Exhibit 10.1

 

 

LIMITED CONSENT AND AMENDMENT NO. 11 TO CREDIT AGREEMENT

 

This LIMITED CONSENT AND AMENDMENT NO. 11 TO CREDIT AGREEMENT (this “Amendment”)
is entered into as of April 1, 2020 by and among FLUENT, INC., a Delaware
corporation, as parent (the “Parent”), FLUENT, LLC, a Delaware limited liability
company (the “Borrower”), the other borrower parties party hereto (together with
the Parent and the Borrower, the “Borrower Parties”), WHITEHORSE FINANCE, INC.,
as the Administrative Agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”), and the lenders party hereto
(collectively, the “Lenders”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Amended
Credit Agreement (as defined below).

 

RECITALS

 

A.     The Borrower, the Parent, the Administrative Agent and the Lenders,
together with the persons party thereto from time to time as Guarantors, are
party to that certain Credit Agreement, dated as of December 8, 2015, as amended
by that certain Limited Consent and Amendment No. 1 to Credit Agreement, dated
as of June 8, 2016, that certain Limited Consent and Amendment No. 2 to Credit
Agreement, dated as of September 30, 2016, that certain Amendment No. 3 to
Credit Agreement, dated as of January 19, 2017, that certain Amendment No. 4 to
Credit Agreement, dated as of August 7, 2017, that certain Amendment No. 5 to
Credit Agreement, dated as of November 3, 2017, that certain Limited Consent and
Amendment No. 6 to Credit Agreement, dated as of March 26, 2018, that certain
Amendment No. 7 to Credit Agreement, dated as of September 10, 2018, that
certain Amendment No. 8 to Credit Agreement, dated as of October 12, 2018, that
certain Limited Consent and Waiver to Credit Agreement, dated as of June 17,
2019, that certain Amendment No. 9 to Credit Agreement, dated as of November 8,
2019, and that certain Amendment No. 10 to Credit Agreement, dated as of
November 19, 2019 (the “Credit Agreement” and, as amended by this Amendment, the
“Amended Credit Agreement”).

 

B.     The Borrower Parties have requested that the Majority Lenders and the
Administrative Agent, and the Majority Lenders and the Administrative Agent have
agreed to, (i) consent to (A) the Winopoly Acquisition and (B) the form, terms
and provisions of the Winopoly Purchase Documents in effect as of the date
hereof and the performance by Inbox Pal of its obligations thereunder and (ii)
amend certain provisions of the Credit Agreement, in each case on the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1.     Consent. Subject to the conditions set forth below, and in
reliance on the representations, warranties, covenants and other agreements
contained herein, the Administrative Agent and the Lenders party hereto
(together, the “Lender Parties”) hereby consent to (i) the Winopoly Acquisition,
(ii) the form, terms and provisions of the Winopoly Purchase Documents in effect
as of the date hereof, as and when entered into, and the same shall be deemed
permitted under the Credit Agreement as and when entered into, and (iii) the
performance by Inbox Pal of its obligations under the Winopoly Purchase
Documents. The foregoing consent shall be limited precisely as written and shall
not, except as otherwise expressly provided herein, be deemed or otherwise
construed to constitute a waiver of any other Default or Event of Default or any
future breach of the Credit Agreement or any other Loan Document or to prejudice
any right, power or remedy which the Lender Parties may have under or in
connection with the Credit Agreement or any other Loan Document. The Lender
Parties, on behalf of themselves and the other Lenders, hereby reserve their
rights under the Loan Documents and applicable law in respect of the Credit
Agreement and the other Loan Documents. This consent relates only to the
specific matters covered herein, and shall not be considered to create a course
of dealing or to otherwise obligate any Lender to execute similar amendments
under the same or similar circumstances in the future.

 

1

--------------------------------------------------------------------------------

 

 

SECTION 2.     Amendments to Credit Agreement. Subject to the satisfaction of
the conditions precedent set forth below, and in reliance on the
representations, warranties, covenants and other agreements of the Borrower
Parties contained herein, the Credit Agreement is hereby amended as set forth in
the marked terms on Annex I attached hereto (the “Amended Credit Agreement”). On
Annex I attached hereto, deletions of text in the Amended Credit Agreement are
indicated by struck-through text, insertions of text are indicated by
double-underlined text and movements of text are indicated by single-underlined
text or struck-through text, as applicable. As so amended, the Credit Agreement
shall continue in full force and effect.

 

SECTION 3.     [Reserved].

 

SECTION 4.     [Reserved].

 

SECTION 5.     Representations and Warranties of the Borrower Parties. The
Borrower Parties represent and warrant that:

 

(a)     The Borrower Parties have the power and have taken all necessary action,
corporate or otherwise, to authorize them to execute, deliver, and perform their
respective obligations under this Amendment, the Amended Credit Agreement and
all Loan Documents executed in connection herewith (collectively, the “Amendment
Documents”) in accordance with the terms hereof and thereof and to consummate
the transactions contemplated hereby and thereby.

 

(b)     The Amendment Documents have been duly executed and delivered by the
Borrower Parties, and each is a legal, valid and binding obligation of the
Borrower Parties, enforceable in accordance with its terms except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditor’s rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

 

(c)     All of the representations and warranties of the Borrower Parties under
the Amendment Documents and the other Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
herein or therein, as applicable) as of the date hereof, except for such
representations and warranties made as of a specific date, which are true and
correct in all material respects (without duplication of any materiality
qualifier contained herein or therein, as applicable) as of such date, and there
exists no Default or Event of Default, in each case after giving effect to this
Amendment.

 

2

--------------------------------------------------------------------------------

 

 

(d)     The execution, delivery, and performance of the Amendment Documents in
accordance with their respective terms by the Borrower Parties and the
consummation of the transactions contemplated hereby, and the performance of the
Amendment Documents by the Borrower Parties, do not and will not (i) violate any
Applicable Law in any material respect, (ii) conflict with, result in a breach
of or constitute a default under the certificate of incorporation or formation,
by-laws, partnership agreement, operating agreement or other governing documents
of any Borrower Party or under any Material Contract, or (iii) result in or
require the creation or imposition of any Lien upon or with any assets or
property of any Borrower Party except Permitted Liens. Additionally, each
Borrower Party and each Subsidiary of a Borrower Party is otherwise in
compliance, in all material respects, with all Applicable Laws and with all of
the provisions of its certificate of incorporation or formation, by-laws,
partnership agreement, operating agreement or other governing documents.

 

(e)     The Winopoly Purchase Documents constitute all of the documents by and
among the parties thereto governing, relating to and required to effect the
Winopoly Acquisition. The Borrower Parties have delivered to the Administrative
Agent true, correct and complete copies of the Winopoly Purchase Documents, as
in effect on the date hereof.

 

SECTION 6.     Effectiveness. This Amendment shall be effective at the time that
each of the conditions precedent set forth in this Section 6 shall have been met
(such date, the “Eleventh Amendment Effective Date”):

 

(a)     Amendment. The Administrative Agent shall have received duly executed
counterparts of this Amendment signed by the Borrower Parties and Lenders
constituting the Majority Lenders.

 

3

--------------------------------------------------------------------------------

 

 

(b)     Winopoly Purchase Documents. The Administrative Agent shall have
received each Winopoly Purchase Document, duly executed by each party thereto.

 

(c)     Representations and Warranties. The representations and warranties
contained herein shall be true, correct and complete.

 

(d)     No Default or Event of Default. No Default or Event of Default shall
exist or would result after giving effect to this Amendment.

 

(e)     Financial Covenants. The Borrower Parties shall be in compliance, on a
pro forma basis after giving effect to the Winopoly Acquisition, with the
financial covenants set forth in Sections 8.8, 8.9 and 8.10 of the Credit
Agreement.

 

SECTION 7.     Post-Closing Covenants. Within 10 Business Days of the Eleventh
Amendment Effective Date (or such longer period as the Administrative Agent may
agree in its sole discretion):

 

(a)     The Administrative Agent shall have received, in each case in form and
substance acceptable to the Administrative Agent:

 

(i)     the Collateral Assignment of Representations, Warranties, Covenants and
Indemnities (the “Winopoly Collateral Assignment”), duly executed by Inbox Pal
and the Borrower;

 

4

--------------------------------------------------------------------------------

 

 

(ii)     a supplement to the Security Agreement to reflect the Equity Interests
of Winopoly acquired by any Borrower Party in connection with the Winopoly
Acquisition, duly executed by each such Borrower Party; and

 

(iii)     the original Working Capital Note, together with an original undated
power endorsed in blank.

 

(b)     The Borrower Parties shall have paid all reasonable and documented
out-of-pocket fees and expenses of the Administrative Agent and its professional
advisors (including, without limitation, Latham & Watkins LLP) due and payable
pursuant to Section 10.2 of the Amended Credit Agreement.

 

SECTION 8.     Reference to and Effect upon the Loan Documents.

 

(a)     Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Amended Credit Agreement and the
other Loan Documents, and all rights of the Lender Parties and all of the
Obligations, shall remain in full force and effect. Each of the Borrower Parties
hereby confirms that the Amended Credit Agreement and the other Loan Documents
are in full force and effect and that, as of the date hereof, no Borrower Party
has any right of setoff, recoupment or other offset or any defense, claim or
counterclaim with respect to any of the Obligations, the Amended Credit
Agreement or any other Loan Document.

 

(b)     Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not directly or indirectly (i) constitute
a consent or waiver of any past, present or future violations of any provisions
of the Amended Credit Agreement, this Amendment or any other Loan Document or
(ii) amend, modify or operate as a waiver of any provision of the Amended Credit
Agreement or any other Loan Documents or any right, power or remedy of any
Lender Party.

 

(c)     From and after the date hereof, (i) the term “Agreement” in the Amended
Credit Agreement, and all references to the Credit Agreement in any Loan
Document, shall mean the Amended Credit Agreement and (ii) the term “Loan
Documents” in the Amended Credit Agreement and the other Loan Documents shall
include, without limitation, this Amendment and any agreements, instruments and
other documents executed and/or delivered in connection herewith.

 

(d)     Neither the Administrative Agent nor any other Lender Party has waived,
is by this Amendment waiving or has any intention of waiving (regardless of any
delay in exercising such rights and remedies) any Default or Event of Default
which may be continuing on the date hereof or any Default or Event of Default
which may occur after the date hereof, and no Lender Party has agreed to forbear
with respect to any of its rights or remedies concerning any Defaults or Events
of Default, which may have occurred or are continuing as of the date hereof, or
which may occur after the date hereof.

 

5

--------------------------------------------------------------------------------

 

 

(e)     This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Amended Credit Agreement or any other
Loan Document.

 

SECTION 9.     General Release; Indemnity; Covenant Not To Sue.

 

(a)     In consideration of, among other things, the execution and delivery of
this Amendment by the Administrative Agent and Lenders signatory hereto, the
Borrower Parties, on behalf of themselves and their respective agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
waive, release and discharge, to the fullest extent permitted by law, each
Releasee (as hereinafter defined) from any and all claims (including, without
limitation, crossclaims, counterclaims, rights of set-off and recoupment),
actions, causes of action, suits, debts, accounts, interests, liens, promises,
warranties, damages and consequential damages, demands, agreements, bonds,
bills, specialties, covenants, controversies, variances, trespasses, judgments,
executions, costs, expenses or claims whatsoever (collectively, the “Claims”)
that such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity, against any or all members of the Lender Group, any
of the foregoing parties in any other capacity and each of their respective
affiliates, subsidiaries, shareholders and “controlling persons” (within the
meaning of the federal securities laws), and their respective successors and
assigns and each and all of the officers, directors, employees, agents,
attorneys and other representatives of each of the foregoing (collectively, the
“Releasees”), in each case based in whole or in part on facts, whether or not
now known, existing on or before the date hereof, in each case that relate to,
arise out of or otherwise are in connection with: (i) any or all of the Loan
Documents or transactions contemplated thereby or any actions or omissions in
connection therewith, (ii) any aspect of the dealings or relationships between
or among the Borrower and the other Borrower Parties, on the one hand, and any
or all members of the Lender Group, on the other hand, relating to any or all of
the documents, transactions, actions or omissions referenced in clause (i)
hereof, or (iii) any aspect of the dealings or relationships between or among
any or all of the equity holders of the Borrower Parties, on the one hand, and
the members of the Lender Group, on the other hand, but only to the extent such
dealings or relationships relate to any or all of the documents, transactions,
actions or omissions referenced in clause (i) hereof. The receipt by the
Borrower or any other Borrower Party of any Loans or other advances made by any
member of the Lender Group after the date hereof shall constitute a
ratification, adoption and confirmation by such party of the foregoing general
release of all Claims against the Releasees which are based in whole or in part
on facts, whether or not now known or unknown, existing on or prior to the date
of receipt by the Borrower or any other Borrower Party of any such Loans or
other advances.

 

(b)     The Borrower hereby agrees that it shall be obligated to indemnify and
hold the Releasees harmless with respect to any and all liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by the Releasees, or any
of them, whether direct, indirect or consequential, arising from or in
connection with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of the Amended Credit Agreement, the other Loan
Documents, this Amendment or any other document executed and/or delivered in
connection herewith or therewith; provided that the Borrower shall have no
obligation to indemnify or hold harmless any Releasee hereunder with respect to
liabilities to the extent they result from the gross negligence or willful
misconduct of that Releasee as determined by a court of competent jurisdiction
by a final and nonappealable judgment. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower agrees to make the
maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law.

 

6

--------------------------------------------------------------------------------

 

 

(c)     In entering into this Amendment, the Borrower Parties have consulted
with, and have been represented by, legal counsel and expressly disclaims any
reliance on any representations, acts or omissions by any of the Releasees made
on or before the date hereof and hereby agree and acknowledge that the validity
and effectiveness of the releases set forth above do not depend in any way on
any such representations, acts and/or omissions or the accuracy, completeness or
validity hereof.

 

(d)     The Borrower Parties hereby absolutely, unconditionally and irrevocably
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged pursuant to Section 9(a)
hereof. If any Releasor violates the foregoing covenant, the Borrower agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and out-of-pocket expenses incurred by
any Releasee as a result of such violation.

 

(e)     The provisions of this Section 9 shall survive the termination of this
Amendment, the Amended Credit Agreement, the other Loan Documents and payment in
full of the Obligations.

 

SECTION 10.     Construction. This Amendment and all other agreements and
documents executed and/or delivered in connection herewith have been prepared
through the joint efforts of all of the parties hereto. Neither the provisions
of this Amendment or any such other agreements and documents nor any alleged
ambiguity therein shall be interpreted or resolved against any party on the
ground that such party or its counsel drafted this Amendment or such other
agreements and documents, or based on any other rule of strict construction.
Each of the parties hereto represents and declares that such party has carefully
read this Amendment and all other agreements and documents executed in
connection herewith, and that such party knows the contents thereof and signs
the same freely and voluntarily. The parties hereto acknowledge that they have
been represented by legal counsel of their own choosing in negotiations for and
preparation of this Amendment and all other agreements and documents executed in
connection herewith and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect. If any matter is left to the decision, right, requirement,
request, determination, judgment, opinion, approval, consent, waiver,
satisfaction, acceptance, agreement, option or discretion of any member of the
Lender Group or its employees, counsel or agents in the Amended Credit Agreement
or any other Loan Documents, unless otherwise expressly set forth in the Amended
Credit Agreement or such Loan Document, such action shall be deemed to be
exercisable by such member of the Lender Group or such other Person in its sole
and absolute discretion and according to standards established in its sole and
absolute discretion. Without limiting the generality of the foregoing, “option”
and “discretion” shall be implied by the use of the words “if” and “may.”

 

7

--------------------------------------------------------------------------------

 

 

SECTION 11.     Costs and Expenses. As provided in Section 10.2 of the Amended
Credit Agreement, the Borrower Parties agree to reimburse the Administrative
Agent for all reasonable and documented out-of-pocket costs and expenses,
including the reasonable fees and disbursements of counsel, incurred by the
Administrative Agent in connection with this Amendment.

 

SECTION 12.     Governing Law. All matters arising out of, in connection with or
relating to this Amendment, including, without limitation, its validity,
interpretation, construction, performance and enforcement (including, without
limitation, any claims sounding in contract or tort law arising out of the
subject matter hereof and any determinations with respect to post-judgment
interest), shall be construed in accordance with and governed by the laws of the
State of New York.

 

SECTION 13.     Consent to Jurisdiction. FOR PURPOSES OF ANY LEGAL ACTION OR
PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO THIS
AMENDMENT, EACH BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL
JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS
AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE BORROWER,
OR SUCH OTHER PERSON AS SUCH BORROWER PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN
NOTICE GIVEN TO THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION HEREIN
SHALL BE EXCLUSIVE; PROVIDED THAT THE LENDER GROUP, OR ANY OF THEM, RETAINS THE
RIGHT TO BRING PROCEEDINGS AGAINST ANY BORROWER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT. THE LENDER GROUP SHALL FOR ALL
PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT
SUCH DESIGNEE OF EACH BORROWER PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND
ON BEHALF OF SUCH BORROWER PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL
PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED EFFECTIVE
PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED WHEN DELIVERED, WHETHER OR NOT
SUCH AGENT GIVES NOTICE TO SUCH BORROWER PARTY; AND DELIVERY OF SUCH SERVICE TO
ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN PERSONALLY DELIVERED OR
THREE (3) BUSINESS DAYS AFTER MAILING BY REGISTERED OR CERTIFIED MAIL ADDRESSED
TO SUCH AUTHORIZED AGENT. EACH BORROWER PARTY FURTHER IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL TO SUCH BORROWER PARTY AT THE ADDRESS
SET FORTH IN THE AMENDED CREDIT AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE
THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY REASON,
SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH BORROWER
PARTY TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, EACH BORROWER
PARTY SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL
TIMES EACH BORROWER PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS
IN THE STATE OF NEW YORK ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS
AMENDMENT AND ALL OTHER LOAN DOCUMENTS. IN THE EVENT THAT, FOR ANY REASON,
SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH
SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

 

8

--------------------------------------------------------------------------------

 

 

SECTION 14.     Consent to Venue. EACH BORROWER PARTY HEREBY IRREVOCABLY WAIVES
ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY
SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT BROUGHT
IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK,
AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

SECTION 15.     Waiver of Jury Trial. EACH BORROWER PARTY, THE ADMINISTRATIVE
AGENT AND EACH LENDER PARTY HERETO, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN
ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY
BORROWER PARTY, ANY MEMBER OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY
OR INDIRECTLY OUT OF THIS AMENDMENT AND THE RELATIONS AMONG THE PARTIES LISTED
IN THIS AMENDMENT.

 

SECTION 16.     Headings. Headings used in this Amendment are for convenience
only and shall not affect the interpretation of any provision hereof.

 

SECTION 17.     Reaffirmation. Each Borrower Party, as debtor, grantor,
mortgagor, pledgor, guarantor, assignor, or in other similar capacities in which
such Borrower Party grants liens or security interests in its properties or
otherwise acts as accommodation party, guarantor or indemnitor, as the case may
be, in any case under the Loan Documents, hereby (i) acknowledges, ratifies and
confirms that all Obligations constitute valid and existing “Obligations” under
the Amended Credit Agreement, and (ii) ratifies and confirms that (x) any and
all Loan Documents to which it is a party and (y) all of its respective payment
and performance obligations, contingent or otherwise, and all of its guarantees,
pledges, grants of security interests and other similar rights or obligations,
as applicable, under each of the Loan Documents to which it is party, remain in
full force and effect notwithstanding the effectiveness of this Amendment to
secure all of the Obligations arising under or pursuant to and as defined in the
Amended Credit Agreement. Without limiting the generality of the foregoing, each
Credit Party further agrees (A) that any reference to “Obligations” contained in
any Loan Documents shall include, without limitation, the “Obligations” as such
term is defined in the Amended Credit Agreement and (B) that the related
guarantees and grants of security contained in such Loan Documents shall include
and extend to such Obligations.

 

SECTION 18.     Severability. Any provision of this Amendment which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

9

--------------------------------------------------------------------------------

 

 

SECTION 19.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same agreement.
In proving this Amendment or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures hereto delivered by Electronic Transmission shall be deemed an
original signature hereto.

 

SECTION 20.     Assignments; No Third Party Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the Borrower, the other Borrower
Parties, each member of the Lender Group and their respective successors and
assigns; provided that the Borrower shall be entitled to delegate any of its
duties hereunder or assign any of its rights or remedies set forth in this
Amendment without the prior written consent of Administrative Agent in its sole
discretion. No Person other than the Borrower, the other Borrower Parties and
the Lender Group and, in the case of Section 9 hereof, the Releasees, shall have
any rights hereunder or be entitled to rely on this Amendment and all
third-party beneficiary rights (other than the rights of the Releasees under
Section 9 hereof) are hereby expressly disclaimed.

 

[Signature pages to follow]

 

10

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER PARTIES:  

FLUENT, LLC,

as the Borrower

 

 

 

 

 

 

By:

/s/ Ryan Schulke

 

 

Name:     Ryan Schulke

Title:       Chief Executive Officer

 

             

FLUENT, INC.,

as the Parent

 

 

 

 

 

  By: /s/ Ryan Schulke    

Name:     Ryan Schulke

Title:       Chief Executive Officer

               

AMERICAN PRIZE CENTER LLC

DELIVER TECHNOLOGY LLC

FIND DREAM JOBS, LLC

FLUENT MEDIA LABS, LLC

REWARD ZONE USA LLC

REWARDSFLOW LLC

SAMPLES & SAVINGS, LLC

SEARCH WORKS MEDIA, LLC

SEA OF SAVINGS LLC

EASE WINS, LLC

MAIN SOURCE MEDIA, LLC

BIG PUSH MEDIA, LLC

HVGUS, LLC

INBOX PAL, LLC

HUNT FOR JOBS, LLC

VESEY STUDIOS, LLC

CLICKGEN, LLC

NETCREATIONS, LLC

BXY VENTURES, LLC

ADPARLOR, LLC,

each as a Subsidiary Guarantor

            By: /s/ Ryan Schulke    

Name:     Ryan Schulke

Title:       Chief Executive Officer

 

 

             

[Signature Page to Limited Consent and Amendment No. 11 to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

WHITEHORSE FINANCE, INC.,

as Administrative Agent

 

By:       /s/ Joyson Thomas                                                     
                             

Name:  Joyson Thomas

Title:    Authorized Signatory

 

 

H.I.G. WHITEHORSE TRINITY CREDIT, LLC,

as a Lender

 

By:       /s/ Richard Siegel                                                   
                                 

Name:  Richard Siegel

Title:    Authorized Signatory

 

 

WHITEHORSE FINANCE CREDIT I, LLC,

as a Lender

 

By:       /s/ Joyson Thomas                                                     
                             

Name:  Joyson Thomas

Title:    Authorized Signatory

 

 

SWISS CAPITAL HYS PRIVATE DEBT FUND L.P,

as a Lender

 

By:       /s/ Richard Siegel                                                   
                                 

Name:  Richard Siegel

Title:    Authorized Signatory

 

 

WHITEHORSE ONSHORE CREDIT

OPPORTUNITIES I SPV, LLC,

as a Lender

 

By:       /s/ Richard Siegel                                                   
                                 

Name:  Richard Siegel

Title:    Authorized Signatory

 

[Signature Page to Limited Consent and Amendment No. 11 to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

WHITEHORSE OFFSHORE CREDIT

OPPORTUNITIES I, LLC,

as a Lender

 

By:       /s/ Richard Siegel                                                   
                                 

Name:  Richard Siegel

Title:    Authorized Signatory

 

 

H.I.G. WHITEHORSE SMA, L.P.,

as a Lender

 

By:       /s/ Richard Siegel                                                   
                                 

Name:  Richard Siegel

Title:    Authorized Signatory

 

[Signature Page to Limited Consent and Amendment No. 11 to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

ANNEX I

 

Amended Credit Agreement

 

(See attached.)

 

 

 

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

December 8, 2015,

 

as amended by

 

Limited Consent and Amendment No. 1 to Credit Agreement, dated as of June 8,
2016;

Limited Consent and Amendment No. 2 to Credit Agreement, dated as of September
30, 2016;

Amendment No. 3 to Credit Agreement, dated as of January 19, 2017;

Amendment No. 4 to Credit Agreement, dated as of August 7, 2017;

Amendment No. 5 to Credit Agreement, dated as of November 3, 2017;

Limited Consent and Amendment No. 6 to Credit Agreement, dated as of March 26,
2018;

Amendment No. 7 to Credit Agreement, dated as of September 10, 2018;

Amendment No. 8 to Credit Agreement, dated as of October 12, 2018;

Amendment No. 9 to Credit Agreement, dated as of November 8, 2019; and

Amendment No. 10 to Credit Agreement, dated as of November 19, 2019; and

Limited Consent and Amendment No. 11 to Credit Agreement, dated as of April 1,
2020

 

by and among

 

COGINTFLUENT, INC.,
as Parent,

 

FLUENT, LLC,
as the Borrower,

 

THE PERSONS PARTY HERETO FROM TIME TO TIME AS GUARANTORS,

THE FINANCIAL INSTITUTIONS PARTY HERETO
FROM TIME TO TIME AS LENDERS,

 

and

 

WHITEHORSE FINANCE, INC.,
as the Administrative Agent

 

 

--------------------------------------------------------------------------------

 

 

INDEX

 

Page

ARTICLE 1

DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS

71

Section 1.1

Definitions

71

Section 1.2

Accounting Principles

4135

Section 1.3

Other Interpretive Matters

4136

Section 1.4

Term Loan Refinancing

4236

ARTICLE 2

THE LOAN

4236

Section 2.1

The Loans

4236

Section 2.2

Manner of Borrowing and Disbursement of Loan

4237

Section 2.3

Interest

4338

Section 2.4

Fees

4539

Section 2.5

Prepayment

4741

Section 2.6

Repayments and Mandatory Prepayments

4741

Section 2.7

Loan Accounts

5044

Section 2.8

Manner of Payment

5045

Section 2.9

Reimbursement

5549

Section 2.10

Application of Payments

5549

Section 2.11

Use of Proceeds

5650

Section 2.12

All Obligations to Constitute One Obligation

5650

Section 2.13

Maximum Rate of Interest

5651

Section 2.14

Pro Rata Treatment

5751

ARTICLE 3

GUARANTY

5752

Section 3.1

Guaranty

5752

Section 3.2

Special Provisions Applicable to Subsidiary Guarantors

6256

ARTICLE 4

CONDITIONS PRECEDENT

6256

Section 4.1

Conditions Precedent to Term Loan on the Agreement Date

6256

Section 4.2

Reserved]

6559

Section 4.3

Conditions Precedent to Incremental Term Loan Commitments

6559

Section 4.4

Conditions Precedent to Term Loan Commitments on the Sixth Amendment Effective
Date

6660

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

6963

Section 5.1

General Representations and Warranties

6963

 

 

--------------------------------------------------------------------------------

 

 

Section 5.2

Survival of Representations and Warranties, etc

7972

ARTICLE 6

GENERAL COVENANTS

7973

Section 6.1

Preservation of Existence and Similar Matters

7973

Section 6.2

Compliance with Applicable Law

7973

Section 6.3

Maintenance of Properties

7973

Section 6.4

Accounting Methods and Financial Records

7973

Section 6.5

Insurance

8073

Section 6.6

Payment of Taxes and Claims

8074

Section 6.7

Visits and Inspections

8174

Section 6.8

[Reserved.] ERISA

8175

Section 6.9

ERISA

75

Section 6.10

Lien Perfection

8175

Section 6.11

Location of Collateral

8275

Section 6.12

Protection of Collateral

8276

Section 6.13

Intellectual Property Rights

8376

Section 6.14

Administration of Accounts

8377

Section 6.15

The Blocked Accounts

8477

Section 6.16

Further Assurances

8478

Section 6.17

Broker’s Claims

8578

Section 6.18

Indemnity

8578

Section 6.19

Environmental Matters

8679

Section 6.20

Additional Collateral; Additional Guarantors and Formation of Subsidiaries
Subject to this Section 6

8679

Section 6.21

Use of Proceeds

8881

Section 6.22

Post-Closing Matters

8882

Section 6.23

Compensation to Officers and Employees

8882

ARTICLE 7

REPORTING COVENANTS

8882

Section 7.1

Monthly and Quarterly Financial Statements and Information

8982

Section 7.2

Annual Financial Statements and Information; Certificate of No Default

8983

Section 7.3

Compliance Certificates

9083

Section 7.4

Access to Accountants

9083

Section 7.5

Additional Reports

9084

Section 7.6

Notice of Litigation and Other Matters

9285

ARTICLE 8

NEGATIVE COVENANTS

9487

Section 8.1

Funded Debt

9487

 

 

--------------------------------------------------------------------------------

 

 

Section 8.2

Guaranties

9589

Section 8.3

Liens

9589

Section 8.4

Restricted Payments and Purchases

9589

Section 8.5

Investments

9690

Section 8.6

Affiliate Transactions

9790

Section 8.7

Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition of
Assets; Etc

9791

Section 8.8

Minimum EBITDA

9992

Section 8.9

Total Leverage Ratio

9993

Section 8.10

Fixed Charge Coverage Ratio

10093

Section 8.13

Conduct of Business

10093

Section 8.14

Sales and Leasebacks; Operating Leases

10094

Section 8.15

Amendment and Waiver

10094

Section 8.16

ERISA Liability

10194

Section 8.17

Prepayments

10194

Section 8.18

Negative Pledge

10195

Section 8.19

Inconsistent Agreements

10195

Section 8.20

Regulations T, U and X

10195

Section 8.21

Holding Company Status

10295

Section 8.22

Transactions with Red Violet

10296

ARTICLE 9

DEFAULT

10296

Section 9.1

Events of Default

10296

Section 9.2

Remedies

10599

ARTICLE 10

MISCELLANEOUS

106100

Section 10.1

Notices

106100

Section 10.2

Expenses

108101

Section 10.3

Waivers

108102

Section 10.4

Set-Off

109102

Section 10.5

Assignment

109103

Section 10.6

Counterparts

111105

Section 10.7

Governing Law

112105

Section 10.8

Severability

112105

Section 10.9

Headings

112105

Section 10.10

Source of Funds

112105

Section 10.11

Entire Agreement

112105

 

 

--------------------------------------------------------------------------------

 

 

Section 10.12

Amendments and Waivers

112106

Section 10.13

Other Relationships

114106

Section 10.14

Pronouns

115106

Section 10.15

Disclosure

115106

Section 10.16

Confidentiality

115106

Section 10.17

Revival and Reinstatement of Obligations

115109

Section 10.18

Electronic Transmission

116109

Section 10.19

USA Patriot Act

116110

ARTICLE 11

YIELD PROTECTION

116110

Section 11.1

Eurodollar Rate Basis Determination

117110

Section 11.2

Illegality

117110

Section 11.3

Increased Costs

117111

Section 11.4

Effect On Other Advances

119112

Section 11.5

Capital Adequacy

119112

ARTICLE 12

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

120113

Section 12.1

Jurisdiction and Service of Process

120113

Section 12.2

Consent to Venue

120114

Section 12.3

Waiver of Jury Trial

121114

ARTICLE 13

THE ADMINISTRATIVE AGENT

121114

Section 13.1

Appointment and Authorization

121114

Section 13.2

Interest Holders

121115

Section 13.3

Consultation with Counsel

122115

Section 13.4

Documents

122115

Section 13.5

Administrative Agent and Affiliates

122115

Section 13.6

Responsibility of the Administrative Agent

122115

Section 13.7

Action by Administrative Agent

122116

Section 13.8

Notice of Default

123116

Section 13.9

Responsibility Disclaimed

123117

Section 13.10

Indemnification

124117

Section 13.11

Credit Decision

125118

Section 13.12

Successor Administrative Agent

125118

Section 13.13

Administrative Agent May File Proofs of Claim

126119

Section 13.14

Collateral

126119

Section 13.15

Release of Collateral

127120

Section 13.16

Additional Agents

127120

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

Schedule 1.1(a)

 

Competitors

Schedule 1.1(d)

-

Permitted Liens

Schedule 2.1(a)

-

Commitment Ratios

Schedule 2.1(c)

-

Incremental Term Loan Commitments

Schedule 5.1(c)-1

-

Subsidiaries

Schedule 5.1(c)-2

-

Partnerships and Joint Ventures

Schedule 5.1(d)

-

Capital Stock

Schedule 5.1(h)

-

Material Contracts

Schedule 5.1(i)

-

Labor and Employment Matters

Schedule 5.1(j)

-

Taxes

Schedule 5.1(m)

-

Investments and Guaranties

Schedule 5.1(n)

-

Liabilities, Litigation

Schedule 5.1(p)

-

Intellectual Property

Schedule 5.1(v)

-

Insurance

Schedule 5.1(w)

-

Broker’s Fees

Schedule 5.1(x)-1

-

Leased Real Property

Schedule 5.1(x)-2

-

Owned Real Property

Schedule 5.1(x)-3

-

Rights of First Refusal for Real Property

Schedule 5.1(y)

-

Environmental Matters

Schedule 5.1(aa)

-

Name Changes; Trade Names

Schedule 6.11

-

Collateral Locations

Schedule 6.15

-

Bank Accounts of the Borrower Parties

Schedule 6.22

-

Post-Closing Matters

Schedule 8.1

-

Funded Debt

Schedule 8.5

-

Investments

Schedule 8.6

-

Existing Affiliate Transactions

 

EXHIBITS

         

Exhibit A

-  

Form of Compliance Certificate

Exhibit B

-

Form of Guaranty Supplement

Exhibit C

-

[Reserved]

Exhibit D

-

Form of Term Loan Note

Exhibit E

-

Form of Assignment and Acceptance

Exhibit F

-

Form of Notice of Borrowing

Exhibit G

-

Form of Monthly Report

Exhibit H

 

Forms of Certificate of Non-Bank Lender

 

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of December 8, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is by
and among FLUENT, LLC (the “Borrower”), COGINTFLUENT, INC., a Delaware
corporation (“Parent”), the other Persons party hereto from time to time as
Guarantors, the financial institutions party hereto from time to time as Lenders
and WHITEHORSE FINANCE, INC., as the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, Parent has formed the Initial Borrower for the purposes of Parent’s
acquisition of the Target Borrower (the “Closing Date Acquisition”) by means of
the merger of the Initial Borrower with and into the Target Borrower, with the
Target Borrower as the surviving entity (the “Merger”), and, promptly following
the consummation of the Merger, the subsequent merger of the Target Borrower
with and into the Ultimate Borrower, with the Ultimate Borrower as the surviving
entity (the “Subsequent Merger”), in each case pursuant to the Purchase
Agreement (as defined below);

 

WHEREAS, the Initial Borrower has requested that the Administrative Agent and
the Lenders make available to it the Commitment, on the terms and conditions set
forth herein, to refinance the Existing Debt, to fund a portion of the purchase
price of the Closing Date Acquisition, to fund transaction costs associated with
the foregoing and the transactions contemplated hereby, and to provide for the
Borrower’s general corporate purposes;

 

WHEREAS, upon consummation of the Merger on December 9, 2015, the Target
Borrower shall have assumed the rights and Obligations of the Initial Borrower
and shall be the “Borrower” hereunder and a direct wholly owned Subsidiary of
Parent;

 

WHEREAS, upon consummation of the Subsequent Merger on or promptly following
December 9, 2015, the Ultimate Borrower shall have assumed the rights and
Obligations of the Target Borrower and shall be the “Borrower” hereunder and a
direct wholly owned Subsidiary of Parent; and

 

WHEREAS, the Administrative Agent and the Lenders are willing to make the
Commitment available to the Borrower upon the terms and conditions set forth
herein;.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE 1     

DEFINITIONS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS

 

Section 1.1     Definitions. For the purposes of this Agreement:

 

“ABL Facility” shall mean an asset-based revolving credit facility having
aggregate commitments not to exceed $10,000,000 at any time outstanding, to be
entered into following the Sixth Amendment Effective Date among the Borrower
Parties (or any of them) and a lender reasonably satisfactory to the
Administrative Agent, on terms and conditions and subject to documentation
reasonably satisfactory to the Administrative Agent and subject to the
Intercreditor Agreement.

 

 

--------------------------------------------------------------------------------

 
 

 

“ABL Loan Documents” shall mean the definitive loan agreement and other
definitive documentation governing the ABL Facility, in each case on terms and
conditions reasonably satisfactory to the Administrative Agent.

 

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

 

“Accounts” shall mean accounts (as that term is defined in the UCC), whether now
existing or hereafter created or arising, and, in any event, includes, without
limitation, (a) all of each Borrower Party’s accounts receivable, other
receivables, book debts and other forms of obligations (including any such
obligations that may be characterized as an account or contract right under the
UCC) arising from such transactions, (b) all of each Borrower Party’s rights in,
to and under all purchase orders or receipts for goods or services, (c) all of
each Borrower Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to a Borrower Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Borrower Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Borrower Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

“Additional Amount” shall have the meaning specified in Section 2.8(b)(i).

 

“Administrative Agent” shall mean WhiteHorse Finance, Inc. and any successor
Administrative Agent appointed pursuant to Section 13.12.

 

“Administrative Agent Account” shall mean the account designated from time to
time in writing as the “Administrative Agent Account” by the Administrative
Agent to the Lenders and the Borrower.

 

“Administrative Agent Indemnified Person” shall have the meaning specified in
Section 13.10.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 1450 Brickell Avenue, 31st Floor, Miami, Florida 33131,
Attention: John Yeager, or such other office as may be designated by the
Administrative Agent pursuant to the provisions of Section 10.1.

 

2

--------------------------------------------------------------------------------

 

 

“Administrative Questionnaire” shall mean a questionnaire in form and substance
satisfactory to the Administrative Agent.

 

“Advance” or “Advances” shall mean that portion of the Loan advanced by the
Lenders to, or on behalf of, the Borrower pursuant to Section 2.1 on the
occasion of any borrowing.

 

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person.  For purposes of this definition, “control” means, when used with
respect to any Person, Control of such Person or the direct or indirect
beneficial ownership of ten percent (10%) or more of the outstanding Equity
Interests of such Person.  Furthermore, any relative of any principal shall be
an “Affiliate” of the Borrower Parties unless such relative is an employee of
any Borrower Parties. 

 

“Agency Fee” shall mean an agency fee to be paid to the Administrative Agent in
accordance with the Fee Letter.

 

“Agreement” has the meaning specified in the preamble, together with all
Exhibits and Schedules hereto.

 

“Agreement Date” shall mean the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the FCPA.

 

“Anti-Terrorism Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to terrorism or money laundering including, (i) all
applicable requirements of the Currency and Foreign Transactions Reporting Act
of 1970 (31 U.S.C. 5311 et. seq., (the Bank Secrecy Act)), as amended by Title
III of the USA Patriot Act, (ii) the Trading with the Enemy Act, (iii) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (66 Fed.
Reg. 49079), any other enabling legislation, executive order or regulations
issued pursuant or relating thereto, (iv) the USA Patriot Act and (v) other
applicable federal or state laws relating to “know your customer” or anti-money
laundering rules and regulations.

 

“Applicable Law” shall mean, in respect of any Person, all provisions of (a)
constitutions, treaties, laws (statutory or common), ordinances, rules and
regulations and (b) to the extent binding on such Person or its assets,
policies, procedures, decisions and orders of governmental bodies or regulatory
agencies applicable, whether by law or by virtue of contract, to such Person,
and (c) all orders and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

 

“Applicable Margin” shall mean (a) for the period from the Ninth Amendment
Effective Date until (but excluding) the first Business Day following the date
on which the first Compliance Certificate following the Ninth Amendment
Effective Date is delivered to the Administrative Agent pursuant to Section 7.3,
the applicable per annum rate of interest set forth below as Pricing Level I and
(b) for the period on and after the first Business Day following the date on
which the first Compliance Certificate following the Ninth Amendment Effective
Date is delivered to the Administrative Agent for the most recently ended fiscal
quarter pursuant to Section 7.3, a per annum rate of interest based on the Total
Leverage Ratio set out below, as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.3:

 

Pricing Level

Total Leverage Ratio

Base Rate Advances

Eurodollar Advances

       

I

≤ 2.50

6.00%

7.00%

       

II

> 2.50

6.50%

7.50%

 

3

--------------------------------------------------------------------------------

 

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate for any fiscal quarter
is delivered to the Administrative Agent pursuant to Section 7.3; provided,
however, that, if a Compliance Certificate is not delivered to the
Administrative Agent when due in accordance with such Section, then Pricing
Level II shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the first Business Day after the date on which such Compliance
Certificate is delivered to the Administrative Agent.

 

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 7.3 is inaccurate, and such inaccuracy, if corrected, would
have led to the imposition of a higher Applicable Margin for any period than the
Applicable Margin applied for that period, then (i) the Borrower shall
immediately deliver to Administrative Agent a corrected financial statement and
a corrected Compliance Certificate for that period (the date on which such
corrected financial statements and corrected Compliance Certificate are
delivered, the “Corrected Financials Date”), (ii) the Applicable Margin shall be
determined based on the corrected Compliance Certificate for that period and
(iii) the Borrower shall immediately pay to Administrative Agent (for the
account of the Lenders that hold the Commitments and Loans at the time such
payment is received, regardless of whether those Lenders held the Commitments
and Loans during the relevant period) the accrued additional interest owing as a
result of such increased Applicable Margin for that period; provided that, for
the avoidance of doubt, any deficiency shall be due and payable as at such
Corrected Financials Date and no default under Section 9.1(b) shall be deemed to
have occurred with respect to such deficiency prior to such date. This paragraph
shall not limit the rights of Administrative Agent or the Lenders with respect
to Article 9 hereof, and shall survive the termination of this Agreement until
the payment in full in cash of the aggregate outstanding principal balance of
the Loans.

 

“Approved Fund” shall mean any Person that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business that is administered
or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity that
administers or manages a Lender.

 

“Assignment Agreement” shall mean the Assignment and Assumption Agreement by and
among Parent, Red Violet, Inc. and the Cogint Entities (as defined therein),
dated as of the Sixth Amendment Effective Date, as amended in accordance with
Section 8.15.

 

4

--------------------------------------------------------------------------------

 

 

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit E, pursuant to which each Lender may, as
further provided in Section 10.5, sell all or a portion of its portion of the
Loans and/or Commitments.

 

“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the Administrative Agent by such Borrower Party to execute
documents, agreements, and instruments on behalf of such Borrower Party.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as amended from time to time, and any successor statute.

 

“Base Rate” shall mean, at any time, a rate per annum equal to the higher of (a)
the rate last quoted by The Wall Street Journal as the “base rate on corporate
loans posted by at least 75% of the nation’s largest banks” in the United States
or, if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent), (b) the
sum of 0.50% per annum and the Federal Funds Rate and (c) the sum of 1.00% per
annum and the Eurodollar Rate determined on a daily basis for a period of one
(1) month (any changes in such rates to be effective as of the date of any
change in such rate). If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, the Base Rate shall be
determined without regard to clause (b) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the base rate quoted by the Wall Street Journal,
the Federal Funds Rate or the Eurodollar Rate shall be effective on the
effective date of such change in the base rate, the Federal Funds Rate or the
Eurodollar Rate, as the case may be.

 

“Base Rate Advance” shall mean any Term Loan bearing interest based upon the
Base Rate, in accordance with the provisions of Section 2.2.

 

“Blocked Account” shall mean a deposit account or securities account subject to
a Blocked Account Agreement.

 

“Blocked Account Agreement” shall mean any agreement executed by a depository
bank and the Administrative Agent, for the benefit of the Lender Group, and
acknowledged and agreed to by the applicable Borrower Party, in form and
substance satisfactory to the Administrative Agent.

 

“Borrower” shall have the meaning specified in the preamble.

 

“Borrower Parties” shall mean, collectively, the Borrower and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.

 

“Borrower Party Payments” shall have the meaning specified in Section 2.8(b)(i).

 

5

--------------------------------------------------------------------------------

 

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are closed; provided, however, that
when used with reference to a Eurodollar Advance (including the making,
continuing, prepaying or repaying of any Eurodollar Advance), the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits of Dollars on the London interbank market.

 

“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower Parties, the aggregate of all expenditures made by the Borrower
Parties during such period that, in conformity with GAAP, are required to be
included in or reflected on the consolidated balance sheet as a capital asset of
the Borrower Parties, including, without limitation, Capitalized Lease
Obligations of the Borrower Parties but excluding any such expenditures made as
part of a Permitted Acquisition or paid for with insurance proceeds in
accordance with Section 2.6(c)(iii); provided, that the amount of Capital
Expenditures shall be calculated on a Pro Forma basis for purposes of
calculating any Financial Covenant on a Pro Forma Basis.

 

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

 

“Cash Equivalents” shall mean, collectively, (a) marketable, direct obligations
of the U.S. and its agencies maturing within three hundred sixty-five (365) days
of the date of purchase, (b) commercial paper issued by corporations, each of
which shall (i) have a consolidated net worth of at least $500,000,000 and (ii)
conduct substantially all of its business in the United States, which commercial
paper will mature within two hundred seventy (270) days from the date of the
original issue thereof and is rated “P-1” or better by Moody’s or “A-1” or
better by S&P, (c) certificates of deposit maturing within three hundred
sixty-five (365) days of the date of purchase and issued by a U.S. national or
state bank having deposits totaling more than $500,000,000, and whose short-term
debt is rated “P-1” or better by Moody’s or “A-1” or better by S&P, and (d) (i)
short-term obligations issued by any local commercial bank or trust company
located in those areas where the Borrower conducts its business, whose deposits
are insured by the Federal Deposit Insurance Corporation, or (ii) commercial
bank-insured money market funds, or any combination of the types of investments
described in this clause (d).

 

“Cash Management Bank” shall have the meaning specified in Section 6.15.

 

“Change In Control” shall mean the occurrence of one or more of the following
events: (a) the Sponsor Group ceases to own in the aggregate, taken as a whole,
without giving effect to any Excluded Events (as defined below), directly or
indirectly, beneficially or of record, at least 75% of the common Equity
Interests of the Parent (on an as-converted basis with respect to all preferred
Equity Interests of the Parent) owned by the Sponsor Group as of the Sixth
Amendment Effective Date, immediately after giving effect to the transactions
contemplated by the Separation Documents and other Related Agreements, (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the SEA and the rules of the
Securities and Exchange Commission thereunder as in effect on the Agreement
Date) of Equity Interests representing a percentage of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Parent that is greater than the percentage held by the Sponsor Group; (c) as of
any date a majority of the board of directors (or equivalent governing body) of
Parent consists (other than vacant seats) of individuals who were not either (i)
directors of Parent as of the Sixth Amendment Effective Date, (ii) selected or
nominated to become directors by the board of directors (or equivalent governing
body) of Parent of which a majority consisted of individuals described in clause
(i), or (iii) selected or nominated to become directors by the board of
directors (or equivalent governing body) of Parent of which a majority consisted
of individuals described in clause (i) and individuals described in clause (ii),
(d) Parent ceases to Control or directly or indirectly own one hundred percent
(100%) of the outstanding Equity Interests of the Borrower or any Subsidiary
Guarantor, (e) the Borrower ceases to Control or directly or indirectly own one
hundred percent (100%) of the outstanding Equity Interests of any other Borrower
Party and (f) any “change of control” under the ABL Loan Documents.

 

6

--------------------------------------------------------------------------------

 

 

For purposes of clause (a) of this definition of “Change in Control”, (i) the
term “Excluded Events” shall mean, at any time after the Sixth Amendment
Effective Date, each of (x) the payment of a dividend or the making of any other
distribution by the Parent upon the common Equity Interests or other Equity
Interests of the Parent payable in shares of common stock or in options or
convertible securities or other Equity Interests, and (y) the subdivision or
combination (by any stock split, combination, reclassification, exchange,
recapitalization or otherwise) of the outstanding shares of common Equity
Interests or other Equity Interests of the Parent into a greater or lesser
number of shares of common Equity Interests or other Equity Interests of the
Parent, (ii) the Sponsor Group shall be deemed to no longer own any Equity
Interests of the Parent which Equity Interests are subject to an agreement,
arrangement, understanding or relationship, including any repurchase or similar
so-called “stock borrowing” agreement or arrangement, whether by means of
derivatives or otherwise, entered into by any member of the Sponsor Group or its
Affiliates, the primary purpose of which is to mitigate loss to or reduce the
economic risk (of ownership or otherwise) of any such Equity Interests, such
member of the Sponsor Group or its Affiliates with respect to such Equity
Interests, and (iii) the ownership interest of the Sponsor Group in the Equity
Interests of the Parent shall be net of any action or agreement or arrangement
entered into by a member of the Sponsor Group or its Affiliates the primary
purpose of which is to mitigate loss to, reduce the economic risk (of ownership
or otherwise) of any such Equity Interests by, including but not limited to
“short” positions in shares of common stock, “long” puts, “short” calls, “short”
forward or swap positions, manage the risk of share price changes for, or which
provides, directly or indirectly, the opportunity to profit from any decrease in
the price or value of the Equity Interests of the Parent.

 

“Closing Date Acquisition” shall have the meaning specified in the recitals.

 

“Closing Fee” shall mean a closing fee to be paid on the Agreement Date in
accordance with the Fee Letter.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all property pledged or purported to be pledged as
collateral security for the Obligations pursuant to the Security Documents or
otherwise, and all other property of any Borrower Party that is now or hereafter
in the possession or control of any member of the Lender Group, or on which any
member of the Lender Group has been granted a Lien (or upon which a Lien has
been purported to have been granted) by any Borrower Party.

 

7

--------------------------------------------------------------------------------

 

 

“Collateral Access Agreement” shall mean any agreement of any landlord, lessor,
warehouseman, processor, consignee or other Person (i) in possession of, having
a Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent for the benefit of the Lender Group, in form and
substance satisfactory to the Administrative Agent in its sole discretion,
waiving or subordinating Liens or certain other rights or interests such Person
may hold in regard to the property of any of the Borrower Parties and providing
the Administrative Agent access to its Collateral, and/or (ii) granting access
or providing occupancy rights, in favor of the Administrative Agent for the
benefit of the Lender Group for the purpose of disposing of Collateral located
at such property, in form and substance satisfactory to the Administrative Agent
in its sole discretion, providing such estoppel statements and leasehold
mortgagee protections as the Administrative Agent shall reasonably request.

 

“Collateral Assignment of Separation Documents” shall mean that certain
Collateral Assignment of Separation Documents dated as of the Sixth Amendment
Effective Date among the Parent and the Administrative Agent, on behalf of, and
for the benefit of, the Lender Group, in form and substance satisfactory to the
Administrative Agent, as the same may be amended, restated, supplemented and/or
modified from time to time in accordance with the terms hereof.

 

“Commitment” shall mean the Term Loan Commitment and the Incremental Term Loan
Commitment.

 

“Commitment Ratio” shall mean (a) with respect to any Lender at any time prior
to the Sixth Amendment Effective Date, the ratio, expressed as a percentage, of
(i) such Lender’s Term Loan Commitment, divided by (ii) the aggregate Term Loan
Commitments of all Lenders, and (b) with respect to any Lender at any time
following the Sixth Amendment Effective Date, the ratio, expressed as a
percentage, of (i) the outstanding amount of the Term Loan held by such Lender,
divided by (b) the aggregate outstanding amounts of the Term Loan held by all
Lenders, which Commitment Ratio, as of the Sixth Amendment Effective Date, is as
set forth (together with Dollar amounts thereof) on Schedule 2.1(a).

 

“Competitor” means any competitor of any Borrower Party or Subsidiary thereof
that is an operating company that operates in the same or a similar line of
business as such Borrower Party or such Subsidiary.

 

“Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Borrower substantially in the form of Exhibit A.

 

“Confidential Information” shall have the meaning specified in Section 10.16.

 

“Continuing Default Margin” shall mean a cumulative per annum interest rate
equal to 0.50% for each month that an Event of Default which gave rise to the
imposition of the Default Rate remains unwaived in accordance with the terms of
this Agreement.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

8

--------------------------------------------------------------------------------

 

 

“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

 

“Credit Bid” shall mean to submit a bid at a public or private sale in
connection with the purchase of all or any portion of the Collateral, in which
any of the Obligations owing to the Lender Group, or any of them, under any Loan
Document are used and applied as a credit on account of the purchase price.

 

“Default” shall mean any Event of Default and any of the events specified in
Section 9.1 regardless of whether there shall have occurred any passage of time
or giving of notice (or both) that would be necessary in order to constitute
such event an Event of Default.

 

“Default Rate” shall mean a per annum interest rate equal to (a) with respect to
all outstanding principal, the sum of (i) the applicable Interest Rate Basis,
plus (ii) the Applicable Margin, plus (iii) [reserved], plus (iv) two percent
(2.00%), plus (v) the Continuing Default Margin, and (b) with respect to all
other Obligations, the sum of (i) the Base Rate, plus (ii) the Applicable Margin
with respect to Base Rate Advances, (iii) [reserved], plus (iv) two percent
(2.00%), plus (v) the Continuing Default Margin; provided, however, (y) as to
any Eurodollar Advance outstanding on the date that the Default Rate becomes
applicable, the Default Rate shall be based on the then applicable Eurodollar
Basis until the end of the current Eurodollar Advance Period and thereafter the
Default Rate shall be based on the Base Rate as in effect from time to time and
(z) as to any Base Rate Advance outstanding on the date that the Default Rate
becomes applicable, the Default Rate shall be based on the Base Rate as in
effect from time to time.

 

“Direction Letter” shall mean (a) with respect to a borrowing of the Term Loan
on the Agreement Date, that certain Direction Letter, dated as of the Agreement
Date, by and among the Borrower and the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, with respect to the
distribution of the proceeds of the Term Loan and the other sources and uses of
funds occurring on the Agreement Date, (b) with respect to a borrowing of the
Term Loan on the Sixth Amendment Effective Date, that certain Direction Letter,
dated as of the Sixth Amendment Effective Date, by and among the Borrower and
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, with respect to the distribution of the proceeds of the
Term Loan and the other sources and uses of funds occurring on the Sixth
Amendment Effective Date and (c) with respect to a borrowing of Incremental Term
Loans after the Sixth Amendment Effective Date, any Direction Letter, dated as
of the date of such borrowing, by and among Borrower and the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, with
respect to the distribution of the proceeds of such Incremental Term Loan and
the other sources and uses of funds occurring on such date.

 

“Disqualified Equity Interests” shall mean any Equity Interests which, by their
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable (other than for Qualified Equity Interests), pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Equity Interests), in whole or in part,
on or prior to 181 days following the Maturity Date at the time such Equity
Interest is issued, (b) is or becomes convertible into or exchangeable (unless
at the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interests that would constitute Disqualified Equity Interests, in each
case at any time on or prior to 181 days following the Maturity Date at the time
such Equity Interest is issued, (c) contains any mandatory repurchase obligation
which may come into effect prior to the Maturity Date or (d) provides for the
scheduled payments of dividends in cash on or prior to 181 days following the
Maturity Date at the time such Equity Interest is issued.

 

9

--------------------------------------------------------------------------------

 

 

“Disqualified Institutions” means (a) the Persons identified by legal name in
writing to Administrative Agent on or prior to the Agreement Date, (b) those
Competitors identified on Schedule 1.1(a) (as such Schedule may be supplemented
from time to time by the Borrower pursuant to clause (c) below) and (c) subject
to the prior written consent of the Administrative Agent acting in its
reasonable discretion, any other Competitor identified by legal name in writing
to the Administrative Agent after the Agreement Date (it being understood that
the Borrower shall be required to provide a fully updated Schedule 1.1(a) to the
Administrative Agent in order to supplement such Schedule after the Closing
Date), which designation shall become effective three (3) Business Days after
the date that such written designation to the Administrative Agent is made
available to the Lenders on IntraLinks/IntraAgency, Syndtrak or another similar
electronic system, but which shall not apply retroactively to disqualify any
persons that have previously acquired an assignment or participation interest in
the Loans and/or Commitments; provided, that no Affiliate of any Competitor that
is an Affiliate by virtue of being a private equity owner of or investor in such
Competitor shall constitute a Disqualified Institution.

 

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
of cash or other property of any kind to any Person on account of any Equity
Interests of any Borrower Party.

 

“Dollars” or “$” shall mean the lawful currency of the United States.

 

“Domestic Subsidiary” shall mean any Subsidiary of a Borrower Party that is
organized and existing under the laws of the U.S. or any state or commonwealth
thereof or under the laws of the District of Columbia.

 

“EBITDA” shall mean, with respect to any Person and its Subsidiaries for any
period, determined on a consolidated basis in accordance with GAAP, the Net
Income for such period, plus, without duplication and to the extent deducted in
determining Net Income for such period:

 

(a)     income taxes;

 

(b)     Interest Expense;

 

(c)     depreciation and amortization expense;

 

(d)     fees, costs and expenses incurred in connection with the Loan and
negotiating and documenting the Loan Documents, including without limitation the
Closing Fee and the Agency Fee, in an aggregate amount disclosed to the
Administrative Agent prior to the Agreement Date;

 

10

--------------------------------------------------------------------------------

 

 

(e)     all non-cash expenses and losses calculated in accordance with GAAP
related to: (i) all non-recurring deferred financing costs written off and
premiums paid or other expenses incurred directly in connection with any early
extinguishment of Funded Debt and any net loss attributable to any write-off or
forgiveness of Funded Debt, (ii) any non-cash expense or loss arising from the
application of purchase accounting adjustments as a result of any Permitted
Acquisition, (iii) non-cash expenses arising from grants to employees, officers
or directors of stock appreciation rights, stock options, restricted stock or
restricted stock units, (iv) non-cash expenses arising from the issuance of
Equity Interests to vendors in the ordinary course of business and (v) other
non-cash expenses and charges resulting from impairment charges and including
losses against book value on the disposal or write-off of any business or assets
(including pursuant to any sale/leaseback transaction), provided that, if any
such non-cash expense or loss represents an accrual or reserve for potential
cash items in any future period, the cash payment thereof in such future period
shall be subtracted from “EBITDA” in the period in which such payment is made;

 

(f)     unrealized losses resulting from mark to market accounting for hedging
activities permitted under this Agreement, calculated in accordance with GAAP;

 

(g)     fees and expenses (including expenses paid for advisory services) in an
aggregate amount not to exceed (i) $2,000,000 in any four fiscal-quarter period,
to the extent incurred in connection with (A) Investments permitted under
Section 8.5(d), (g), (h) and (i), Permitted Acquisitions, dispositions permitted
under Section 8.7(b)(vi), the incurrence of permitted Funded Debt, amendments
and other modifications to the Loan Documents after the Agreement Date, and the
offering or issuance of Equity Interests and (B) the Winopoly Acquisition (in
the case of this clause (B), not to exceed $50,000 in the aggregate during the
term of this Agreement), in each case of clauses (A) and (B) to the extent
consummated during such period, plus (ii) all such fees and expenses funded with
(A) the Net Cash Proceeds of Funded Debt permitted under Section 8.1(a), (c),
(d), (g) and (i), and (B) the Net Cash Proceeds of the issuance of Equity
Interests permitted hereunder, to the extent the Net Cash Proceeds thereof are
not otherwise required to prepay the Loans in accordance with Section 2.6(c);

 

(h)     to the extent incurred by Parent, fees, costs and expenses incurred
after January 31, 2018 in connection with the spin-off of the Red Violet
Entities by Parent, in an aggregate amount not to exceed $2,000,000;

 

minus

 

(i)     unrealized gains resulting from mark to market accounting for hedging
activities permitted under this Agreement, calculated in accordance with GAAP;

 

(j)     any non-cash gains increasing Net Income;

 

(k)     to the extent the amount of any non-cash expense or loss is added back
to EBITDA pursuant to clause (e) above, the cash payment in respect thereof;

 

(l)     all capitalized labor costs;

 

(m)     costs and expenses relating to internally used software;

 

(n)     capitalized costs relating to the defense of intellectual property;

 

11

--------------------------------------------------------------------------------

 

 

provided, however, that if any such calculation includes any period in which an
acquisition or sale of a Person or all or substantially all of the assets of a
Person occurred, then such calculation shall be made on a Pro Forma Basis. For
purposes of calculating EBITDA as of any date of measurement from and after the
Sixth Amendment Effective Date until December 31, 2018, EBITDA of Parent and its
Subsidiaries (a) for the fiscal quarter ended on June 30, 2017 shall equal
$7,873,835, (b) for the fiscal quarter ended on September 30, 2017 shall equal
$8,605,346, (c) for the fiscal quarter ended on December 31, 2017 shall equal
$11,547,826 and (d) for the fiscal month ended on January 31, 2018 shall equal
$3,642,815. Further, any calculation of EBITDA as of any date of measurement
with respect to any period that includes any of the period from January 1, 2018
through December 31, 2018 shall not include any EBITDA of the Red Violet
Entities.

 

“ECF Prepayment Date” shall have the meaning assigned to such term in Section
2.6(c).

 

“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail, facsimile, or otherwise to or from an E-System
or any other equivalent service.

 

“Eleventh Amendment” shall mean the Limited Consent and Amendment No. 11 to
Credit Agreement, dated as of April 1, 2020, among the Parent, the Borrower, the
other Borrower Parties party thereto, the Administrative Agent and the Lenders
party thereto.

 

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender; (c)
an Approved Fund; (d) any other Person (other than a Disqualified Institution)
approved by (i) the Administrative Agent and (ii) except following the
occurrence and during the continuance of an Event of Default, the Borrower (such
consent of the Borrower not to be unreasonably withheld, conditioned or
delayed); provided, that, the Borrower shall be deemed to have given consent
unless an objection is delivered to the Administrative Agent within five (5)
Business Days after notice of a proposed assignment is delivered to the
Borrower.

 

“Employment Agreements” shall mean the employment agreements dated as of the
date hereof between the Borrower and each of Matthew Conlin, Ryan Schulke,
Daniel Barksy, Sean Cullen, Matthew Koncz and Don Patrick.

 

“Employee Matters Agreement” shall mean the Employee Matters Agreement by and
among Parent and Red Violet, Inc., dated as of February 27, 2018, as amended in
accordance with Section 8.15.

 

“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, Hazardous
Materials or human health (as it relates to exposures to Hazardous Materials),
as now or may at any time during the term of this Agreement be in effect.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Borrower Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

12

--------------------------------------------------------------------------------

 

 

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 of the Code.

 

“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) any “reportable event” within the meaning of Section 4043 of
ERISA with respect to a Title IV Plan, other than those events for which the
thirty (30) day notice period has been waived by regulation; (b) the failure to
meet the minimum funding standard of Sections 412 or 430 of the Code or Sections
302 or 303 of ERISA with respect to any Title IV Plan, whether or not waived;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Title IV; (d) the withdrawal of any Borrower Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (e) the
complete or partial withdrawal of any Borrower Party or any ERISA Affiliate from
any Multiemployer Plan; (f) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (g) the institution or threatened institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC; (h)
the insolvency of a Multiemployer Plan under Section 4245 of ERISA; (i) the
failure by any Borrower Party or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Title IV Plan; (j) a determination that
any Title IV Plan is, or is expected to be, in “at risk” status (as defined in
Section 430 of the Code or Section 303 of ERISA); (k) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (l) any other
event or condition that could be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA, (m) revocation of the tax
qualified status under Code Section 401(a) of any Plan that is intended to be so
tax qualified; (n) the imposition of a lien pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code with
respect to any Title IV Plan; (o) the assertion of a material claim (other than
routine claims for benefits) against any Plan (other than a Multiemployer Plan)
or the assets thereof, or against any of the Borrower Parties or any of their
respective ERISA Affiliates in connection with any Plan; or (p) the occurrence
of a non-exempt prohibited transaction (within the meaning of Section 4975 of
the Code or Section 406 of ERISA) which could reasonably be expected to result
in liability to any of the Borrower Parties or any of their respective ERISA
Affiliates.

 

13

--------------------------------------------------------------------------------

 

 

“E-System” shall mean any electronic system, including Intralinks®, SyndTrak
Online and any other internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent, any of its
Affiliates or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eurodollar Advance” shall mean an Advance that bears interest based upon the
Eurodollar Rate or which is continued as or converted as an Advance that bears
interest based upon the Eurodollar Rate, in accordance with the provisions of
Section 2.2.

 

“Eurodollar Advance Period” shall mean, for each Eurodollar Advance, each one
(1), two (2), or three (3) month period commencing on the date on which such
Eurodollar Advance is borrowed, as selected by the Borrower pursuant to Section
2.2, during which the applicable Eurodollar Rate (but not the Applicable Margin)
shall remain unchanged. Notwithstanding the foregoing, however: (a) any
applicable Eurodollar Advance Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day, unless
such Business Day falls in another calendar month, in which case such Eurodollar
Advance Period shall end on the next preceding Business Day; (b) any applicable
Eurodollar Advance Period which begins on a day for which there is no
numerically corresponding day in the calendar month during which such Eurodollar
Advance Period is to end shall (subject to clause (a) above) end on the last day
of such calendar month; and (c) no Eurodollar Advance Period shall extend beyond
the Maturity Date or such earlier date as would interfere with the repayment
obligations of the Borrower under Section 2.6.

 

“Eurodollar Basis” shall mean, with respect to each Eurodollar Advance Period, a
per annum interest rate equal to the quotient of (a) the Eurodollar Rate divided
by (b) one minus the Eurodollar Reserve Percentage, stated as a decimal. The
Eurodollar Basis shall remain unchanged during the applicable Eurodollar Advance
Period, except for changes to reflect adjustments in the Eurodollar Reserve
Percentage.

 

“Eurodollar Rate” shall mean, for any Eurodollar Advance Period, the greater of
(a) the rate per annum quoted for Dollar deposits for such Eurodollar Advance
Period on Reuters Screen LIBOR03 (or similar service, as determined by the
Administrative Agent) as of 11:00 a.m. (London, England time) two (2) Business
Days prior to the applicable date of determination; provided, however, that if
no such quoted rate appears on such page, the rate used for such Eurodollar Rate
shall be the per annum rate of interest determined by the Administrative Agent
to be the rate at which Dollar deposits for such Eurodollar Advance Period are
offered to the Administrative Agent as of 11:00 a.m. (London, England time) two
(2) Business Days prior to such date of determination, and (b) 0.50%. If Reuters
no longer reports the Eurodollar Rate or the Administrative Agent determines in
good faith that the rate so reported no longer accurately reflects the rate
available to the Administrative Agent in the London Interbank Market or if such
index no longer exists or if Reuters Screen LIBOR03 no longer exists or
accurately reflects the rate available to the Administrative Agent, then the
Administrative Agent shall endeavor to establish an alternate rate of interest
to the Eurodollar Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and the Administrative Agent and the Borrower
Parties shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable.

 

14

--------------------------------------------------------------------------------

 

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
one one-hundredth of one percent (1/100th of 1%)) in effect on any day to which
the Administrative Agent is subject with respect to the Eurodollar Basis
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) (“Regulation D”) with respect to Eurocurrency Liabilities (as that
term is defined in Regulation D). Eurodollar Advances shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Administrative Agent under
Regulation D. The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage. The
Eurodollar Basis for any Eurodollar Advance shall be adjusted as of the
effective date of any changes in the Eurodollar Reserve Percentage.

 

“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow” shall mean, without duplication, with respect to any fiscal
quarter of the Borrower and its Subsidiaries, Net Income plus (a) depreciation,
amortization, Interest Expense and all other non-cash charges to the extent
deducted in determining Net Income, minus (b) Capital Expenditures during such
fiscal quarter (excluding the financed portion thereof), minus (c) Interest
Expense paid in cash, minus (d) scheduled principal payments paid in cash in
respect of Funded Debt, minus (e) voluntary principal payments paid in cash in
respect of the Term Loans, plus or minus (as the case may be), plus (f)
extraordinary gains which are cash items not included in the calculation of Net
Income, plus (g) taxes deducted in determining Net Income to the extent not paid
for in cash (but not including any reserves for tax obligations anticipated to
be payable in the subsequent twelve (12) months, so long as such tax obligations
are readily verifiable by the Administrative Agent), minus (h) extraordinary
losses which are cash items not included in the calculation of Net Income, minus
(i) any increase in the Working Capital of the Borrower and its Subsidiaries
during such period (measured as the excess of such Working Capital at the end of
such period over such Working Capital at the beginning of such period), plus (j)
any decrease in the Working Capital of the Borrower and its Subsidiaries during
such period (measured as the excess of such Working Capital at the beginning of
such period over such Working Capital at the end thereof).

 

“Excluded Accounts” means (a) any deposit account the funds in which shall be
used solely to fund payroll and tax obligations of the Borrower Parties, so long
as all such funds shall be deposited in such accounts (i) no more than three
Business Days prior to the date on which such funds shall be used to pay such
payroll and tax obligations and (ii) in amounts not to exceed such tax and
payroll obligations, (b) any deposit account the funds in which shall be used
solely to segregate 401(k) contributions or contributions to an employee stock
purchase plan and other health and benefit plan, in each case in accordance with
any Applicable Laws (collectively, “Segregated Benefit Plan Funds”), so long as
all funds shall be deposited in such accounts in amounts not to exceed all
payment obligations in respect of such Segregated Benefit Plan Funds, (c) any
deposit account the funds in which consist solely of funds held by Parent or any
Subsidiary on behalf of or in trust for the benefit of any third party that is
not an Affiliate of Parent or any Subsidiary, (d) the Wells Fargo Cash
Management Collateral Account, and (e) all other deposit accounts to the extent
the aggregate amount of funds located in such accounts at any time does not
exceed $50,000.

 

15

--------------------------------------------------------------------------------

 

 

“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Subsidiary that
is a “controlled foreign corporation” (as defined in the Code) that has not
guaranteed or pledged any of its assets to secure, or with respect to which
there shall not have been pledged two-thirds or more of the voting Equity
Interests to secure, any indebtedness of a Borrower Party, (b) a Foreign
Subsidiary owned, directly or indirectly, by a Foreign Subsidiary described in
clause (a) of this definition or (c) a Domestic Subsidiary owned directly or
indirectly, by a Foreign Subsidiary described in clause (a) of this definition.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any member of the Lender Group or required to be withheld or deducted
from a payment to any member of the Lender Group, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such member of the
Lender Group being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on Borrower Party Payments pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in the Loan or
Commitment or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.8, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to the failure of such member of the
Lender Group to comply with Section 2.8(b)(v)-(vii) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Debt” shall mean all indebtedness and other obligations under that
certain Loan Agreement, dated as of September 13, 2012, between Fluent, Inc., as
the borrower, and Bank of America, N.A., as the lender, as amended prior to the
Agreement Date.

 

“Extraordinary Receipts” shall mean any cash received by any Borrower Party or
any of its Subsidiaries that constitutes (a) judgments, proceeds of settlements
or other consideration of any kind in connection with any cause of action, (b)
indemnity payments, (c) proceeds of any Key Man Life Insurance Policy and (d)
any purchase price adjustment received in connection with any purchase
agreement.

 

“Extraordinary Receipts Reinvestment Period” shall have the meaning specified in
Section 2.6(c)(iv).

 

“FATCA” shall mean Sections 1471, 1472, 1473 and 1474 of the Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future U.S. Treasury Regulations promulgated thereunder and published
guidance with respect thereto, any agreements entered into pursuant to Section
1471(b)(1) of the Code, any applicable intergovernmental agreements entered into
in connection with the foregoing and any Applicable Law implementing any such
intergovernmental agreements.

 

16

--------------------------------------------------------------------------------

 

 

“FCPA” shall mean the U.S. Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Rate” shall mean an interest rate per annum equal to the weighted
average of the rates for overnight federal funds transactions with members of
the Federal Reserve System arranged by federal funds brokers, as published for
such day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it, it being understood
that the Federal Funds Rate for any day which is not a Business Day shall be the
Federal Funds Rate for the next preceding Business Day.

 

“Fee Letter” shall mean that certain second amended and restated fee letter,
dated as of the Sixth Amendment Effective Date, executed by the Administrative
Agent and the Borrower.

 

“Financial Covenants” shall mean the financial covenants applicable to the
Borrower Parties from time to time pursuant to Sections 8.8, 8.9 and 8.10.

 

“First Amendment” shall mean that certain Limited Consent and Amendment No. 1 to
Credit Agreement, dated as of June 8, 2016, by and among the Borrower, the
Administrative Agent and the Lenders party thereto.

 

“First Amendment Effective Date” shall have the meaning specified in the First
Amendment.

 

“First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary that is
described in clause (a) of the definition of “Excluded Subsidiary” and whose
Equity Interests are directly owned by a Borrower Party.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to Parent and its
Subsidiaries on a consolidated basis for any period, the ratio of (a) the
greater of (i) EBITDA of the Parent and its Subsidiaries for such period and
(ii) zero, to (b) Fixed Charges of the Parent and its Subsidiaries for such
period.

 

“Fixed Charges” shall mean, with respect to Parent and its Subsidiaries for any
period, the sum of (a) Interest Expense paid or payable in cash during such
period, (b) scheduled payments of principal paid or payable with respect to
Funded Debt during such period, (c) Dividends paid in cash during such period,
(d) tax payments and Tax Distributions paid in cash during such period and (e)
Capital Expenditures of the Borrower and its Subsidiaries during such period;
provided, that the amount of Fixed Charges shall be calculated on a Pro Forma
basis for purposes of calculating any Financial Covenant on a Pro Forma Basis.
For purposes of calculating Fixed Charges as of any date of measurement from and
after the Sixth Amendment Effective Date until December 31, 2018, Fixed Charges
(a) for the measurement period ending on June 30, 2018, shall equal Fixed
Charges during the period from April 1, 2018 through June 30, 2018 multiplied by
4, (b) for the measurement period ending on September 30, 2018, shall equal
Fixed Charges during the period from April 1, 2018 through September 30, 2018
multiplied by 2, and (c) for the measurement period ending on December 31, 2018
shall equal Fixed Charges during the period from April 1, 2018 through December
31, 2018 multiplied by 4/3.

 

17

--------------------------------------------------------------------------------

 

 

“Foreign Lender” shall have the meaning specified in Section 2.8(b)(v).

 

“Foreign Subsidiary” shall mean any Subsidiary of a Borrower Party that does not
constitute a Domestic Subsidiary.

 

“Funded Debt” shall mean, with respect to any Person, as of any calculation
date, (a) any obligation of such Person for borrowed money, including, without
limitation, all of the Obligations, (b) any obligation of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) any obligation
(whether contingent or otherwise) of such Person to pay the deferred purchase
price of property or for services (other than in the ordinary course of
business), including in respect of earnoutsearn-outs, regardless of whether such
earnoutsearn-outs would constitute liabilities under GAAP, (d) any Capitalized
Lease Obligation, (e) any obligation or liability of others secured by a Lien on
property owned by such Person, whether or not such obligation or liability is
assumed, (f) any debt, liability or obligation of such Person arising from or in
connection with any Hedge Agreements, (g) any reimbursement obligations
(contingent or otherwise) of such Person with respect to letters of credit,
bankers acceptances and similar instruments issued for the account of such
Person, (h) any Guaranty of another Person’s Funded Debt (except items of
shareholders’ equity or Equity Interests or surplus or general contingency or
deferred tax reserves), (i) any financial obligation of such Person under
purchase money mortgages, (j) any financial obligation of such Person under
asset securitization vehicles, synthetic leases, off-balance sheet loans or
similar off-balance sheet financing products or other off-balance sheet
obligations (k) any obligations of such Person under conditional sales contracts
and similar title retention instruments with respect to property acquired, (l)
any financial obligation of such Person as issuer of Equity Interests redeemable
in whole or in part at the option of a Person other than such issuer, at a fixed
and determinable date or upon the occurrence of an event not solely within the
control of such issuer; provided, however, that notwithstanding anything in GAAP
to the contrary, the amount of all obligations shall be the full face amount of
such obligations, (m) the full face amount of letters of credit, bankers
acceptances and similar instruments issued for the account of such Person and
(n) Disqualified Equity Interests.

 

“Funding Losses” shall mean expenses incurred by any Lender or any Participant
of such Lender permitted hereunder in connection with the re-employment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, excluding any lost
profit of such Lender or any Participant of such Lender over the remainder of
the Eurodollar Advance Period for such prepaid Advance. For purposes of
calculating amounts payable to a Lender hereunder with respect to Funding
Losses, each Lender shall be deemed to have actually funded its relevant
Eurodollar Advance through the purchase of a deposit bearing interest at the
Eurodollar Rate in an amount equal to the amount of that Eurodollar Advance and
having a maturity and repricing characteristics comparable to the relevant
Eurodollar Advance Period; provided, however, that each Lender may fund
Eurodollar Advances in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of amounts payable hereunder.

 

18

--------------------------------------------------------------------------------

 

 

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession); provided, that all calculations relative to
liabilities shall be made without giving effect to Statement of Financial
Accounting Standards No. 159 or any similar principal or practice with respect
to fair value accounting of liabilities.

 

“Government Contract” shall mean any contract between a Borrower Party or a
Subsidiary of a Borrower Party, on one hand, and one or more divisions,
agencies, organizations, departments or instrumentalities of the United States
government or any state or local government, on the other hand.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Guarantors” shall mean, collectively, Parent, the Subsidiary Guarantors and any
other Person that has executed a Guaranty Supplement or other document
guaranteeing the Obligations; and “Guarantor” shall mean any one of the
foregoing Guarantors.

 

“Guaranty” or “Guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase any such
primary obligation or any property or asset constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner or holder
of any primary obligation of the ability of the primary obligor with respect to
such primary obligation to make payment thereof or (iv) otherwise to assure or
hold harmless the owner or holder of such primary obligation against loss in
respect thereof, but in all events excluding the endorsement of instruments for
collection in the ordinary course of business. All references in this Agreement
to “this Guaranty” shall be to the Guaranty provided for pursuant to the terms
of Article 3.

 

“Guaranty Supplement” shall have the meaning specified in Section 6.20.

 

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

 

19

--------------------------------------------------------------------------------

 

 

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations.

 

“Inbox Pal” means Inbox Pal, LLC, a Delaware limited liability company and a
Borrower Party.

 

“Incremental Borrowing Date” shall have the meaning specified in Section 2.2(c).

 

“Incremental Closing Date” shall mean the date on which the Incremental Term
Loan shall be made.

 

“Incremental MW Period” shall have the meaning specified in Section
2.4(a)(ii)(A).

 

“Incremental Term Loan” shall mean the loans issued pursuant to Section 2.1(c)
hereof. For the avoidance of doubt, once issued, all Incremental Term Loans
shall become Term Loans for purposes of this Agreement.

 

“Incremental Term Loan Commitment” shall have the meaning specified in Section
2.1(c).

 

“Indemnified Person” shall mean each member of the Lender Group, each Affiliate
thereof, and each of their respective partners, employees, representatives,
officers, agents, directors, legal counsel, advisors and consultants.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Borrower Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state,
federal or non-US bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

 

“Intellectual Property” shall mean all patents, trademarks, service marks, trade
names, copyrights, technology, software, know-how and processes.

 

“Intellectual Property Licenses” means rights under or interest in any Patent,
Trademark, Copyright or other Intellectual Property, including software license
agreements with any other party and those exclusive Intellectual Property
licenses set forth on Schedule 5.1(p) hereof, whether the applicable Borrower
Party is a licensee or licensor under any such exclusive license agreement, and
the right to use the foregoing in connection with the enforcement of the
Administrative Agent’s rights under the Loan Documents in accordance with the
terms thereof but subject to the terms of the Security Agreement.

 

20

--------------------------------------------------------------------------------

 

 

“Intercreditor Agreement” shall mean an intercreditor agreement by and among the
Administrative Agent and the agent or other representative of the lenders under
the ABL Facility, in form and substance reasonably satisfactory to the
Administrative Agent in its sole discretion.

 

“Interest Expense” shall mean, for any Person and its Subsidiaries, for any
period determined on a consolidated basis in accordance with GAAP, an amount
equal to (a) the sum of (i) interest expense payable during such period,
including capitalized and non-capitalized interest and the interest component of
Capitalized Lease Obligations, interest on customer deposits and other interest
items in accordance with GAAP including interest on tax settlement (whether or
not actually paid during such period), (ii) the net amount payable (or minus the
net amount receivable) under any Hedge Agreement during such period (whether or
not actually paid or received during such period), other than termination
payments or the receipt thereof, and (iii) letter of credit fees, unused line
fees, administrative agency fees, ratings agency fees and amortized debt
issuance costs, minus (b) any interest income during such period (other than
termination payments received under any Hedge Agreement).

 

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.

 

“Inventory” shall mean inventory (as that term is defined in the UCC), whether
now existing or hereafter acquired, wherever located, and, in any event,
including, without limitation, inventory, merchandise, goods and other personal
property that are held by or on behalf of a Borrower Party for sale or lease or
are furnished or are to be furnished under a contract of service, goods that are
leased by a Borrower Party as lessor, or that constitute raw materials, samples,
work-in-process, finished goods, returned goods, promotional materials or
materials or supplies of any kind, nature or description used or consumed or to
be used or consumed in a Borrower Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

 

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person or all or substantially all of the assets, property or business of a
Person.

 

“Key Man Life Insurance Policies” shall mean the key-man life insurance policies
on the lives of each of Matt Conlin and Ryan Schulke in the amounts required
pursuant to Section 6.5 and otherwise in form and substance reasonably
acceptable to the Administrative Agent.

 

“Lender Agreement” shall mean a lender joinder agreement, in form and substance
satisfactory to the Administrative Agent.

 

“Lender Group” shall mean, collectively, the Administrative Agent and the
Lenders.

 

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 10.5; and “Lender” shall mean any one of the foregoing Lenders.

 

21

--------------------------------------------------------------------------------

 

 

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment for security purposes, charge, option,
security interest, title retention agreement, levy, execution, seizure,
attachment, garnishment, any documents, notice, instruments or other filings
under the Federal Assignment of Claims Act of 1940 or other encumbrance of any
kind in respect of such property, whether or not choate, vested, or perfected.

 

“Loan” shall mean the Term Loan.

 

“Loan Account” shall have the meaning specified in Section 2.7.

 

“Loan Documents” shall mean this Agreement, the Security Documents, the
Intercreditor Agreement, the Blocked Account Agreements, the Fee Letter, the
Master Intercompany Subordinated Note, the Guaranty Supplements, the Direction
Letter, any Term Loan Notes, any Notices of Borrowing, all Collateral Access
Agreements, all Compliance Certificates, all documents executed by a Borrower
Party in connection with the Federal Assignment of Claims Act of 1940 and all
similar state statutes (if any), and all other documents, instruments,
certificates, and agreements executed or delivered by a Borrower Party in
connection with or contemplated by this Agreement or any other Loan Documents,
including, without limitation, any security agreements or guaranty agreements
from any of the Borrower Parties’ Subsidiaries to the Lender Group, or any of
them.

 

“Lower-Tier Excluded Subsidiary” shall mean any Subsidiary, whose Equity
Interests are directly owned by another Excluded Subsidiary.

 

“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose outstanding principal amounts of the Loans and outstanding amounts of the
unutilized Commitments in each case on such date of calculation exceeds fifty
percent (50%) of the sum of the aggregate outstanding principal amounts of the
Loans and the aggregate outstanding amounts of the unutilized Commitments in
each case held by all Lenders as of such date of calculation.

 

“Make Whole Amount” shall mean, at any date of repayment, acceleration,
commitment reduction or termination, prepayment or refinancing, a prepayment
premium, payable in cash, equal to the sum of the amount which causes the
applicable Lenders’ return on the principal amount of the Loans repaid, prepaid,
refinanced or accelerated or the amount of commitments reduced or terminated at
such time to equal the full net present value of the amount of interest that
would otherwise have been payable in respect of such principal amount if such
amount had remained outstanding during the Make Whole Period or the Incremental
MW Period, as applicable, which shall be calculated by the Administrative Agent
in its reasonable discretion. A certificate of the Administrative Agent
delivered to Borrower showing the computation of the Make Whole Amount in
reasonable detail shall be conclusive absent manifest error.

 

“Make Whole Period” shall have the meaning specified in Section 2.4(a)(i)(A).

 

“Margin Stock” shall have the meaning specified in Section 5.1(t).

 

“Master Intercompany Subordinated Note” shall mean that certain Amended and
Restated Master Intercompany Subordinated Note, dated as of the Sixth Amendment
Effective Date, by and among the Borrower Parties, subordinated to the
Obligations in accordance with the terms thereof and otherwise in form and
substance satisfactory to the Administrative Agent.

 

22

--------------------------------------------------------------------------------

 

 

“Material Contracts” shall mean, collectively, (a) each contract set forth on
Schedule 5.1(h) and (b) all other contracts, leases, instruments, guaranties,
licenses or other arrangements (other than the Loan Documents) to which any
Borrower Party or any Subsidiary of a Borrower Party is or becomes a party and
as to which the breach, nonperformance, cancellation or failure to renew by any
party thereto could reasonably be expected to have a Materially Adverse Effect.

 

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding or
any change in Applicable Law), a material adverse change in, or a material
adverse effect on: (a) the business, operations, properties, condition
(financial or otherwise), assets or income of the Borrower Parties, taken as a
whole; (b) the ability of a Borrower Party to perform any material obligations
under this Agreement or any other Loan Documents to which it is a party; or (c)
(i) the validity, binding effect or enforceability of any Loan Document, (ii)
the rights, remedies or benefits available to any member of the Lender Group
under the Loan Documents, taken as a whole, or (iii) the attachment, perfection
or priority of any Lien of the Administrative Agent under the Security Documents
on a material portion of the Collateral. In determining whether any individual
event, act, condition or occurrence of the foregoing types has a Materially
Adverse Effect, notwithstanding that a particular event, act, condition or
occurrence does not itself have such effect, a Materially Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other events, acts, conditions and occurrences
of the foregoing types which have occurred, in aggregate, have a Materially
Adverse Effect.

 

“Maturity Date” shall mean the fifth anniversary of the Sixth Amendment
Effective Date, or such earlier date as payment of the Loan shall be due
(whether by acceleration or otherwise).

 

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

 

“Monthly Report” shall have the meaning specified in Section 7.1(a).

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage” shall mean, collectively, any mortgage, deed of trust or deed to
secure debt entered into by a Borrower Party in favor of the Administrative
Agent, for the benefit of the Lender Group, in form and substance satisfactory
to the Administrative Agent.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make at any time
within the past five (5) years, contributions on behalf of participants who are
or were employed by any of them.

 

“Necessary Authorizations” shall mean, with respect to any Person, all
authorizations, consents, permits, approvals, licenses, accreditations,
certificates, certifications, concessions, grants, franchises, variances,
permissions and exemptions from, and all filings, reports, registrations and
contractual obligations with, and all reports to, any Governmental Authority
whether federal, state, local, and all agencies thereof, or other third party,
in each case whether or not having the force of law, which are required for the
transactions contemplated by the Loan Documents, the conduct of the businesses
or the ownership (or lease) of the properties and assets of the Borrower Parties
and any of their Subsidiaries, or which are otherwise applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

23

--------------------------------------------------------------------------------

 

 

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
assignment, casualty loss or other disposition or loss of assets by any Borrower
Party or any issuance by any Borrower Party of any Equity Interests or the
incurrence by any Borrower Party of any Funded Debt (other than the
Obligations), the aggregate amount of cash received for such assets or Equity
Interests, or as a result of such Funded Debt, net of (i) reasonable and
documented transaction costs and expenses (including reasonably attorneys’ fees)
properly attributable to such transaction and payable by such Borrower Party to
a non-Affiliate (or to an Affiliate, to the extent such payments are permitted
under Sections 8.6(b) or (c)) in connection with such sale, lease, transfer or
other disposition of assets or the issuance of any Equity Interests or the
incurrence of any Funded Debt, including, without limitation, sales commissions
and underwriting discounts, (ii) taxes payable as a direct result of such
transactions, and (iii) in the case of any sale, lease, transfer or assignment,
any reserve established in accordance with GAAP against any retained liability
or purchase price adjustment.

 

“Net Cash Proceeds Reinvestment Period” shall have the meaning specified in
Section 2.6(c)(iii).

 

“Net Income” shall mean, for any period, the consolidated net income (or loss)
of any Person and its Subsidiaries for such period determined in accordance with
GAAP, but excluding therefrom (to the extent otherwise included therein) (a) any
extraordinary gains or losses and any associated tax consequences in accordance
with GAAP; provided that notwithstanding anything herein to the contrary, for
the avoidance of doubt, any payments made with respect to those matters
referenced in a letter from the Borrower to the Lender Group dated as of January
17, 2017 and delivered pursuant to Section 7.6(a) of this Agreement, and any
expenses related thereto, shall not be excluded from the calculation of Net
Income except as expressly permitted to be added back to Net Income pursuant to
clauses (h) and (i) of the definition of “EBITDA”, (b) any gains attributable to
write-ups of assets, (c) any non-cash losses attributable to write-downs of
assets, (d) the income (or loss) of any other Person which is not a Subsidiary
of such Person, except to the extent of the amount of dividends or other
distributions actually paid to such Person or any of its Subsidiaries in cash by
such other Person during such period, (e) any income (or loss) of any other
Person accrued prior to the date it becomes a Subsidiary of such Person, or is
merged into or consolidated with such Person, or any Subsidiary of such Person
on the date that such other Person’s assets are acquired by such Person or such
Subsidiary of such Person, (f) the proceeds of any life insurance policy, and
(g) gains or losses from the sale, exchange, transfer or other disposition of
Property or assets not in the ordinary course of business of such Person and its
Subsidiaries, and related tax effects in accordance with GAAP.

 

“Ninth Amendment Effective Date” means November 8, 2019.

 

24

--------------------------------------------------------------------------------

 

 

“Notice of Borrowing” means a notice given by the Borrower to the Administrative
Agent pursuant to Section 2.2, in substantially the form of Exhibit F hereto.

 

“Obligations” shall mean (a) all payment and performance obligations, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired, of
the Borrower Parties to the Lender Group, or any of them, or to any other
Indemnified Person, under this Agreement and the other Loan Documents, or as a
result of making the Loan, including, without limitation, principal, interest,
fees, expenses and other obligations of any kind or nature whatsoever (including
any interest, fees and expenses that, but for the provisions of the Bankruptcy
Code, would have accrued) and (b) the obligation to pay an amount equal to the
amount of any and all damages which the Lender Group, or any of them, or any
other Indemnified Person, may suffer by reason of a breach by a Borrower Party
of any obligation, covenant or undertaking with respect to this Agreement or any
other Loan Document.

 

“Other Connection Taxes” shall mean, with respect to any member of the Lender
Group, Taxes imposed as a result of a present or former connection between such
member of the Lender Group and the jurisdiction imposing such Tax (other than
connections arising from such member of the Lender Group having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).

 

“Parent” shall have the meaning specified in the preamble.

 

“Participant” shall have the meaning specified in Section 10.5(d).

 

“Participant Register” shall have the meaning specified in Section 10.5(d).

 

“Patent Security Agreements” shall mean, collectively, the Patent Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

 

“Payment Date” shall mean the last day of each Eurodollar Advance Period for a
Eurodollar Advance.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Acquisition” shall mean any acquisition by the Borrower Parties of
all of the Equity Interests of any Person or all or substantially all of the
assets of any Person, in each case, to the extent that each of the following
conditions shall have been satisfied:

 

(a)     the Lender Group shall have received evidence reasonably satisfactory to
them that the Borrower Parties are in compliance on a Pro Forma Basis after
giving effect to any funding of Loans under the Incremental Term Loan
Commitments and the use of proceeds thereof with the financial covenants set
forth in Sections 8.8, 8.9, 8.10 and 8.12 of this Agreement;

 

25

--------------------------------------------------------------------------------

 

 

(b)     if a Permitted Acquisition is financed with an Incremental Term Loan,
the Borrower Parties shall have prepared a written proposal for the
Administrative Agent and the Lender Group detailing the proposed use of the
proceeds of the requested Incremental Term Loan Commitment, which proposal shall
have been consented to in writing by the Administrative Agent and those Lenders
agreeing to make such Incremental Term Loan Commitment, which consent shall be
in each of the Administrative Agent’s and such Lenders’ sole discretion;

 

(c)     if a Permitted Acquisition is financed with an Incremental Term Loan,
the Administrative Agent shall be satisfied with the due diligence it shall have
conducted in respect of the proposed use of the proceeds of the Incremental Term
Loan (including with respect to the target (or target assets) of such Permitted
Acquisition);

 

(d)     the Borrower shall have delivered to the Administrative Agent (i) as
soon as available, executed counterparts of the material agreements, documents
or instruments pursuant to which such Permitted Acquisition is to be consummated
(including any management, non-compete, employment or option agreements) and any
schedules to such agreements, documents or instruments, (ii) to the extent
required under the related acquisition agreement, all consents and approvals
from applicable Governmental Authorities and other Persons required to
consummate such Permitted Acquisition and (iii) if required by the
Administrative Agent, environmental assessments reasonably satisfactory to the
Administrative Agent;

 

(e)     the Borrower Parties (including any new Subsidiary to the extent
required under this Agreement) shall execute and deliver the agreements,
instruments and other documents required by Section 6.20, and following the
consummation of such Permitted Acquisition, the target thereof shall be a
Domestic Subsidiary and Subsidiary Guarantor hereunder;

 

(f)     all of the representations and warranties of the Borrower Parties under
this Agreement and the other Loan Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
herein or therein, as applicable) both before and after giving effect to the
Permitted Acquisition and application of the proceeds of any Loan funded in
connection therewith;

 

(g)     there shall not exist on such date, both before and after giving effect
to the Permitted Acquisition, a Default or Event of Default;

 

(h)     the total cash consideration paid or payable (including all transaction
costs, Funded Debt incurred (other than Funded Debt permitted pursuant to
Section 8.1(d)), assumed and/or reflected on a consolidated balance sheet of the
Borrower Parties and their Subsidiaries after giving effect to such Permitted
Acquisition and the maximum amount of all deferred payments, including earn-outs
(such amounts, collectively, the “Acquisition Consideration”), for all Permitted
Acquisitions consummated during the term of this Agreement shall not exceed the
sum of (i) an amount equal to $25,000,000, plus (ii) [reserved], plus (iii) the
aggregate principal amount of any Incremental Term Loan, to the extent the
proceeds thereof are used directly to fund a Permitted Acquisition plus (iv) the
aggregate amount of Net Cash Proceeds from the issuance of Equity Interests as
permitted pursuant to Section 2.6(c)(i) (to the extent not previously applied to
fund Permitted Acquisitions, other Investments or other purposes);

 

26

--------------------------------------------------------------------------------

 

 

(i)     if the Acquisition Consideration of such Permitted Acquisition exceeds
$7,500,000, no later than fifteen (15) Business Days prior to the closing of
such Permitted Acquisition, the Borrower Parties shall deliver to the
Administrative Agent: (w) any historical and pro forma financial information of
the target of such Permitted Acquisition reasonably requested by the
Administrative Agent, including, but not limited to, such target’s balance
sheets, related statements of income and retained earnings and the related
statements of cash flow, (x) board materials related to the acquisition, (y) a
quality of earnings report for the target of such Permitted Acquisition
(provided, that the Administrative Agent may waive satisfaction of this clause
(i)(y) in its sole discretion) and (z) evidence that the target of such
Permitted Acquisition generated positive EBITDA in the most recently ended
twelve month period (provided, that the Administrative Agent may waive
satisfaction of this clause (i)(z) in its sole discretion); in each case, in
form and substance reasonably satisfactory to the Administrative Agent; and

 

(j)     if the Acquisition Consideration of such Permitted Acquisition is less
than or equal to $7,500,000, no later than fifteen (15) Business Days prior to
the closing of such Permitted Acquisition, the Borrower Parties shall have
delivered to the Administrative Agent evidence, in form and substance reasonably
satisfactory to the Administrative Agent, that the target of such Permitted
Acquisition shall have generated EBITDA greater than or equal to
-$2,500,000 for the most recently ended twelve month period; provided, that the
Administrative Agent may waive satisfaction of this clause (j) in its sole
discretion.”

 

“Permitted Liens” shall mean, as applied to any Person, the following Liens;
provided that, in each case, any Funded Debt secured by such Liens is permitted
by Section 8.1:

(a)     any Lien in favor of the Administrative Agent or any other member of the
Lender Group given to secure the Obligations;

 

(b)     (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being reasonably and
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on such Person’s books;

 

(c)     Liens of carriers, warehousemen, mechanics, laborers, suppliers,
workers, materialmen or other like Liens incurred in the ordinary course of
business for sums not yet overdue for a period of more than 60 days or which are
being reasonably and diligently contested in good faith, if adequate reserves
have been set aside on such Person’s books;

 

(d)     purchase money security interests and Liens securing Capitalized Lease
Obligations provided that such Lien attaches only to the asset (which asset
shall not constitute Inventory or Real Property) so purchased or leased by such
Person and secures only Funded Debt incurred by such Person in order to purchase
or lease such asset, but only to the extent permitted by Section 8.1(c);

 

27

--------------------------------------------------------------------------------

 

 

(e)     Liens on assets of the Borrower Parties (i) existing as of the Sixth
Amendment Effective Date which are set forth on Schedule 1.1(d) and (ii)
securing any refinancing of Funded Debt permitted under Section 8.1(b) and
secured only by Liens referenced on Schedule 1.1(d);

 

(f)     any attachment or judgment Lien not constituting an Event of Default
under Section 9.1(i);

 

(g)     deposits and pledges of cash securing obligations incurred in respect of
workers' compensation, unemployment insurance or other forms of governmental
insurance or benefits, in each case, incurred in the ordinary course of
business,

 

(h)     deposits and pledges of cash securing obligations incurred in respect of
(i) the performance of bids, tenders, leases, contracts (including, but not
limited to, all Material Contracts, other than for the payment of money) and
statutory obligations or (ii) obligations on surety or appeal bonds or letters
of credit, but only to the extent such deposits or pledges are made or otherwise
arise in the ordinary course of business and secure obligations not past due,
collectively, in the cases (i) and (ii), in an amount not to exceed $750,000 in
the aggregate;

 

(i)     easements, zoning restrictions and similar encumbrances on real property
and minor irregularities in the title thereto that do not (i) secure obligations
for the payment of money or (ii) materially impair the value of such property or
its use by any Borrower Party or any of its Subsidiaries in the normal conduct
of such Person's business;

 

(j)     licenses, sublicenses, leases or subleases granted in the ordinary
course of business to other Persons not materially interfering with the conduct
of the business of the Borrower Parties or any of their Subsidiaries;

 

(k)     precautionary financing statement filings regarding operating leases;

 

(l)     rights of setoff or bankers' liens in favor of banks or other depository
institutions arising in the ordinary course of business;

 

(m)     statutory and common law landlords' liens (and any substantially similar
lien in such lease) under leases to which the Borrower or any of its
Subsidiaries is a party;

 

(n)     Liens securing Funded Debt permitted under Section 8.1(l); provided that
such Liens are on only those assets that underlie the related Capital Lease
Obligation or purchase money debt, in each case, of the Person or assets
acquired in the subject Permitted Acquisition, and provided, further, that such
Liens were existing at the time of, and not created or granted in connection
with or in anticipation or contemplation of, the Permitted Acquisition pursuant
to which such Funded Debt was incurred and do not extend to any other assets;

 

(o)     Liens on cash and Cash Equivalents in an aggregate amount not to exceed
$750,000 securing obligations under Hedge Agreements permitted hereunder;

 

(p)     the Liens on cash and Cash Equivalents in the Wells Fargo Cash
Management Collateral Account in an aggregate amount not to exceed $800,000,
plus any interest accruing thereon securing obligations, as provided under the
Wells Fargo Cash Management Documents; and

 

28

--------------------------------------------------------------------------------

 

 

(q)     Liens on Accounts of the Borrower Parties securing Funded Debt permitted
under Section 8.1(n), so long as subject to the Intercreditor Agreement.

 

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof, whether foreign or domestic.

 

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party or ERISA Affiliate maintains, sponsors,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
six (6) years on behalf of participants who were employed by any Borrower Party
or ERISA Affiliate.

 

“Pro Forma Basis” shall mean, for purposes of determining compliance with the
Financial Covenants and the defined terms relating thereto, giving pro forma
effect to any acquisition, spin-off (including the Red Violet Entities) or sale
of a Person, all or substantially all of the business or assets of a Person, and
any related incurrence, repayment or refinancing of Funded Debt, Capital
Expenditures or other related transactions which would otherwise be accounted
for as an adjustment permitted by Regulation S-X under the Securities Act or on
a pro forma basis under GAAP, in each case, as if such acquisition, spin-off or
sale and related transactions were realized on the first day of the relevant
period (other than as to the spin-off of the Red Violet Entities, which shall be
given effect as of January 1, 2018).

 

“Proceeding” shall have the meaning specified in Section 13.10.

 

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

 

“Purchase Agreement” shall mean the Agreement and Plan of Merger, dated as of
November 16, 2015 by and among Parent, Fluent Acquisition I, Inc., a Delaware
corporation, Fluent Acquisition II, LLC, a Delaware limited liability company,
Fluent, Inc., a Delaware corporation, and the other Parties (as defined
therein).

 

“Qualified Equity Interests” shall mean, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

 

“Red Violet Entities” shall mean each of Red Violet, Inc., a Delaware
corporation, Red Violet Blockchain and Analytical Solutions, LLC, a Delaware
limited liability company, Forewarn, LLC, a Delaware limited liability company,
IDI Holdings, LLC, a Delaware limited liability company, Cogint Technologies,
LLC, a Delaware limited liability company, IDI Verified, LLC, a Delaware limited
liability company, and Interactive Data, LLC, a Georgia limited liability
company.

 

29

--------------------------------------------------------------------------------

 

 

“Register” shall have the meaning specified in Section 10.5(c).

 

“Related Agreements” shall mean the Employment Agreements, the Shareholder
Agreement, and the Separation Documents.

 

“Replacement Lender” shall have the meaning specified in Section 10.12(b).

 

“Restricted Payment” shall mean (a) Dividends, (b) any redemption, purchase,
retirement, defeasance, sinking fund or similar payment or any claim of
rescission with respect to any Equity Interest of any Borrower Party (including
in respect of the Winopoly Put/Call) and (c) any payment of management,
consulting, investment banking or similar fees payable by a Borrower Party or
any Subsidiary of a Borrower Party to any Affiliate of a Borrower Party or such
Subsidiary (for avoidance of doubt, excluding any payment under the Related
Agreements).

 

“Restricted Purchase” shall mean any payment on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
of a Borrower Party (including in respect of the Winopoly Put/Call), in each
case not including any Permitted Acquisition or Investment expressly permitted
under Section 8.5.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

 

“Scheduled Amortization Payment” shall have the meaning specified in Section
2.6(b).

 

“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the Securities and Exchange Commission, as amended
from time to time, or any similar Federal law in force from time to time.

 

“Second Amendment” shall mean that certain Limited Consent and Amendment No. 2
to Credit Agreement, dated as of September 30, 2016, by and among Parent, the
Borrower, the other Borrower Parties, the Administrative Agent and the Lenders
party thereto.

 

30

--------------------------------------------------------------------------------

 

 

“Second Amendment Effective Date” shall have the meaning specified in the Second
Amendment.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, or any similar Federal law in force from time to time.

 

“Security Agreement” shall mean that certain Security Agreement dated as of the
Agreement Date among the Borrower Parties and the Administrative Agent, on
behalf of, and for the benefit of, the Lender Group, in form and substance
satisfactory to Administrative Agent.

 

“Security Documents” shall mean, collectively, the Copyright Security
Agreements, the Mortgages, the Patent Security Agreements, the Security
Agreement, the Trademark Security Agreements, the Collateral Assignment of
Separation Documents, the Winopoly Collateral Assignment (as defined in the
Eleventh Amendment), all documents executed in connection with the Federal
Assignment of Claims Act of 1940 (if any) and any other document, instrument or
agreement granting a security interest in the Collateral for the Obligations.

 

“Separation Agreement” shall mean the Separation and Distribution Agreement by
and among Parent and Red Violet, Inc., dated as of February 27, 2018, as amended
in accordance with Section 8.15.

 

“Separation Documents” shall mean the Separation Agreement, the Transition
Services Agreement, the Employee Matters Agreement, the Tax Matters Agreement
and the Assignment Agreement.

 

“Shareholder Agreement” shall mean each of (a) the Stockholders’ Agreement dated
as of March 26, 2018 by and among Michael Brauser and the other Stockholders (as
defined therein), and (b) the Stockholders’ Agreement dated as of March 26, 2018
by and among Dr. Phillip Frost and the other Stockholders (as defined therein).

 

“Sixth Amendment” shall mean that certain Limited Consent and Amendment No. 6 to
Credit Agreement, dated as of March 26, 2018, by and among Parent, the Borrower,
the other Borrower Parties, the Administrative Agent and the Lenders, in each
case as defined therein.

 

“Sixth Amendment Effective Date” shall have the meaning specified in the Sixth
Amendment.

 

“Specified Permitted Payments” shall mean those payments designated as
“Specified Permitted Payments” on Schedule I to the First Amendment.

 

“Sponsor Group” shall mean each of Dr. Phillip Frost, Frost Gamma Investments
Trust, Ryan Schulke, Matt Conlin and Michael Brauser, and, in each case, any of
their respective Affiliates.

 

“Subordinated Notes” shall mean each of (i) that certain unsecured promissory
note issued as of the date hereof by the Borrower in favor of Frost Gamma
Investments Trust in an original principal amount of $5,000,000, (ii) that
certain unsecured promissory note issued as of the date hereof by the Borrower
in favor of Michael Brauser in an original principal amount of $4,000,000, and
(iii) that certain unsecured promissory note issued as of the date hereof by the
Borrower in favor of Barry Honig in an original principal amount of $5,000,000,
in each case subordinated to the Obligations in accordance with the terms of the
Subordination Agreement and otherwise in form and substance satisfactory to the
Administrative Agent.

 

31

--------------------------------------------------------------------------------

 

 

“Subordination Agreement” shall mean the Subordination Agreement dated as of the
Agreement Date by and among the holders of the Subordinated Notes, the Borrower
Parties and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.

 

“Subsidiary” shall mean, as applied to any Person, any corporation of which more
than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors (or equivalent governing body), regardless of the existence at the
time of a right of the holders of any class or classes of securities of such
corporation to exercise such voting power by reason of the happening of any
contingency, or any partnership or limited liability company of which more than
fifty percent (50%) of the outstanding partnership interests or membership
interests, as the case may be, is at the time owned by such Person, or by one or
more Subsidiaries of such Person, or by such Person and one or more Subsidiaries
of such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
(direct or indirect) of Parent.

 

“Subsidiary Guarantors” shall mean all Subsidiaries of any Borrower Party
signatory to this Agreement as a “Subsidiary Guarantor” and all Subsidiaries of
any Borrower Party that have executed and delivered a Guaranty Supplement,
which, in either case, shall not include any Excluded Subsidiary.

 

“Tax Distributions” shall have the meaning specified in Section 8.4.

 

“Tax Matters Agreement” shall mean the Amended and Restated Tax Matters
Agreement by and among Parent and Red Violet, Inc., dated as of February 27,
2018, as amended in accordance with Section 8.15.

 

“Taxes” shall have the meaning specified in Section 2.8(b)(i).

 

“Tenth Amendment Effective Date” means November 19, 2019.

 

“Term Loan” shall mean, collectively, (a) amounts advanced by the Lenders to the
Borrower on the Sixth Amendment Effective Date under the Term Loan Commitment
(the amount of which shall not exceed the amount of the Term Loan Commitment)
and (b) Incremental Term Loans.

 

“Term Loan Commitment” shall mean the several obligations of the Lenders to
advance the sum of $70,000,000 on the Sixth Amendment Effective Date, in
accordance with their respective Commitment Ratios, to the Borrower pursuant to
the terms of this Agreement.

 

“Term Loan Notes” shall mean those certain promissory notes issued by the
Borrower to each of the Lenders that requests a promissory note, in accordance
with such Lender’s Commitment Ratio, in substantially the form of Exhibit D.

 

32

--------------------------------------------------------------------------------

 

 

“Third Amendment” shall mean that certain Amendment No. 3 to Credit Agreement,
dated as of January 19, 2017, by and among Parent, the Borrower, the other
Borrower Parties, the Administrative Agent, the Existing Lenders and the New
Lenders, in each case as defined therein.

 

“Third Amendment Effective Date” shall have the meaning specified in the Third
Amendment.

 

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is subject to Title IV of
ERISA or Sections 412 and 430 of the Code or Section 302 of ERISA.

 

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) the Parent’s and its Subsidiaries’ consolidated Funded Debt (excluding
clause (f) thereof) as of such date to (b)  the Parent’s and its Subsidiaries’
EBITDA for the 12 month period most recently ended prior to such date.

 

“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto.

 

“Transition Services Agreement” shall mean the Transition Services Agreement by
and among Parent and Red Violet, Inc., dated as of February 27, 2018, as amended
in accordance with Section 8.15.

 

“Treasury Rate” shall mean, as of any prepayment or refinancing date, the yield
to maturity as of such prepayment or refinancing date of U.S. Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two business days prior to the prepayment or refinancing date
(or if such Statistical Release is no longer published any publicly available
source of similar market data)) of one year.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.

 

33

--------------------------------------------------------------------------------

 

 

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600,
as amended from time to time.

 

“Unrestricted Subsidiary” shall have the meaning specified in Section 8.5.

 

“U.S.” or “United States” shall mean the United States of America, including the
District of Columbia and its possessions and territories.

 

“U.S. Lender” shall have the meaning specified in Section 2.8(b)(vi).

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as amended from time to
time.

 

“Voidable Transfer” shall have the meaning specified in Section 10.17.

 

“Wells Fargo Cash Management Collateral Account” shall mean Account #4117952325
of Parent held at Wells Fargo Bank, National Association, or any replacement
account therefor.

 

“Wells Fargo Cash Management Documents” shall mean those agreements between or
among any Borrower Party and Wells Fargo Bank, National Association described on
Exhibit A to the First Amendment and in form and substance reasonably acceptable
to Administrative Agent, provided that a credit limit of $1,250,000 under the
Wells Fargo Wellsone Commercial Card Agreement shall be acceptable to the
Administrative Agent.

 

“Winopoly” means Winopoly LLC, a New York limited liability company.

 

“Winopoly A&R LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement, dated as of April 1, 2020, among Winopoly and the members
named therein, without giving effect to any amendments, supplements or other
modifications thereto without the prior written consent of the Administrative
Agent.

 

“Winopoly Acquisition” shall mean the acquisition by Inbox Pal of 50% of the
Equity Interests of Winopoly pursuant to the terms of the Winopoly Purchase
Agreement.

 

“Winopoly Earn-Outs” shall mean each Earnout Payment (as defined in the Winopoly
Purchase Agreement) contemplated by Section 1.5 of the Winopoly Purchase
Agreement.

 

“Winopoly Involuntary Withdrawal” shall mean the occurrence of an Involuntary
Withdrawal (as defined in the Winopoly A&R LLC Agreement) pursuant to Section
9.04(b) of the Winopoly A&R LLC Agreement.

 

“Winopoly Purchase Agreement” shall mean the Member Interest Purchase Agreement,
dated as of April 1, 2020, among Inbox Pal, as the buyer, the Seller Parties (as
defined therein) and Winopoly, without giving effect to any amendments,
supplements or other modifications thereto without the prior written consent of
the Administrative Agent.

 

“Winopoly Purchase Documents” shall mean the Winopoly Purchase Agreement, the
Winopoly A&R LLC Agreement and each other Transaction Document (as defined in
the Winopoly Purchase Agreement), without giving effect to any amendments,
supplements or other modifications to any of the foregoing without the prior
written consent of the Administrative Agent.

 

34

--------------------------------------------------------------------------------

 

 

“Winopoly Put/Call” shall mean, collectively, (a) the Put/Call Transfer (as
defined in the Winopoly A&R LLC Agreement) and (b) the occurrence of any
Put/Call Trigger (as defined in the Winopoly A&R LLC Agreement), in each case
pursuant to Section 9.03 of the Winopoly A&R LLC Agreement.

 

“Winopoly Voluntary Withdrawal” shall mean the occurrence of the Voluntary
Withdrawal (as defined in the Winopoly A&R LLC Agreement) pursuant to Section
9.04(a) of the Winopoly A&R LLC Agreement.

 

“Winopoly WC Line” shall mean the unsecured working capital line provided by
Inbox Pal to Winopoly pursuant to Section 1.6(e) of the Winopoly Purchase
Agreement and the Working Capital Note (as defined in the Winopoly Purchase
Agreement).

 

“Working Capital” shall mean, for any Person at any date, its consolidated
current assets (excluding cash (including cash that is received from AdParlor
clients for media reimbursement and owing to third party media suppliers) and
Cash Equivalents) at such date minus its consolidated current liabilities
(excluding the current portion of long term debt and Capitalized Lease
Obligations) at such date.

 

Section 1.2     Accounting Principles. The classification, character and amount
of all assets, liabilities, capital accounts and reserves and of all items of
income and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied and consistent with past practices,
unless such principles are inconsistent with the express requirements of this
Agreement; provided that if because of a change in GAAP after the Sixth
Amendment Effective Date any Borrower Party or any of its Subsidiaries would be
required to alter a previously utilized accounting principle, method or policy
in order to remain in compliance with GAAP (including treatment of leases that
would be classified as operating leases under GAAP as it exists on the Sixth
Amendment Effective Date as capitalized leases), such determination shall
continue to be made in accordance with such Borrower Party’s or such
Subsidiary’s previous accounting principles, methods and policies. All
accounting terms used herein without definition shall be used as defined under
GAAP. All financial calculations hereunder shall, unless otherwise stated, be
determined for the Borrower Parties on a consolidated basis with their
Subsidiaries.

 

35

--------------------------------------------------------------------------------

 

 

Section 1.3     Other Interpretive Matters. Each definition of an instrument or
agreement in this Article 1 shall include such instrument or agreement as
amended, restated, supplemented or otherwise modified from time to time with, if
required by the Loan Documents, the prior written consent of the Administrative
Agent or the Majority Lenders, except as provided in Section 10.12 and otherwise
to the extent permitted under this Agreement and the other Loan Documents.
Except where the context otherwise requires, definitions imparting the singular
shall include the plural and vice versa. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, unless otherwise specifically provided herein. References in this
Agreement to “Articles”, “Sections”, “Schedules” or “Exhibits” shall be to
Articles, Sections, Schedules or Exhibits of or to this Agreement unless
otherwise specifically provided. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, whether or
not so expressly stated in each such instance, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or”. The word “will” shall be construed to have the same meaning and effect
as the word “shall”. “Writing”, “written” and comparable terms refer to
printing, typing, computer disk, e-mail and other means of reproducing words in
a visible form. “Ordinary course”, “normal course” or comparable terms shall be
deemed to refer to the ordinary course of business, consistent with historical
practices, in each context. Except where otherwise specifically restricted,
reference to a party to a Loan Document includes that party and its successors
and assigns. All terms used herein which are defined in Article 9 of the UCC and
which are not otherwise defined herein shall have the same meanings herein as
set forth therein. For the avoidance of doubt, and notwithstanding any other
provision in this Agreement to the contrary, financial statements, reports and
other information filed by any Borrower Party or any of its Subsidiaries with
the Securities and Exchange Commission or any national securities exchange shall
not be deemed “furnished” to the Administrative Agent or the other members of
the Lender Group solely by reason of such filing for any purposes of this
Agreement (including Article VII hereof).

 

Section 1.4     Term Loan Refinancing. The proceeds of the Term Loan funded on
the Sixth Amendment Effective Date shall be used by the Borrower to, among other
things, refinance in their entirety the Term Loans, Original Incremental Term
Loans and Additional Incremental Term Loans, in each case outstanding under, and
as defined under, this Agreement on the Sixth Amendment Effective Date,
immediately prior to effectiveness of the Sixth Amendment.

 

ARTICLE 2

THE LOAN

 

Section 2.1     The Loans.

 

(a)     The Term Loan. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of the Borrower Parties
contained herein, each Lender agrees, severally and not jointly with the other
Lenders, upon the terms and subject to the conditions of this Agreement, to lend
to the Borrower on the Sixth Amendment Effective Date an amount equal to such
Lender’s ratable share of the Term Loan Commitment (based upon such Lender’s
Commitment Ratio), at which time the Term Loan Commitment shall immediately,
without notice or further action by any party, irrevocably terminate. Amounts
borrowed under this Section 2.1(a) that are repaid or prepaid may not be
reborrowed.

 

(b)     [Reserved].

 

36

--------------------------------------------------------------------------------

 

 

(c)     Incremental Term Loans. At the request of the Borrower, and subject to
the terms and conditions of this Agreement, including, but not limited to, the
Borrower Parties’ satisfaction of the additional conditions set forth in Section
4.3, each Lender, severally and not jointly, agrees to lend to the Borrower
additional amounts up to the amount set forth opposite such Lender’s name on
Schedule 2.1(c) under the heading “Incremental Term Loan Commitments” (such
amounts as the same may be reduced or increased from time to time in accordance
with this Agreement, being referred to herein as such Lender’s “Incremental Term
Loan Commitment”); provided, that at the time all Loans that may be advanced
without exceeding the Incremental Term Loan Commitment have been so advanced,
the Incremental Term Loan Commitment shall immediately, without notice or
further action by any party, irrevocably terminate; provided, however, that,
after giving effect to any funding in respect of any Incremental Term Loan
Commitment, any Loans advanced under such Incremental Term Loan Commitment shall
be Term Loans hereunder.

 

Section 2.2     Manner of Borrowing and Disbursement of Loan.

 

(a)     Borrowing and Disbursement of the Term Loan. To request the borrowing of
the Term Loan on the Sixth Amendment Effective Date, the Borrower shall, no
later than 2:00 p.m. (New York time), one (1) Business Day prior to the Sixth
Amendment Effective Date, provide irrevocable written notice delivered to the
Administrative Agent in the form of a Notice of Borrowing and deliver to the
Administrative Agent a written Direction Letter. On the Sixth Amendment
Effective Date, the Administrative Agent shall, subject to the satisfaction of
the conditions set forth in Section 4.4, disburse the amounts made available to
the Administrative Agent by the Lenders in like funds by wire transfer pursuant
to and in accordance with the Direction Letter.

 

(b)     [Reserved].

 

(c)     Borrowing and Disbursement of the Incremental Term Loan. To request a
borrowing of the Incremental Term Loan, the Borrower shall provide irrevocable
written notice delivered to the Administrative Agent in the form of a Notice of
Borrowing or in a writing in any other form acceptable to the Administrative
Agent, which notice must be received by the Administrative Agent prior to 2:00
p.m. (New York time) on the date which is three (3) Business Days prior to the
requested Advance date and deliver to the Administrative Agent a written
Direction Letter. Such Notice of Borrowing shall specify (i) the amount of the
Advance (which shall be in an aggregate principal amount not less than
$5,000,000), (ii) the requested Eurodollar Advance Period, (iii) the requested
Advance date, which shall be a Business Day (the “Incremental Borrowing Date”),
(iv) whether such borrowing of Incremental Term Loans is to be a borrowing of
Base Rate Advances or Eurodollar Advances (and, if not specified in the Notice
of Borrowing, then the requested borrowing shall be a borrowing of Base Rate
Advances), (v) to the extent applicable, the requested Eurodollar Advance Period
and (vi) the wiring information of the Borrower’s account to which funds are to
be disbursed or that disbursement instructions shall be in accordance with the
Direction Letter. Upon receipt of a Notice of Borrowing, the Administrative
Agent will promptly notify each Lender of such Notice of Borrowing and of the
amount of such Lender’s Incremental Term Loan Commitment. On the Incremental
Borrowing Date, each Lender providing such Incremental Term Loan shall make the
Incremental Term Loan to be made by it by wire transfer of immediately available
funds to such account as the Administrative Agent may designate not later than
2:00 p.m. (New York time). Unless the Administrative Agent is otherwise directed
in writing by the Borrower, upon satisfaction of the conditions set forth in
Section 4.3, the proceeds of the Incremental Term Loan will be made available to
the Borrower by the Administrative Agent by wire transfer of such amount to the
Borrower pursuant to the wire transfer instructions specified in the applicable
Notice of Borrowing or Direction Letter (or, if such borrowing of Incremental
Term Loans shall not occur on the Incremental Borrowing Date because any
condition precedent specified in Section 4.3 shall not have been met, return the
amounts so received to the applicable Lenders no later than the next succeeding
Business Day).

 

37

--------------------------------------------------------------------------------

 

 

(d)     Choice of Interest Rate, etc. Each of the Advance of the Term Loan on
the Sixth Amendment Effective Date, and, if applicable, the Advance of the
Incremental Term Loan on a date following the Sixth Amendment Effective Date,
shall be made as a Eurodollar Advance with a Eurodollar Advance Period equal to
one (1), two (2) or three (3) months, as requested by the Borrower in the Notice
of Borrowing; provided, however, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate, then the
Administrative Agent may at its option convert all outstanding Eurodollar
Advances to Base Rate Advances upon notice to the Borrower.

 

Section 2.3     Interest.

 

(a)     On the Loan. Interest on the Loan, subject to Sections 2.3(b) and (c),
shall be payable as follows:

 

(i)     On Base Rate Advances. Interest on the outstanding principal amount of
each Base Rate Advance shall be computed for the actual number of days elapsed
on the basis of a hypothetical year of three hundred sixty-five (365) days and
shall be payable monthly in arrears on the first Business Day of each calendar
month, commencing January 1, 2016. Interest on Base Rate Advances then
outstanding shall also be due and payable on the Maturity Date (or the date of
any earlier prepayment in full of the Obligations). Interest shall accrue and be
payable on the outstanding principal amount of each Base Rate Advance at the per
annum interest rate equal to the sum of (x) the Base Rate and (y) the Applicable
Margin.

 

(ii)     On Eurodollar Advances. Interest on the outstanding principal amount of
each Eurodollar Advance shall be computed for the actual number of days elapsed
on the basis of a hypothetical year of three hundred sixty (360) days and shall
be payable in arrears on (x) the Payment Date for such Advance, and (y) on the
last Business Day of each calendar month interval, commencing January 8, 2016.
Interest on Eurodollar Advances then outstanding shall also be due and payable
on the Maturity Date (or the date of any earlier prepayment in full of the
Obligations). Interest shall accrue and be payable on the outstanding principal
amount of each Eurodollar Advance at a rate per annum equal to the sum of (x)
the Eurodollar Basis applicable to such Eurodollar Advance and (y) the
Applicable Margin.

 

(iii)     If No Notice of Continuation of Interest Rate. If the Borrower fails
to elect to continue any Eurodollar Advance then outstanding prior to the last
Payment Date applicable thereto, the Administrative Agent may elect to apply the
Base Rate to such Advance commencing on and after such Payment Date.

 

38

--------------------------------------------------------------------------------

 

 

(b)     Upon Default. Immediately upon the occurrence and during the continuance
of an Event of Default, interest on the outstanding Obligations shall accrue at
the Default Rate from the date of such Event of Default or, if later, the date
specified in any notice provided by the Administrative Agent. Interest accruing
at the Default Rate shall be payable on demand and in any event on the Maturity
Date (or the date of any earlier prepayment in full of the Obligations) and
shall accrue until the earliest to occur of (i) waiver of the applicable Event
of Default in accordance with Section 10.12, (ii) written agreement by the
Majority Lenders to rescind the charging of interest at the Default Rate, or
(iii) payment in full of the Obligations. The Lenders shall not be required to
(A) accelerate the maturity of the Loan or (B) exercise any other rights or
remedies under the Loan Documents in order to charge interest hereunder at the
Default Rate.

 

(c)     Computation of Interest. In computing interest on any Advance, the date
of making the Advance shall be included and the date of payment shall be
excluded; provided, however, that if an Advance is repaid on the date that it is
made, one (1) day of interest shall be due with respect to such Advance. Each
determination by the Administrative Agent of interest, fees or other amounts of
compensation due hereunder shall be conclusively correct absent manifest error.

 

Section 2.4     Fees. The Borrower agrees to pay to the Administrative Agent
when due all of the following fees.

 

(a)     Prepayment Premiums.

 

(i)     If (x) the Borrower repays the Term Loan (other than any Incremental
Term Loans) in any amount and for any reason (including, without limitation, (1)
voluntary prepayments pursuant to Section 2.5, (2) foreclosure and sale of, or
collection of, the Collateral, (3) sale of the Collateral in any Insolvency
Proceeding, (4) the restructure, reorganization, or compromise of the
Obligations by the confirmation of a plan of reorganization or any other plan of
compromise, restructure, or arrangement in any Insolvency Proceeding or (5) any
mandatory prepayment pursuant to Section 2.6(c)(i), (ii), (iii) or (iv)), other
than pursuant to a mandatory prepayment required by Section 2.6(c)(v) or a
Scheduled Amortization Payment, or (y) the maturity of the Term Loan (other than
any Incremental Term Loans) shall be accelerated, then there shall become due
and payable a prepayment premium calculated as follows:

 

(A)     if any such repayment or acceleration occurs after the Sixth Amendment
Effective Date but on or prior to the twenty-four (24) month anniversary of the
Sixth Amendment Effective Date (the “Make Whole Period”), the Borrower shall pay
the Administrative Agent, for the account of the Lenders in accordance with
their respective Commitment Ratios, a prepayment premium, payable in cash, in an
amount equal to the Make Whole Amount plus three percent (3.00%) of the
principal amount of the Term Loan (other than any Incremental Term Loan) repaid
or accelerated at such time;

 

(B)     if any such repayment or acceleration occurs after the twenty-four (24)
month anniversary of the Sixth Amendment Effective Date but on or prior to the
forty-eight (48) month anniversary of the Sixth Amendment Effective Date, the
Borrower shall pay the Administrative Agent, for the account of the Lenders in
accordance with their respective Commitment Ratios, a prepayment premium,
payable in cash, equal to two percent (2.00%) of the principal amount of the
Term Loan (other than any Incremental Term Loan) repaid or accelerated at such
time; and

 

39

--------------------------------------------------------------------------------

 

 

(C)     if any such repayment or acceleration occurs after the forty-eight (48)
month anniversary of the Sixth Amendment Effective Date but on or prior to the
sixty (60) month anniversary of the Sixth Amendment Effective Date, the Borrower
shall pay the Administrative Agent, for the account of the Lenders in accordance
with their respective Commitment Ratios, a prepayment premium, payable in cash,
equal to one percent (1.00%) of the principal amount of the Term Loan (other
than any Incremental Term Loan) repaid or accelerated at such time.

 

(ii)     If (x) the Borrower repays any Incremental Term Loans in any amount and
for any reason (including, without limitation, (1) voluntary prepayments
pursuant to Section 2.5, (2) foreclosure and sale of, or collection of, the
Collateral, (3) sale of the Collateral in any Insolvency Proceeding, (4) the
restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding or (5) any mandatory
prepayment pursuant to Section 2.6(c)(i), (ii), (iii) or (iv)), other than
pursuant to a mandatory prepayment required by Section 2.6(c)(v) or a Scheduled
Amortization Payment, or (y) the maturity of the Incremental Term Loan shall be
accelerated, then there shall become due and payable a prepayment premium
calculated as follows:

 

(A)     if any such repayment or acceleration occurs after the Incremental
Closing Date but on or prior to the twenty-four (24) month anniversary of the
Incremental Closing Date (the “Incremental MW Period”), the Borrower shall pay
the Administrative Agent, for the account of the Lenders in accordance with
their respective Commitment Ratios, a prepayment premium, payable in cash, in an
amount equal to the Make Whole Amount plus three percent (3.00%) of the
principal amount of the Incremental Term Loan repaid or accelerated at such
time;

 

(B)     if any such repayment or acceleration occurs after the twenty-four (24)
month anniversary of the Incremental Closing Date but on or prior to the
forty-eight (48) month anniversary of the Incremental Closing Date, the Borrower
shall pay the Administrative Agent, for the account of the Lenders in accordance
with their respective Commitment Ratios, a prepayment premium, payable in cash,
equal to two percent (2.00%) of the principal amount of the Incremental Term
Loan repaid or accelerated at such time; and

 

(C)     if any such repayment or acceleration occurs after the forty-eight (48)
month anniversary of the Incremental Closing Date but on or prior to the sixty
(60) month anniversary of the Incremental Closing Date, the Borrower shall pay
the Administrative Agent, for the account of the Lenders in accordance with
their respective Commitment Ratios, a prepayment premium, payable in cash, equal
to one percent (1.00%) of the principal amount of the Incremental Term Loan
repaid or accelerated at such time.

 

40

--------------------------------------------------------------------------------

 

 

(iii)     The Borrower Parties agree that the prepayment premiums required under
this Section 2.4(a) are a reasonable calculation of the Lenders’ lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from a voluntary prepayment and/or an early repayment of the Term
Loan. All prepayment premiums under this Section 2.4(a) shall be in addition to
all other amounts which may be due to any member of the Lender Group from time
to time pursuant to the terms of this Agreement and the other Loan Documents.
All of the Loans are subject to the prepayment premiums set forth in this
Section 2.4(a) and the payment of one prepayment premium shall not excuse or
reduce the payment of a prepayment premium on any subsequent repayment or
acceleration.

 

(b)     Fee Letter. The Borrower agrees to pay to the Administrative Agent such
fees as are set forth in the Fee Letter.

 

(c)     Computation and Treatment of Fees. In computing any fees payable under
this Section 2.4, the first day of the applicable period shall be included and
the date of the payment shall be excluded. Without limitation, all fees payable
under this Section 2.4 shall be fully earned when due, non-refundable when paid
and shall be in addition to all other amounts which may be due to any member of
the Lender Group from time to time pursuant to the terms of this Agreement and
the other Loan Documents.

 

Section 2.5     Prepayment. Subject to Section 2.4(a), the principal amount of
any Base Rate Advance may be repaid in full or in part at any time upon at least
one (1) Business Day’s prior written notice before 1:00 p.m. (New York time).
Subject to Section 2.4(a), the principal amount of any Eurodollar Advance may be
prepaid prior to the applicable Payment Date, upon at least three (3) Business
Days’ prior written notice before 1:00 p.m. (New York time) to the
Administrative Agent, provided that the Borrower shall reimburse the Lenders and
the Administrative Agent, on the earlier of demand or the Maturity Date, for any
Funding Loss or expense incurred by the Lenders or the Administrative Agent in
connection with such prepayment, as set forth in Section 2.9. Each notice of
prepayment of any Eurodollar Advance shall be irrevocable, and each prepayment
or repayment made under this Section 2.5 shall include the accrued and unpaid
interest on the principal amount so prepaid to but excluding the date of
payment. Other than with respect to amounts required to be applied to the Loan
pursuant to Section 2.6, repayments or prepayments of principal hereunder shall
be in minimum amounts of $1,000,000 and integral multiples of $500,000 in excess
thereof. Upon receipt of any notice of repayment or prepayment, the
Administrative Agent shall promptly notify each Lender of the contents thereof
by telephone or telecopy and of such Lender’s portion of the repayment or
prepayment.

 

Section 2.6     Repayments and Mandatory Prepayments.

 

(a)     [Reserved].

 

(b)     The Term Loan. Any principal and interest on the Term Loan remaining
unpaid on the Maturity Date shall be due and payable in full on the Maturity
Date. The Term Loan shall also be prepaid as shall be required by Section
2.6(c). Additionally, on the last Business Day of each fiscal quarter
(commencing with the fiscal quarter ending June 30, 2018), the outstanding
principal balance of the Term Loan shall be repaid in an amount equal to
$875,000 (each such payment, a “Scheduled Amortization Payment”).

 

41

--------------------------------------------------------------------------------

 

 

Any prepayments of the Term Loan, pursuant to Section 2.6(c) or otherwise,
unless otherwise specifically provided for with respect to such prepayments,
shall be applied to reduce all remaining Scheduled Amortization Payments on a
pro rata basis; provided, however, that prepayments pursuant to Section
2.6(c)(v) shall be applied to reduce the principal balance of the Term Loan
owing on the Maturity Date.

 

(c)     Mandatory Prepayments.

 

(i)     [Reserved].

 

(ii)     In the event that, after the Agreement Date, any Borrower Party or any
Subsidiary of a Borrower Party shall incur any Funded Debt other than Funded
Debt permitted under Section 8.1, one hundred percent (100%) of the Net Cash
Proceeds received by any Borrower Party or such Subsidiary from such incurrence
shall be paid within one (1) Business Day of receipt of the proceeds thereof by
such Borrower Party to the Lenders as a mandatory prepayment of the Obligations
in accordance with Section 2.6(b).

 

(iii)     One hundred percent (100%) of the Net Cash Proceeds from any sale,
transfer, assignment or other disposition, whether voluntary, as a result of any
enforcement action by any member of the Lender Group or otherwise (other than
with respect to the sale, transfer or disposition of assets permitted under
clauses (i) and (ii) of Section 8.7(b)), or casualty or condemnation loss of any
Collateral or other assets of any Borrower Party shall be paid within two (2)
Business Days of receipt thereof by any Borrower Party as a mandatory prepayment
of the Obligations in accordance with Section 2.6(b). Notwithstanding the
foregoing, unless an Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower Parties may elect to reinvest Net Cash
Proceeds from any such sale, transfer, assignment or other disposition or any
such casualty or condemnation loss of any Collateral or such other assets, so
long as the Borrower Parties (a)(i) notify the Administrative Agent in writing
on or prior to the date any payment thereof would have been required hereunder
of the intent to reinvest such Net Cash Proceeds in similar assets for the
business of a Borrower Party (which assets shall be consistent with the assets
utilized by such Borrower Party in the ordinary course of its business) and
identifies the long-term assets which shall constitute such reinvestment within
180 days of the date of such sale or receipt of insurance proceeds and (ii)
confirm that such Net Cash Proceeds have been deposited into a Blocked Account,
which Net Cash Proceeds when so deposited (A) shall constitute Collateral,
securing the payment of the Obligations then outstanding, (B) may be withdrawn
by the applicable Borrower Party solely to reinvest in such identified long-term
assets that are useful in the business of such Borrower Party and (C) shall,
upon the Administrative Agent’s request following the occurrence and during the
continuance of an Event of Default, be applied (or an amount equal to such Net
Cash Proceeds shall be applied) to the prepayment of the Obligations as set
forth above in Section 2.6(b) and (b) deliver a certificate from the Borrower to
the Administrative Agent that states that the Borrower Parties have reinvested
such Net Cash Proceeds in the business of a Borrower Party within 180 days of
the date of such sale or receipt of insurance proceeds (the “Net Cash Proceeds
Reinvestment Period”). If and to the extent such Net Cash Proceeds are not fully
reinvested during the Net Cash Proceeds Reinvestment Period, an amount equal to
such remaining Net Cash Proceeds is required to be applied to prepay the
Obligations in accordance with Section 2.6(b) immediately upon the expiration of
the Net Cash Proceeds Reinvestment Period.

 

42

--------------------------------------------------------------------------------

 

 

(iv)     One hundred percent (100%) of the Extraordinary Receipts in excess of
$2,500,000 in the aggregate in any fiscal year received by any Borrower Party or
any of its Subsidiaries shall be paid within five (5) Business Days of receipt
thereof by the Borrower Parties to the Lenders as a mandatory prepayment of the
Obligations in accordance with Section 2.6(b). Notwithstanding the foregoing,
unless an Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower Parties may elect to reinvest amounts constituting
Extraordinary Receipts under clause (a), (b) or (d) of the definition thereof,
so long as the Borrower Parties (a)(i) notify the Administrative Agent in
writing on or prior to the date any payment thereof would have been required
hereunder of the intent to reinvest such Extraordinary Receipts in the business
of a Borrower Party and identifies the long-term assets which shall constitute
such reinvestment within 180 days of the date of receipt of such proceeds and
(ii) confirm that such Extraordinary Receipts have been deposited into a Blocked
Account, which Extraordinary Receipts when so deposited (A) shall constitute
Collateral, securing the payment of the Obligations then outstanding, (B) may be
withdrawn by the applicable Borrower Party solely to reinvest in such identified
long-term assets that are useful in the business of such Borrower Party and (C)
shall, upon the Administrative Agent’s request following the occurrence and
during the continuance of an Event of Default, be applieds (or an amount equal
to such Extraordinary Receipts shall be applied) to the prepayment of the
Obligations as set forth above in Section 2.6(b) and (b) deliver a certificate
from the Borrower to the Administrative Agent that states that the Borrower
Parties have reinvested such Extraordinary Receipts in the business of a
Borrower Party within 180 days of the date of receipt of such proceeds (the
“Extraordinary Receipts Reinvestment Period”). If and to the extent such
Extraordinary Receipts are not fully reinvested during the Extraordinary
Receipts Reinvestment Period, an amount equal to such remaining Extraordinary
Receipts is required to be applied to prepay the Obligations in accordance with
Section 2.6(b) immediately upon the expiration of the Extraordinary Receipts
Reinvestment Period.

 

(v)     On the date that is ten (10) Business Days after the earlier of (A) the
date on which the quarterly unaudited financial statements for any fiscal
quarter (commencing with the fiscal quarter ending June 30, 2018) are delivered
pursuant to Section 7.1(b), or (B) the date on which such financial statements
were required to be delivered pursuant to Section 7.1(b) (the “ECF Prepayment
Date”), the Borrower Parties shall make a mandatory prepayment of the
Obligations in an amount equal to fifty percent (50%) of Excess Cash Flow for
such fiscal quarter in accordance with Section 2.6(b). Each such prepayment
shall be accompanied bys a certificate signed by an Authorized Signatory of the
Borrower Parties certifying the manner in which Excess Cash Flow and the
resulting prepayment were calculated, which certificate shall be in form and
substance satisfactory to the Administrative Agent. Payments of Excess Cash Flow
pursuant to this Section 2.6(c)(v) shall not reduce the amount of any Scheduled
Amortization Payment required to be made pursuant to Section 2.6(b).

 

43

--------------------------------------------------------------------------------

 

 

(vi)     Any payments due under this Section 2.6(c) shall be accompanied by all
accrued interest on the principal amount of the Loans being prepaid and applied
in the manner set forth in Section 2.10 and shall be subject to any applicable
prepayment premiums set forth herein and in the other Loan Documents. Within the
parameters of the applications set forth above, prepayments of the Term Loans
pursuant to this Section 2.6(c) shall be applied first to Base Rate Advances and
then to Eurodollar Advances in direct order of Eurodollar Advance Period
maturities. Nothing in this Section 2.6(c) shall be deemed to allow the Borrower
Parties to issue Equity Interests or incur Funded Debt except as otherwise not
prohibited by this Agreement and the other Loan Documents. Notwithstanding
anything contained in this Section 2.6(c) to the contrary, each Lender shall be
permitted in its sole discretion to decline all or any portion of any mandatory
prepayment required pursuant to the terms hereof, other than mandatory
prepayments required under clause (v) of this Section 2.6(c).

 

(vii)     The Borrower shall give prior written notice of any prepayment
required under this Section 2.6(c) to the Administrative Agent as far in advance
thereof as is reasonably practicable (and in any event at least three Business
Days prior thereto), and, except with respect to prepayments required pursuant
to clause (v) above, deliver to the Administrative Agent at least three Business
Days prior to making of each such prepayment, a certificate signed by an
Authorized Signatory of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment. Each notice of prepayment shall
specify the prepayment date and the principal amount of the Term Loans to be
prepaid. Notwithstanding anything to the contrary herein, failure to provide
such notice hereunder shall not preclude the Borrower’s ability to make such
prepayment hereunder.

 

(d)     The Other Obligations. In addition to the foregoing, the Borrower hereby
promises to pay all other Obligations, including, without limitation, the
principal amount of the Loan and interest and fees on the foregoing, as the same
become due and payable hereunder and, in any event, on the Maturity Date.

 

Section 2.7     Loan Accounts.

 

(a)     The Loan shall be repayable in accordance with the terms and provisions
set forth herein. At the request of any Lender, a Term Loan Note shall be issued
by the Borrower to such Lender and shall be duly executed and delivered by an
Authorized Signatory of the Borrower.

 

(b)     The Administrative Agent shall open and maintain on its books in the
name of the Borrower a loan account with respect to the Loan and interest
thereon (the “Loan Account”). The Administrative Agent shall debit such Loan
Account for the principal amount of each Advance made by it on behalf of the
Lenders, accrued interest thereon, and all other amounts which shall become due
from the Borrower pursuant to this Agreement and shall credit the Loan Account
for each payment which the Borrower shall make in respect to the Obligations.
The records of the Administrative Agent with respect to such Loan Account shall
be conclusive evidence of the Loan and accrued interest thereon, absent manifest
error.

 

44

--------------------------------------------------------------------------------

 

 

Section 2.8     Manner of Payment.

 

(a)     When Payments Due.

 

(i)     Each payment (including any prepayment) by the Borrower on account of
the principal of or interest on the Loan, fees, and any other amount owed to any
member of the Lender Group under this Agreement or the other Loan Documents
shall be made not later than 2:00 p.m. (New York, New York time) on the date
specified for payment under this Agreement or any other Loan Document to the
Administrative Agent Account, for the account of the Lenders or the
Administrative Agent, as the case may be, in Dollars in immediately available
funds, without setoff, counterclaim, defense or deduction of any kind. Any
payment received by the Administrative Agent after 2:00 p.m. (New York, New York
time) shall be deemed received on the next Business Day. In the case of a
payment for the account of a Lender, the Administrative Agent will promptly
thereafter distribute the amount so received in like funds to such Lender. If
the Administrative Agent shall not have received any payment from the Borrower
as and when due, the Administrative Agent will promptly notify the Lenders
accordingly.

 

(ii)     Except as provided in the definition of Eurodollar Advance Period, if
any payment under this Agreement or any other Loan Document shall be specified
to be made on a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

 

(b)     (i)     Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower does not in fact make such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).

 

(ii)     To the extent any Lender has failed to pay the Administrative Agent any
amount required to be paid by it pursuant to this Agreement within ten (10)
Business Days of the date when due, any payment of principal, interest, fees or
other amounts received by Administrative Agent for the Account of such Lender
(whether voluntary or mandatory, at maturity or otherwise) shall be applied at
such time or times as may be determined by Administrative Agent as follows:
FIRST, to the payment of any amounts owing by such Lender to the Administrative
Agent hereunder: and SECOND, to such Lender.

 

45

--------------------------------------------------------------------------------

 

 

(c)     Taxes.

 

(i)     Any and all payments of principal and interest, or of any fees or
indemnity or expense reimbursements by any Borrower Party hereunder or under any
other Loan Documents (the “Borrower Party Payments”) shall be made without
setoff or counterclaim and free and clear of and without deduction for any and
all current or future taxes, levies, imposts, deductions, charges or
withholdings with respect to such Borrower Party Payments and all interest,
penalties or similar liabilities with respect thereto (collectively or
individually “Taxes”), except as required by Applicable Law. If any Borrower
Party (or any withholding agent of such Borrower Party) is required to deduct
any Taxes from or in respect of any sum payable to any member of the Lender
Group hereunder or under any other Loan Document, such Borrower Party (or such
withholding agent of the Borrower Party) shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and if such Taxes are Indemnified Taxes, then the sum payable shall be
increased by the Borrower Party by the amount (an “Additional Amount”) necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.8(b)(i)) such member of the Lender
Group shall receive an amount equal to the sum it would have received had no
such deductions been made.

 

(ii)     Without duplicating the provisions of subsection (i), the Borrower
shall pay to the relevant Governmental Authority in accordance with Applicable
Law any current or future stamp or documentary Taxes or any other excise or
property Taxes, charges or similar levies that arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other Loan Document (such Taxes being “Other
Taxes”).

 

(iii)     The Borrower shall indemnify each member of the Lender Group for the
full amount of Indemnified Taxes with respect to Borrower Party Payments payable
or paid by such Person, and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally asserted by the relevant Governmental Authority, but only
to the extent not otherwise reimbursed by the Borrower Party by the payment of
any Additional Amount or paid by the Borrower Party pursuant to Section
2.8(b)(i) or (ii). A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. Such indemnification shall be made within
thirty (30) days after the date the Administrative Agent or such member, as the
case may be, makes written demand therefor.

 

(iv)     As soon as practicable after the date of any payment of Taxes or Other
Taxes by the Borrower to the relevant Governmental Authority, the Borrower will
deliver to the Administrative Agent, at its address, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing payment
thereof, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

46

--------------------------------------------------------------------------------

 

 

(v)     On or prior to the Agreement Date (or, in the case of any Lender that
becomes a party to this Agreement pursuant to an Assignment and Acceptance, on
or prior to the effective date of such Assignment and Acceptance), and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, each member of the Lender Group that is not a “United
States person” as defined in Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall provide each of the Administrative Agent and the Borrower with
either (A) two (2) properly executed originals of Internal Revenue Service Form
W-8ECI, Form W-8BEN-E or Form W-8BEN (or any successor forms) prescribed by the
Internal Revenue Service or other documents satisfactory to the Borrower and the
Administrative Agent, as the case may be, certifying (1) as to such Foreign
Lender’s status for purposes of determining exemption from United States
withholding Taxes with respect to all payments to be made to such Foreign Lender
hereunder and under any other Loan Documents or (2) that all payments to be made
to such Foreign Lender hereunder and under any other Loan Documents are subject
to such taxes at a rate reduced by an applicable tax treaty, (B)(1) a
certificate in the form of Exhibit H executed by such Foreign Lender certifying
that such Foreign Lender is not a “bank” and that such Foreign Lender qualifies
for the portfolio interest exemption under Section 881(c) of the Code, and (2)
two (2) properly executed originals of Internal Revenue Service Form W-8BEN-E or
Form W-8BEN (or any successor form), in each case, certifying such Lender’s
entitlement to an exemption from United States withholding tax with respect to
payments of interest to be made hereunder or under any other Loan Documents, (C)
two (2) properly executed originals of Internal Revenue Service Form W-8IMY,
together with appropriate forms, certifications and supporting statements or (D)
any other applicable document prescribed by the IRS certifying as to the
entitlement of such Foreign Lender to such exemption from United States
withholding Tax or reduced rate with respect to all payments to be made to such
Foreign Lender under the Loan Documents. Each such Foreign Lender agrees to
provide the Administrative Agent and the Borrower with new forms prescribed by
the Internal Revenue Service upon the expiration or obsolescence of any
previously delivered form, or after the occurrence of any event requiring a
change in the most recent forms delivered by it to the Administrative Agent and
the Borrower.

 

(vi)     On or prior to the Agreement Date (or, in the case of any Lender that
becomes a party to this Agreement pursuant to an Assignment and Acceptance, on
or prior to the effective date of such Assignment and Acceptance), and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, each member of the Lender Group that is a “United States
person” as defined in Section 7701(a)(30) of the Code (a “U.S. Lender”) shall
provide each of the Administrative Agent and the Borrower with two (2) properly
executed originals of Internal Revenue Service Form W-9 (or any successor form)
certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding Tax. Each such U.S. Lender agrees to provide the Administrative
Agent and the Borrower with new forms prescribed by the Internal Revenue Service
upon the expiration or obsolescence of any previously delivered form, or after
the occurrence of any event requiring a change in the most recent forms
delivered by it to the Administrative Agent and the Borrower.

 

(vii)     If a payment made to a Foreign Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such
Foreign Lender fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Foreign Lender shall deliver to each of the Administrative
Agent and the Borrower any documentation required under Applicable Law or
reasonably requested by the Administrative Agent and the Borrower sufficient for
the Administrative Agent and the Borrower to comply with their obligations under
FATCA and to determine that such Foreign Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this clause (vii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

47

--------------------------------------------------------------------------------

 

 

(viii)     The Administrative Agent shall deliver to the Borrower, on or prior
to the date on which the Administrative Agent becomes an Administrative Agent
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower) such properly completed and executed documentation
reasonably requested by the Borrower as will enable the Borrower to determine
whether or not payments may be made under any Loan Document to the
Administrative Agent without withholding. In addition, the Administrative Agent,
if reasonably requested by the Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not the Administrative Agent is
subject to information reporting requirements and to satisfy any such
requirements. Without limiting the generality of the foregoing, the
Administrative Agent shall deliver to the Borrower (A) executed originals of
Form W-9 certifying that the Administrative Agent is exempt from United States
federal backup withholding tax or (B) executed originals of Form W-8IMY
certifying that the Administrative Agent is acting as a “qualified intermediary”
or a “nonqualified intermediary” and accompanied by any required attachments
(including certification documents from each beneficial owner). For purposes of
this Section 2.8(b)(viii), the “Administrative Agent” shall mean the
Administrative Agent in its capacity as such and not in any other capacity (such
as a Lender).

 

(ix)     If any member of the Lender Group determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
as to which it has been indemnified pursuant to this Section 2.8(b) (including
by the payment of Additional Amounts), it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments or Additional
Amounts paid under this Section 2.8(b) with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such member
of the Lender Group and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Borrower, upon the
request of such member of the Lender Group, shall repay to such member of the
Lender Group the amount paid over pursuant to this Section 2.8(b)(ix) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such member of the Lender Group is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.8(b)(ix), in no event will any member of the
Lender Group be required to pay any amount to Borrower pursuant to this Section
2.8(b)(ix) the payment of which would place the member of the Lender Group in a
less favorable net after-Tax position than the member of the Lender Group would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or Additional Amounts with respect to such Tax had
never been paid.

 

48

--------------------------------------------------------------------------------

 

 

(x)     Nothing contained in this Section 2.8(b) shall require any member of the
Lender Group to make available to the Borrower any of its tax returns (or any
other information) that it deems confidential or proprietary.

 

(xi)     Each party’s obligations under this Section 2.8(b) shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(xii)     If any Lender requests compensation under Section 11.3, or requires
the Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to this
Section 2.8(b), then such Lender shall (at the request of Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches, or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 11.3 or 2.8(b), as the case may be, in the future,
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

Section 2.9     Reimbursement. Whenever any Lender shall sustain or incur any
Funding Losses or out-of-pocket expenses in connection with (a) prepayment of
any Eurodollar Advance in whole or in part for any reason or (b) failure by the
Borrower to prepay any Eurodollar Advance after giving notice of its intention
to prepay such Advance, the Borrower agrees to pay to such Lender, promptly upon
such Lender’s demand therefor (with a copy to the Administrative Agent), an
amount sufficient to compensate such Lender for all such Funding Losses and
reasonable documented out-of-pocket expenses. Such Lender’s determination of the
amount of such Funding Losses and out-of-pocket expenses, absent manifest error,
shall be binding and conclusive. Losses subject to reimbursement hereunder shall
include, without limitation, expenses incurred by any Lender permitted hereunder
in connection with the re-employment of funds prepaid, repaid, not borrowed, or
paid, as the case may be. For purposes of calculating amounts payable to a
Lender under this paragraph, each Lender shall be deemed to have actually funded
its relevant Eurodollar Advance through the purchase of a deposit bearing
interest at the Eurodollar Rate in an amount equal to the amount of that
Eurodollar Advance and having a maturity and repricing characteristics
comparable to the relevant Eurodollar Advance Period; provided, however, that
each Lender may fund each of its Eurodollar Advances in any manner it sees fit,
and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this Section.

 

Section 2.10     Application of Payments. Notwithstanding anything in this
Agreement or any other Loan Document which may be construed to the contrary,
subsequent to the occurrence and during the continuance of an Event of Default,
payments and prepayments with respect to the Obligations made to the Lender
Group, or any of them, or otherwise received by any member of the Lender Group
(from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.14):

 

FIRST, pro rata, to the payment of indemnities and out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of the Administrative Agent
arising hereunder or under any other Loan Document;

 

49

--------------------------------------------------------------------------------

 

 

SECOND, pro rata, to payment of any fees then due and payable to the
Administrative Agent hereunder or under any other Loan Document;

 

THIRD, pro rata, to the payment of indemnities and out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of the Lenders arising hereunder
or under any other Loan Document;

 

FOURTH, pro rata, to the payment of all Obligations consisting of accrued fees
and interest payable to the Lenders hereunder;

 

FIFTH, to the payment of principal on the Term Loan then outstanding (and any
prepayment premiums owing in connection with such payment, if any);

 

SIXTH, pro rata to the payment of all other Obligations not otherwise referred
to in this Section 2.10(b); and

 

SEVENTH, upon satisfaction in full of all Obligations, to the Borrower or as
otherwise required by law.

 

Section 2.11     Use of Proceeds. (a) The proceeds of the Term Loan shall be
used by the Borrower, to fund a portion of the purchase price of the Closing
Date Acquisition (which amounts will be used to refinance the Existing Debt), to
fund transaction costs associated with the foregoing and the transactions
contemplated hereby, and to provide for the Borrower’s general corporate
purposes, including, without limitation, as set forth on the disbursement
schedule attached as Schedule 2.11. The proceeds of the Loans will not be used
in violation of Anti-Corruption Laws or applicable Sanctions.

 

(b)     The proceeds of the Term Loan made on the Sixth Amendment Effective Date
shall be used by the Borrower to, among other things, refinance in their
entirety the Term Loans outstanding under this Agreement on the Sixth Amendment
Effective Date, immediately prior to effectiveness of the Sixth Amendment, and
repay in full the Subordinated Notes.

 

Section 2.12     All Obligations to Constitute One Obligation. All Obligations
shall constitute one general obligation of the Borrower and shall be secured by
the Administrative Agent’s security interest (on behalf of, and for the benefit
of, the Lender Group) and Lien upon all of the Collateral, and by all other
security interests and Liens heretofore, now or at any time hereafter granted by
any Borrower Party to the Administrative Agent or any other member of the Lender
Group, to the extent provided in the Security Documents under which such Liens
arise.

 

50

--------------------------------------------------------------------------------

 

 

Section 2.13     Maximum Rate of Interest. The Borrower and the Lender Group
hereby agree and stipulate that the only charges imposed upon the Borrower for
the use of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
The Borrower and the Lender Group further agree and stipulate that all closing
fees, agency fees, syndication fees, facility fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by any member of
the Lender Group to third parties or for damages incurred by the Lender Group,
or any of them, are charges to compensate the Lender Group for underwriting and
administrative services and costs or losses performed or incurred, and to be
performed and incurred, by the Lender Group in connection with this Agreement
and the other Loan Documents. In no event shall the amount of interest and other
charges for the use of money payable under this Agreement exceed the maximum
amounts permissible under any law that a court of competent jurisdiction shall,
in a final determination, deem applicable. The Borrower and the Lender Group, in
executing and delivering this Agreement, intend to agree to the extent permitted
by Applicable Law upon the rate or rates of interest and other charges for the
use of money and manner of payment stated within it; provided, however, that,
anything contained in this Agreement to the contrary notwithstanding, if the
amount of such interest and other charges for the use of money or manner of
payment exceeds the maximum amount allowable under Applicable Law, then, ipso
facto as of the Agreement Date, the Borrower is and shall be liable only for the
payment of such maximum amount as allowed by law, and payment received from the
Borrower in excess of such legal maximum amount, whenever received, shall be
applied first to reduce the principal balance of the Loan (but without the
imposition of any prepayment premium), second to the payment of all other
Obligations then due and payable, and finally if such excess is greater than the
foregoing, the Lender Group shall promptly refund the remainder thereof to the
Borrower Parties.

 

Section 2.14     Pro Rata Treatment.

 

(a)     Advances. Each Advance with respect to the Term Loan from the Lenders
under this Agreement shall be made pro rata on the basis of their respective (a)
Commitment Ratios, for Advances made pursuant to Section 2.1(a) and (b)
Incremental Commitment Ratios, for Advances made pursuant to Section 2.1(c).

 

(b)     Payments. Each payment and prepayment of the principal of the Term Loan
and each payment of interest on the Term Loan received from the Borrower shall
be made by the Administrative Agent to the Lenders pro rata on the basis of
their applicable Commitment Ratio immediately prior to such payment or
prepayment. If any Lender shall obtain any payment (whether involuntary, through
the exercise of any right of set-off or otherwise) on account of the Term Loan
(other than (x) any payment received by a Lender as consideration for the
assignment of a sale of a participation in any of its Term Loan to any assignee
or Participant or (y) as otherwise expressly provided elsewhere herein) in
excess of its ratable share of the Term Loan under its applicable Commitment
Ratio, such Lender shall forthwith purchase from the other Lenders such
participation in such Loan made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery without interest thereon unless
the Lender obligated to repay such amount is required to pay interest. The
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14(b) may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

 

51

--------------------------------------------------------------------------------

 

 

ARTICLE 3

GUARANTY

 

Section 3.1     Guaranty.

 

(a)     Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to the Administrative Agent, for the benefit of the Lender Group, the
full and prompt payment when due, whether at stated maturity or earlier, by
reason of acceleration, mandatory prepayment or otherwise in connection with any
Loan Document, of the Obligations (whether existing on the Agreement Date or
hereinafter incurred or created), including, without limitation, any interest
thereon (including, without limitation, interest as provided in this Agreement,
accruing after the filing of a petition initiating any Insolvency Proceedings,
whether or not such interest accrues or is recoverable against the Borrower
after the filing of such petition for purposes of the Bankruptcy Code or is an
allowed claim in such proceeding). All costs and expenses, including, without
limitation, attorneys’ fees and expenses, incurred by the Administrative Agent
in obtaining performance of or collecting payments due under this Guaranty shall
be deemed part of the Obligations Guaranteed hereby.

 

(b)     Regardless of whether any proposed guarantor or any other Person shall
become in any other way responsible to the Lender Group, or any of them, for or
in respect of the Obligations or any part thereof, and regardless of whether or
not any Person now or hereafter is responsible to the Lender Group, or any of
them, for the Obligations or any part thereof, whether under this Guaranty or
otherwise and shall cease to be so liable, each Guarantor hereby declares and
agrees that this Guaranty shall be a joint and several obligation of each
Guarantor, shall be a continuing guaranty, and shall be operative and binding
until the Obligations shall have been indefeasibly paid in full in cash and the
Commitment shall have been terminated.

 

(c)     Each Guarantor absolutely, unconditionally and irrevocably waives any
and all right to assert any defense (other than the defense of payment in cash
in full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrower) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty, including as a
result of any of the following: (i) the invalidity or unenforceability of any
obligation of the Borrower or any other Guarantor under any Loan Document or any
other agreement or instrument relating thereto (including any amendment, consent
or waiver thereto), or any security for, or other guaranty of, the Obligations
or any part thereof, or the lack of perfection or continuing perfection or
failure of priority in any security for the Obligations or any part thereof,
including any Lien on, or the preservation of any rights with respect to, any
Collateral, (ii) the absence of (A) any attempt to collect any Obligation or any
part thereof from the Borrower or any other Guarantor or any other action to
enforce the same or (B) any action to enforce any Loan Document or Lien
thereunder, (iii) any workout, insolvency, bankruptcy proceeding,
reorganization, arrangement, liquidation or dissolution by or against the
Borrower, any other Guarantor or any of the Borrower’s other Subsidiaries or any
procedure, agreement, order, stipulation, election, action or omission
thereunder, including any discharge or disallowance of, or bar or stay against
collecting, any Obligation (or any interest thereon), in or as a result of any
such proceeding or (iv) any foreclosure, whether or not through judicial sale,
and any other sale or disposition of any Collateral or any election following
the occurrence of an Event of Default by any member of the Lender Group to
proceed separately against the Collateral in accordance with such member’s
rights under any Applicable Law.

 

52

--------------------------------------------------------------------------------

 

 

(d)     The Lender Group, or any of them, may from time to time, without notice
to or demand upon any Guarantor and without exonerating or releasing any
Guarantor in any way under this Guaranty and without incurring any liability
hereunder, (i) take such further or other security or securities for the
Obligations or any part thereof as they may deem proper, (ii) release,
discharge, abandon or otherwise deal with or fail to deal with any Guarantor of
the Obligations or any security or securities therefor or any part thereof now
or hereafter held by the Lender Group, or any of them, (iii) amend, modify,
extend, accelerate or waive in any manner any of the provisions, terms, or
conditions of the Obligations or the Loan Documents, all as they may consider
expedient or appropriate in their sole discretion, (iv) refund at any time any
payment received by any member of the Lender Group in respect of any Obligation,
(v) apply to the Obligations any sums by whomever paid or however realized to
any Obligation in such order as provided in Section 2.10, (v) add, release or
substitute any one or more other Guarantors, makers or endorsers of any
Obligation or any part thereof or (vi) otherwise deal in any manner with the
Borrower or any other Guarantor, maker or endorser of any Obligation or any part
thereof. Without limiting the generality of the foregoing, or of Section 3.1(e),
it is understood that the Lender Group, or any of them, may, without exonerating
or releasing any Guarantor, sell, exchange, enforce, waive, substitute,
liquidate, terminate, release, abandon, fail to perfect, subordinate, accept,
surrender, exchange, affect, impair or otherwise alter or abstain from taking
advantage of any security for the Obligations and accept or make any
compositions or arrangements, and realize upon any security for the Obligations
when, and in such manner, and with or without notice, all as such Person may
deem expedient.

 

(e)     Each Guarantor acknowledges and agrees that no change in the nature or
terms of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that, until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Group,
or any of the, or their failure to proceed promptly or otherwise, or by reason
of any action taken or omitted by the Lender Group, or any of them, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, such Guarantor or by reason of any further dealings
between the Borrower, on the one hand, and any member of the Lender Group, on
the other hand, or any other guarantor or surety, and such Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder, or any
right of counterclaim or offset of any nature or description which it may have
or may exist based upon, and shall be deemed to have consented to, any of the
foregoing acts, omissions, things, agreements or waivers.

 

53

--------------------------------------------------------------------------------

 

 

(f)     [Reserved.]

 

(g)     The creation or existence from time to time of Obligations in excess of
the amount committed to or outstanding on the date of this Guaranty is hereby
authorized, without notice to any Guarantor, and shall in no way impair or
affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount”, with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

 

(h)     Upon the bankruptcy or winding up or other distribution of assets of the
Borrower, or of any surety or guarantor (other than the applicable Guarantor)
for any Obligations of the Borrower to the Lender Group, or any of them, the
rights of the Administrative Agent against any Guarantor shall not be affected
or impaired by the omission of any member of the Lender Group to prove its
claim, or to prove the full claim, as appropriate, against the Borrower, or any
other Borrower or any such other guarantor or surety, and the Administrative
Agent may prove such claims as it sees fit and may refrain from proving any
claim and in its discretion may value as it sees fit or refrain from valuing any
security held by it without in any way releasing, reducing or otherwise
affecting the liability to the Lender Group of each of the Guarantors.

 

(i)     Each Guarantor hereby absolutely, unconditionally and irrevocably
expressly waives and agrees not to assert any claim or defense, set-off or
counterclaim based on, except to the extent such waiver would be expressly
prohibited by Applicable Law, the following: (i) notice of acceptance of this
Guaranty, (ii) notice of the existence or creation of all or any of the
Obligations, (iii) presentment, demand, notice of dishonor, protest and all
other notices whatsoever (other than notices expressly required hereunder or
under any other Loan Document to which any Guarantor is a party), (iv) all
diligence in collection or protection of or realization upon the Obligations or
any part thereof, any obligation hereunder, or any security for any of the
foregoing, (v) all rights to enforce any remedy which the Lender Group, or any
of them, may have against the Borrower and (vi) until the Obligations shall have
been paid in full in cash, all rights of subrogation, indemnification,
contribution and reimbursement from the Borrower for amounts paid hereunder and
any benefit of, or right to participate in, any collateral or security now or
hereinafter held by the Lender Group, or any of them, in respect of the
Obligations. If a claim is ever made upon any member of the Lender Group for the
repayment or recovery of any amount or amounts received by such Person in
payment of any of the Obligations and such Person repays all or part of such
amount by reason of (A) any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or any of its property,
or (B) any settlement or compromise of any such claim effected by such Person
with any such claimant, including the Borrower, then in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any promissory note or other instrument evidencing any of
the Obligations, and such Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.

 

54

--------------------------------------------------------------------------------

 

 

(j)     This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action or inaction by any member of the Lender
Group permitted hereunder shall in any way impair or affect this Guaranty. For
the purpose of this Guaranty, the Obligations shall include, without limitation,
all Obligations of the Borrower to the Lender Group, notwithstanding any right
or power of any third party, individually or in the name of the Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

 

(k)     This is a guaranty of payment and not of collection. In the event the
Administrative Agent makes a demand upon any Guarantor in accordance with the
terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby Guaranteed.

 

(l)     Each Subsidiary Guarantor is a direct or indirect wholly owned Domestic
Subsidiary of the Parent, and each Subsidiary Guarantor is either a direct or
indirect wholly owned Domestic Subsidiary of the Borrower or is an Affiliate of
the Borrower. Each Guarantor expressly represents and acknowledges that any
financial accommodations by the Lender Group to the Borrower, including, without
limitation, the extension of credit, are and will be of direct interest, benefit
and advantage to such Guarantor.

 

(m)     Each Guarantor shall be entitled to subrogation and contribution rights
from and against the Borrower to the extent any Guarantor is required to pay to
any member of the Lender Group any amount in excess of the Loan advanced
directly to, or other Obligations incurred directly by, such Guarantor or as
otherwise available under Applicable Law; provided, however, that such
subrogation and contribution rights are and shall be subject to the terms and
conditions of this Section 3.1. The payment obligation of a Guarantor to any
other Guarantor under any Applicable Law regarding contribution rights among
co-obligors or otherwise shall be subordinate and subject in right of payment to
the prior indefeasible payment in full in cash of the obligations of such
Guarantor under the other provisions of this Guaranty, and such Guarantor shall
not exercise any right or remedy with respect to such rights until indefeasible
payment and satisfaction in full in cash of all such obligations.
Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor shall exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, nor shall proceed or seek
recourse against or with respect to any property or asset of, the Borrower, any
other Guarantor or any other guarantor (including after the indefeasible payment
in full in cash of the Obligations), if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Equity Interests of the Borrower, any other Guarantor or any other guarantor
whether pursuant to the Security Agreement or otherwise.

 

55

--------------------------------------------------------------------------------

 

 

Section 3.2     Special Provisions Applicable to Subsidiary Guarantors.

 

(a)     Pursuant to Section 6.20 of this Agreement, any new Domestic Subsidiary
of the Borrower (other than an Excluded Subsidiary or an Unrestricted
Subsidiary) is required to enter into this Agreement by executing and delivering
to the Administrative Agent a Guaranty Supplement. Upon the execution and
delivery of a Guaranty Supplement by such new Domestic Subsidiary, such Domestic
Subsidiary shall become a Guarantor and Borrower Party hereunder with the same
force and effect as if originally named as a Guarantor or Borrower Party herein.
The execution and delivery of any Guaranty Supplement (or any other supplement
to any Loan Document delivered in connection therewith) adding an additional
Guarantor as a party to this Agreement or any other applicable Loan Document
shall not require the consent of any other party hereto. The rights and
obligations of each party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor hereunder.

 

ARTICLE 4

CONDITIONS PRECEDENT

 

Section 4.1     Conditions Precedent to Term Loan on the Agreement Date. The
obligations of the Lenders to undertake the Commitment and to make the Term Loan
on the Agreement Date are subject to the prior fulfillment of each of the
following conditions:

 

(a)     The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:

 

(i)     This duly executed Agreement;

 

(ii)     The Security Agreement, duly executed by the Borrower Parties, together
with UCC financing statements related thereto, certificates representing all of
the certificated Equity Interests of the pledged Subsidiaries of the Borrower
Parties, and all other original Collateral to be delivered to the Administrative
Agent pursuant to the Security Agreement, and transfer powers with respect
thereto duly endorsed in blank;

 

(iii)     A Trademark Security Agreement and a Patent Security Agreement, each
duly executed by Fluent, LLC;

 

(iv)     The Direction Letter duly executed by the Borrower;

 

(v)     The Master Intercompany Subordinated Note duly executed by the parties
thereto;

 

(vi)     Reserved;

 

(vii)     The legal opinion of Akerman, LLP, counsel to the Borrower Parties,
addressed to the Lender Group;

 

56

--------------------------------------------------------------------------------

 

 

(viii)     With respect to each Borrower Party, a loan certificate signed by the
secretary or assistant secretary of such Person (or, in the case of a Person
that is a partnership, the general partner of such Person or, in the case of a
Person that is a limited liability company, the members or manager, as
appropriate, of such Person), in form and substance satisfactory to the
Administrative Agent, including a certificate of incumbency with respect to each
Authorized Signatory of such Person, together with appropriate attachments which
shall include the following: (A) a copy of the certificate of incorporation or
formation of such Person, certified (other than as to the Articles of Merger of
the Target Borrower and Ultimate Borrower) to be true, complete and correct by
the Secretary of State of the State of such Person’s incorporation or formation
within 3 days of the Agreement Date, (B) a true, complete and correct copy of
the by-laws, partnership agreement or operating agreement of such Person, (C) a
true, complete and correct copy of the resolutions of such Person (or its
general partner, members or manager, as applicable) authorizing the execution,
delivery and performance by such Person of the Loan Documents and, with respect
to Borrower, authorizing the borrowings hereunder, and (D) certificates of good
standing from such Person’s jurisdiction of formation, dated within 3 days of
the Agreement Date, and each other jurisdiction in which such Person does
business, dated within 30 days of the Agreement Date;

 

(ix)     Parent and its Subsidiaries’ projected financial statements for fiscal
years 2016, 2017 and 2018, including an income statement, balance sheet and
statement of cash flows for each such fiscal year;

 

(x)     Certificates of insurance and additional insured and loss payable
endorsements, as applicable, with respect to the Borrower Parties and copies of
all insurance policies of the Borrower Parties, in each case, meeting the
requirements of Section 6.5;

 

(xi)     Reserved;

 

(xii)     Pay-off and/or release letters, termination statements, canceled
mortgages and the like required by the Administrative Agent in connection with
the removal of any Liens (other than Permitted Liens), including, without
limitation, all tax liens, against the assets of the Borrower Parties, the
repayment of Existing Debt or the release of a Borrower Party from a Guaranty;

 

(xiii)     Lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices;

 

(xiv)     Evidence satisfactory to the Administrative Agent that the Liens
granted pursuant to the Security Documents will be first priority perfected
Liens on the Collateral (subject only to Permitted Liens);

 

(xv)     Payment of all fees and expenses payable to the Lender Group and the
Affiliates of the members of the Lender Group in connection with the Loan
Documents;

 

(xvi)     A solvency certificate executed by the chief financial officer of each
of the Borrower Parties regarding the solvency and financial condition of each
Borrower Party, after giving effect to the transactions contemplated herein
including the making of the Term Loan on the Agreement Date;

 

57

--------------------------------------------------------------------------------

 

 

(xvii)     A closing certificate executed by an Authorized Signatory of the
Borrower, certifying as to the satisfaction of the closing conditions contained
herein and attaching a fully executed copy of each Related Agreement, in each
case together with all related exhibits and schedules;

 

(xviii)     A duly executed Term Loan Note to the order of each Lender
requesting a promissory note in the amount of such Lender’s Commitment Ratio of
the Commitment;

 

(xix)     The Subordination Agreement duly executed by all parties thereto;

 

(xx)     The Fee Letter duly executed by the Borrower;

 

(xxi)     [Reserved]; and

 

(xxii)     All such other certificates, agreements, reports, statements,
opinions of counsel or other documents as the Administrative Agent may request,
certified, as applicable and if so requested, by an appropriate governmental
official or an Authorized Signatory.

 

(b)     The Lender Group shall have received evidence satisfactory to it that no
change in the business, assets, management, operations, financial condition or
prospects of the Borrower Parties and their Subsidiaries or the laws regulating
the business of the Borrower Parties shall have occurred since December 31,
2014, which change has had or could reasonably be expected to have a Materially
Adverse Effect (but excluding any such change that results directly from the
discontinuance of the operations of Parent and its Subsidiaries in China prior
to the Agreement Date), and the Lender Group shall have received a certificate
of an Authorized Signatory of the Borrower so stating.

 

(c)     The Lender Group shall have received the financial statements described
in Section 5.1(k), each in form and substance satisfactory to the members of the
Lender Group.

 

(d)     The Lender Group shall have received evidence satisfactory to them that
all material Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened reversal or cancellation and that no
Default exists, after giving effect to the making of the Term Loan hereunder,
and the Lender Group shall have received a certificate of an Authorized
Signatory of the Borrower so stating.

 

(e)     The Administrative Agent shall have received UCC financing statements
naming each Borrower Party as a debtor and naming the Administrative Agent as
secured party in form for filing in all appropriate jurisdictions, in such form
as shall be satisfactory to the Administrative Agent (with the filing thereof to
occur upon the effectiveness of this Agreement).

 

(f)     The Lender Group shall have completed such other business and legal due
diligence with respect to the Borrower Parties and the results thereof shall be
acceptable to each member of the Lender Group, in its sole discretion,
including, without limitation, with respect to financial performance,
capitalization of the Borrower Parties and applicable bank regulatory, “know
your customer,” and anti-money laundering matters including, for the avoidance
of doubt, with respect to the USA Patriot Act and Sanctions.

 

58

--------------------------------------------------------------------------------

 

 

(g)     The Lender Group shall have completed background checks with respect to
certain key officers of the Borrower Parties and such background checks shall be
satisfactory to each member of the Lender Group.

 

(h)     The Administrative Agent shall have received evidence that the
Subordinated Notes have been issued, the proceeds of the Subordinated Notes have
been received by the Borrower, and the Subordinated Notes are in full force and
effect as of the Agreement Date.

 

(i)     All of the representations and warranties of the Borrower Parties under
this Agreement and the other Loan Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
herein or therein, as applicable) both before and after giving effect to the
application of the proceeds of the Term Loan on the Agreement Date.

 

(j)     There shall not exist, on the date of the Advance of the Term Loan and
after giving effect thereto, a Default or Event of Default.

 

(k)     The Borrower Parties shall have disclosed to the Lender Group the
substance of all material events and other circumstances relating to any
defaults known to Borrower Parties as to any Material Contract in existence as
of the Agreement Date.

 

(l)     The Closing Date Acquisition shall have closed in the manner
contemplated by the Purchase Agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent. The Administrative Agent
shall have received evidence that a minimum of $25,000,000 in cash common equity
has been contributed to the Borrower.

 

(m)     The Administrative Agent shall have received evidence that the
Employment Agreements are in full force and effect as of the Agreement Date.

 

(n)     The ratio of (i) Funded Debt of the Borrower and its Subsidiaries as of
the Agreement Date to (ii)  EBITDA of the Borrower and its Subsidiaries for the
12-month period ended as of September 30, 2015 shall not exceed 4.00 to 1.00, as
certified to the Lender Group (with back-up calculations satisfactory to the
Administrative Agent) by an Authorized Signatory.

 

Section 4.2     [Reserved].

 

Section 4.3     Conditions Precedent to Incremental Term Loan Commitments. The
obligations of the Lenders to make one or all Incremental Term Loan Commitments
available to the Borrower are subject in each case to the prior fulfillment of
each of the following conditions, in each case as of the date the proposed
Incremental Term Loan Commitments take effect:

 

(a)     the financial performance of the Borrower Parties for the twelve-month
period (or such shorter period commencing on April 1, 2018) ended as of the most
recent month-end is consistent with the projected financial performance of the
Borrower Parties for such period, as set forth in the projections most recently
delivered to the Administrative Agent as of the Sixth Amendment Effective Date
or pursuant to Section 7.5(c), as the case may be;

 

59

--------------------------------------------------------------------------------

 

 

(b)     the Borrower Parties shall be in compliance on a pro forma basis after
giving effect to any funding of Loans under the applicable Incremental Term Loan
Commitment and the use of proceeds thereof with the Financial Covenants;

 

(c)     the Borrower Parties, and any Subsidiary of a Borrower Party, shall
continue to engage in business of the industry and type as generally conducted
by it as of the Agreement Date, and shall be in compliance with the covenant set
forth in Section 8.13;

 

(d)     the Borrower Parties shall have prepared and delivered to the
Administrative Agent at least 30 days in advance of the proposed borrowing (or
such shorter period as the Administrative Agent may approve in its sole
discretion), a written proposal for the Administrative Agent and the Lender
Group detailing the proposed use of the proceeds of the requested Incremental
Term Loan Commitment, which proposal shall be in form and substance acceptable
to the Administrative Agent (and shall include, without limitation, a detailed
summary of the terms and conditions to any contemplated Permitted Acquisition,
projected cash flows therefor, projected financial performance and liquidity
forecast, pro forma for the Loans funded under the Incremental Term Loan
Commitment) and shall have been consented to in writing by the Administrative
Agent and those Lenders agreeing to make such Incremental Term Loan Commitments,
in each case acting in their respective sole discretion;

 

(e)     the Administrative Agent shall be satisfied with the due diligence it
shall have conducted in respect of the proposed use of the proceeds of the
applicable Incremental Term Loan Commitment (including with respect to the
target (or target assets) of any Permitted Acquisition);

 

(f)     the payment of all fees and expenses payable to those members of the
Lender Group with an Incremental Term Loan Commitment pursuant to the Fee
Letter;

 

(g)     the Administrative Agent shall have received a duly executed Notice of
Borrowing in accordance with the terms hereof;

 

(h)     all of the representations and warranties of the Borrower Parties under
this Agreement and the other Loan Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
herein or therein, as applicable) both before and after giving effect to the
application of the proceeds of the Loans; and

 

(i)     no Default or Event of Default would result from the funding of Loans
under the applicable Incremental Term Loan Commitment or the use of proceeds
thereof.

 

Section 4.4     Conditions Precedent to Term Loan Commitments on the Sixth
Amendment Effective Date. The obligations of the Lenders to undertake the Term
Loan Commitment and to make the Term Loan on the Sixth Amendment Effective Date
are subject to the prior fulfillment of each of the following conditions:

 

(a)     The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:

 

(i)     The duly executed Sixth Amendment;

 

60

--------------------------------------------------------------------------------

 

 

(ii)     The Direction Letter duly executed by the Borrower;

 

(iii)     The legal opinion of Akerman, LLP, counsel to the Borrower Parties,
addressed to the Lender Group;

 

(iv)     With respect to each Borrower Party, a loan certificate signed by the
secretary or assistant secretary of such Person (or, in the case of a Person
that is a partnership, the general partner of such Person or, in the case of a
Person that is a limited liability company, the members or manager, as
appropriate, of such Person), in form and substance satisfactory to the
Administrative Agent, including a certificate of incumbency with respect to each
Authorized Signatory of such Person, together with appropriate attachments which
shall include the following: (A) a true, complete and correct copy of the
resolutions of such Person (or its general partner, members or manager, as
applicable) authorizing the execution, delivery and performance by such Person
of the Loan Documents and, with respect to Borrower, authorizing the borrowings
hereunder, and (B) certificates of good standing from such Person’s jurisdiction
of formation, dated within 3 days prior to the Sixth Amendment Effective Date;

 

(v)     Lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices;

 

(vi)     Payment of all fees and expenses payable to the Lender Group and the
Affiliates of the members of the Lender Group in connection with the Loan
Documents;

 

(vii)     A solvency certificate executed by the interim chief financial officer
of the Borrower regarding the solvency and financial condition of the Borrower
Parties, after giving effect to the transactions contemplated herein including
the making of the Term Loans on the Sixth Amendment Effective Date and the
consummation of the Separation Transaction;

 

(viii)     A closing certificate executed by an Authorized Signatory of the
Borrower, certifying as to the satisfaction of the closing conditions contained
herein and attaching the Separation Documents and the Shareholder Agreement;

 

(ix)     A duly executed Term Loan Note to the order of each Lender requesting a
promissory note in the amount of such Lender’s Term Loan;

 

(x)     Certificates of insurance and, subject to Section 6.22, additional
insured and loss payable endorsements, as applicable, with respect to the
Borrower Parties and copies of all insurance policies of the Borrower Parties,
in each case, meeting the requirements of Section 6.5;

 

(xi)     All such other certificates, agreements, reports, statements, opinions
of counsel or other documents as the Administrative Agent may reasonably
request, certified, as applicable and if so requested, by an appropriate
governmental official or an Authorized Signatory.

 

61

--------------------------------------------------------------------------------

 

 

(b)     all of the representations and warranties of the Borrower Parties under
this Agreement and the other Loan Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
herein or therein, as applicable) both before and after giving effect to the
funding of the Term Loans and the application of the proceeds of the Loans.

 

(c)     no Default or Event of Default would result from the funding of Loans
under the applicable Term Loan Commitment in effect on the Sixth Amendment
Effective Date or the use of proceeds thereof.

 

(d)     The Lender Group shall have received evidence satisfactory to it that no
change in the business, assets, management, operations, financial condition or
prospects of the Borrower Parties and their Subsidiaries or the laws regulating
the business of the Borrower Parties shall have occurred since December 31,
2017, which change has had or could reasonably be expected to have a Materially
Adverse Effect, and the Lender Group shall have received a certificate of an
Authorized Signatory of the Borrower so stating.

 

(e)     The Lender Group shall have received evidence satisfactory to them that
all material Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened reversal or cancellation and that no
Default exists, after giving effect to the making of the Term Loan hereunder,
and the Lender Group shall have received a certificate of an Authorized
Signatory of the Borrower so stating.

 

(f)     The Lender Group shall have completed such other legal due diligence
with respect to applicable bank regulatory, “know your customer,” and anti-money
laundering matters including, for the avoidance of doubt, with respect to the
USA Patriot Act and Sanctions, in each case, with respect to the Borrower
Parties and the results thereof shall be acceptable to each member of the Lender
Group, in its sole discretion.

 

(g)     The Borrower Parties shall have disclosed to the Lender Group the
substance of all material events and other circumstances relating to any
defaults known to Borrower Parties as to any Material Contract in existence as
of the Sixth Amendment Effective Date.

 

(h)     The EBITDA of the Borrower and its Subsidiaries for the twelve-month
period ended as of December 31, 2017 (as reflected in the financial statements
of the Borrower and its Subsidiaries delivered to the Administrative Agent for
the period ending December 31, 2017) is at least $35,000,000 for such period.

 

(i)     The Borrower Parties, and any Subsidiary of a Borrower Party, shall
continue to engage in business of the industry and type as generally conducted
by it as of the Agreement Date, and shall be in compliance with the covenant set
forth in Section 8.13 of this Agreement.

 

(j)     The Administrative Agent shall have received the Monthly Report for the
fiscal month ending January 31, 2018.

 

(k)     The Administrative Agent shall have received evidence satisfactory to
the Administrative Agent that all Funded Debt under the Subordinated Notes shall
be simultaneously terminated and all amounts thereunder shall be simultaneously
repaid in full.

 

62

--------------------------------------------------------------------------------

 

 

ARTICLE 5     

REPRESENTATIONS AND WARRANTIES

 

Section 5.1     General Representations and Warranties. In order to induce the
Lender Group to enter into this Agreement and to extend the Loan, each Borrower
Party hereby represents, and warrants that:

 

(a)     Organization; Power; Qualification. Each Borrower Party and each
Subsidiary of a Borrower Party (i) is a corporation, partnership or limited
liability company duly organized, validly existing, and in active status or good
standing under the laws of its state of incorporation or formation, (ii) has the
corporate or other company power and authority to own or lease and operate its
properties and to carry on its business as now being and hereafter proposed to
be conducted, and (iii) is duly qualified and is in active status or good
standing as a foreign corporation or other company, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization, except, in
the case of clauses (ii) and (iii), to the extent the failure to do so could not
reasonably be expected to have a Materially Adverse Effect.

 

(b)     Authorization; Enforceability. Each Borrower Party has the power and has
taken all necessary action, corporate or otherwise, to authorize it to execute,
deliver, and perform its obligations under this Agreement and each of the other
Loan Documents to which it is a party in accordance with the terms thereof and
to consummate the transactions contemplated hereby and thereby. Each of this
Agreement and each other Loan Document to which a Borrower Party is a party has
been duly executed and delivered by such Borrower Party, and is a legal, valid
and binding obligation of such Borrower Party, enforceable in accordance with
its terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

(c)     Partnerships; Joint Ventures; Subsidiaries. Except as disclosed on
Schedule 5.1(c)-1, as of the Sixth Amendment Effective Date, no Borrower Party
or any Subsidiary of a Borrower Party has any Subsidiaries. As of the Sixth
Amendment Effective Date, no Borrower Party or any Subsidiary of a Borrower
Party is a partner or joint venturer in any partnership or joint venture other
than (i) the Subsidiaries listed on Schedule 5.1(c)-1 and (ii) the partnerships
and joint ventures (that are not Subsidiaries) listed on Schedule 5.1(c)-2.
Schedule 5.1(c)-1 and Schedule 5.1(c)-2 set forth, for each Person set forth
thereon, a complete and accurate statement of (i) the percentage ownership of
each such Person by the applicable Borrower Party or Subsidiary of a Borrower
Party as of the Sixth Amendment Effective Date, (ii) the state or other
jurisdiction of incorporation or formation, as appropriate, of each such Person
as of the Sixth Amendment Effective Date, (iii) each state in which each such
Person is qualified to do business as of the Sixth Amendment Effective Date and
(iv) all of each Borrower Party’s trade names, trade styles or doing business
forms which such Person has used or under which such Person has transacted
business during the five (5) year period immediately preceding the Sixth
Amendment Effective Date. As of the Sixth Amendment Effective Date, no
Subsidiary of any Borrower Party is an Unrestricted Subsidiary.

 

63

--------------------------------------------------------------------------------

 

 

(d)     Capital Stock and Related Matters. The authorized Equity Interests as of
the Sixth Amendment Effective Date of each Borrower Party and each Subsidiary of
a Borrower Party and the number of shares or units of such Equity Interests that
are issued and outstanding as of the Sixth Amendment Effective Date are as set
forth on Schedule 5.1(d). All of the shares or units of such Equity Interests in
each Borrower Party and each Subsidiary of a Borrower Party that are issued and
outstanding have been duly authorized and validly issued and are fully paid and
non-assessable. None of such Equity Interests in each Borrower Party and each
Subsidiary of a Borrower Party have been issued in violation of the Securities
Act, or the securities, “Blue Sky” or other Applicable Laws of any applicable
jurisdiction. As of the Sixth Amendment Effective Date, the Equity Interests of
each such Borrower Party and each such Subsidiary of a Borrower Party are owned
by the parties listed on Schedule 5.1(d) in the amounts set forth on such
schedule and a description of the Equity Interests of each such party is listed
on Schedule 5.1(d). Except as described on Schedule 5.1(d), as of the Sixth
Amendment Effective Date, no Borrower Party or any Subsidiary of a Borrower
Party has outstanding any stock or securities convertible into or exchangeable
for any shares or units of its Equity Interests, nor are there any preemptive or
similar rights to subscribe for or to purchase, or any other rights to subscribe
for or to purchase, or any options for the purchase of, or any agreements
providing for the issuance (contingent or otherwise) of, or any calls,
commitments, or claims of any character relating to, any Equity Interests or any
stock or securities convertible into or exchangeable for any Equity Interests.
Except as set forth on Schedule 5.1(d), as of the Sixth Amendment Effective
Date, (i) no Borrower Party or any Subsidiary of any Borrower Party is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares or units of its Equity Interests or to register any shares
or units of its Equity Interests, (ii) there are no agreements restricting the
transfer of any shares or units of such Borrower Party’s or such Subsidiary’s
Equity Interests or restricting the ability of any Subsidiary of the Borrower
from making distributions, dividends or other Restricted Payments to the
Borrower and (iii) there are no shareholders or unitholders or share or unit
purchase agreements relating to the Equity Interests of any of the Borrower
Parties. Schedule 5.1(d) sets forth a capitalization table reflecting the
percentage ownership in Parent as of the Sixth Amendment Effective Date, giving
effect to the Separation Transactions (as defined in the Sixth Amendment),
provided that ownership by all public shareholders will be set forth in the
aggregate.

 

(e)     Compliance with Law, Loan Documents, and Contemplated Transactions. The
execution, delivery, and performance of this Agreement and each of the other
Loan Documents in accordance with their respective terms and the consummation of
the transactions contemplated hereby and thereby do not and will not (i) violate
any Applicable Law in any material respect, (ii) conflict with, result in a
breach of or constitute a default under the certificate of incorporation or
formation, by-laws, partnership agreement, operating agreement or other
governing documents of any Borrower Party or under any Material Contract, or
(iii) result in or require the creation or imposition of any Lien upon or with
any assets or property of any Borrower Party except Permitted Liens.
Additionally, each Borrower Party and each Subsidiary of a Borrower Party is
otherwise in compliance, in all material respects, with all Applicable Laws and
with all of the provisions of its certificate of incorporation or formation,
by-laws, partnership agreement, operating agreement or other governing
documents.

 

(f)     Necessary Authorizations. Each Borrower Party and each Subsidiary of a
Borrower Party has obtained all material Necessary Authorizations, and all such
Necessary Authorizations are in full force and effect. None of such Necessary
Authorizations is the subject of any pending or, to the best of each Borrower
Party’s knowledge, threatened attack, amendment, termination, revocation or
adverse judgment, decree or order issued by the grantor of such Necessary
Authorization.

 

64

--------------------------------------------------------------------------------

 

 

(g)     Title to Properties. Each Borrower Party has good, marketable and legal
title to, or a valid leasehold interest in, all of its properties and assets and
none of such properties or assets is subject to any Liens, other than Permitted
Liens.

 

(h)     Material Contracts. Schedule 5.1(h) contains a complete list, as of the
Sixth Amendment Effective Date, of each Material Contract, true, correct and
complete copies of which have been delivered to the Administrative Agent.
Schedule 5.1(h) further identifies, as of the Sixth Amendment Effective Date,
each Material Contract that requires consent to the granting of a Lien in favor
of the Administrative Agent on the rights of any Borrower Party thereunder. No
Borrower Party or any Subsidiary of a Borrower Party is in default under or with
respect to any Material Contract to which it is a party or by which it or any of
its properties are bound.

 

(i)     Labor and Employment Matters. There are no material strikes, work
stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of any
Borrower Party, threatened) against or involving any Borrower Party or any
Subsidiary of any Borrower Party. Except as set forth on Schedule 5.1(i), (i)
there is no collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any Borrower Party or any Subsidiary of any Borrower Party, (ii) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Borrower Party or any Subsidiary of any Borrower
Party and (c) no such representative has sought certification or recognition
with respect to any employee of any Borrower Party or any Subsidiary of any
Borrower Party. None of the Borrower Parties, their respective Subsidiaries, nor
any officers or directors of any of the foregoing have been indicted for a
felony or are currently under investigation for a felony by any Governmental
Authority.

 

(j)     Taxes. All federal income, state income and franchise and other material
tax returns of each Borrower Party and each Subsidiary of a Borrower Party
required by law to be filed have been duly filed and, except as set forth on
Schedule 5.1(j), all such tax returns are true, complete and correct in all
material respects. All federal income, state income and franchise, and other
material taxes (including without limitation, all material real estate and
personal property, income, franchise, transfer and gains taxes), all general or
special assessments, and other governmental charges or levies upon each Borrower
Party and each Subsidiary of a Borrower Party and any of their respective
properties, income, profits, and assets, which are shown thereon or are
otherwise due and payable, have been paid, except any payment of any of the
foregoing which such Borrower Party or such Subsidiary, as applicable, is
currently reasonably and diligently contesting in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of such Borrower Party or such Subsidiary, as the case may
be. As of the Sixth Amendment Effective Date, no adjustment relating to any tax
returns or any claim for taxes has been proposed in writing by any Governmental
Authority and, to the knowledge of each Borrower Party no basis exists for any
such adjustment, except as reflected in the charges, accruals and reserves on
the books of the Borrower Parties and their Subsidiaries. The charges, accruals,
and reserves on the books of the Borrower Parties and their Subsidiaries in
respect of taxes are, in the reasonable judgment of the Borrower Parties,
adequate. As of the Sixth Amendment Effective Date, no Borrower Party or any
Subsidiary of a Borrower Party is being audited, or has knowledge of any pending
audit, by the Internal Revenue Service or any other Governmental Authority. As
of the Sixth Amendment Effective Date, no Borrower Party has executed or filed
with the Internal Revenue Service or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any taxes. As of the Sixth Amendment
Effective Date, none of the Borrower Parties and their respective predecessors
are liable for any taxes which are past due and not being contested in good
faith: (i) under any agreement (including any tax sharing agreements) or (ii) to
each Borrower Party’s knowledge, as a transferee or successor. No Borrower Party
has agreed, or been requested, to make any adjustment under Code Section 481(a),
by reason of a change in accounting method or otherwise. No Borrower Party or
any Subsidiary of a Borrower Party has participated in a “listed transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Borrower Party or a Subsidiary of a Borrower Party is the common parent. As of
the Agreement Date, Florida documentary stamp tax of not more than $2,400 is
payable by the Borrower as a result of the execution and delivery of the Credit
Agreement and the Master Intercompany Subordinated Note, which tax is payable on
or before April 20, 2018.

 

65

--------------------------------------------------------------------------------

 

 

(k)     Financial Statements. The Borrower has furnished, or has caused to be
furnished, to the Lenders (i) the audited consolidated financial statements of
Parent and its Subsidiaries, which are complete and correct in all material
respects and present fairly in accordance with GAAP the respective financial
positions of such Persons for the fiscal years ending on December 31, 2017,
December 31, 2016 and December 31, 2015, and the results of operations of such
Persons for the fiscal years then ended, and (ii) the unaudited consolidated
financial statements of Parent and its Subsidiaries, which are complete and
correct in all material respects and present fairly in accordance with GAAP,
subject to normal year-end adjustments, the respective financial positions of
such Persons as at January 31, 2018, and the results of operations of such
Persons for the one-month period then ended. Except as disclosed in such
financial statements, neither Parent nor any of its Subsidiaries has any
liabilities, contingent or otherwise, and there are no unrealized or anticipated
losses of Parent or any of its Subsidiaries, in each case which have not
heretofore been disclosed in writing to the Lenders except to the extent
incurred in the ordinary course of business.

 

(l)     No Adverse Change. Since December 31, 2015, there has occurred no event
or change (but excluding any event or change that results directly from those
matters referenced in a letter from the Borrower to the Lender Group dated as of
January 17, 2017 and delivered pursuant to Section 7.6(a) of this Agreement)
which has had or could reasonably be expected to have a Materially Adverse
Effect.

 

(m)     Investments and Guaranties. As of the Sixth Amendment Effective Date, no
Borrower Party or any Subsidiary of a Borrower Party owns any Equity Interests
of any Person except as disclosed on Schedules 5.1(c)-1 and 5.1(c)-2, or has
outstanding loans or advances to, or Guaranties of the obligations of, any
Person, except as reflected in the financial statements referred to in Section
5.1(k) or disclosed on Schedule 5.1(m).

 

(n)     Liabilities, Litigation, etc. Except for liabilities incurred in the
ordinary course of business, no Borrower Party or any Subsidiary of any Borrower
Party has any material (individually or in the aggregate) liabilities, direct or
contingent, except as disclosed or referred to in the financial statements
referred to in Section 5.1(k) or with respect to the Obligations. Except as
described on Schedules 5.1(n) and 5.1(y), there is no litigation, legal or
administrative proceeding, investigation, or other action of any nature pending
or, to the knowledge of the Borrower Parties, threatened against any Borrower
Party, any Subsidiary of any Borrower Party or any of their respective
properties which could reasonably be expected to result in any judgment against
or liability of such Borrower Party or Subsidiary in excess of $750,000
individually or in the aggregate with respect to all Borrower Parties and their
Subsidiaries, or the loss of any certification or license material to the
operation of the Borrower Parties’ business. None of such litigation disclosed
on Schedules 5.1(n) and 5.1(y), individually or collectively, could reasonably
be expected to have a Materially Adverse Effect.

 

66

--------------------------------------------------------------------------------

 

 

(o)     ERISA. Except as could not reasonably be expected, individually or in
the aggregate, to create any material liability to a Borrower Party, (i) each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service indicating
that such Plan is so qualified and, to the knowledge of the Borrower, nothing
has occurred subsequent to the issuance of such determination letter which could
cause such Plan to lose its qualified status, (ii) each Borrower Party and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Code and the regulations and
published interpretations thereunder with respect to each Plan and (iii) except
to the extent required under Section 4980B of the Code or similar state laws, no
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any of the Borrower Parties or
any of their respective ERISA Affiliates. Except as could not reasonably be
expected, individually or in the aggregate, to create any material liability to
a Borrower Party, (i)  no liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Plan or any trust established under
Title IV of ERISA has been or is reasonably expected to be incurred by, any of
the Borrower Parties or any of their ERISA Affiliates, (ii) no ERISA Event has
occurred or is reasonably expected to occur, and (iii) the Borrower Parties and
each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan.

 

(p)     Intellectual Property; Licenses; Certifications. Schedule 5.1(p) sets
forth, as of the Sixth Amendment Effective Date, all registered and pending
patents, trademarks, service marks and copyrights owned by each Borrower Party
and its Subsidiaries. The Borrower Parties and their Subsidiaries own (free and
clear of all Liens other than Permitted Liens) or have the right to use all
material Intellectual Property, licenses and certifications necessary for the
conduct of their businesses. To the knowledge of each Borrower Party, (a) the
conduct and operations of the businesses of each Borrower Party and each
Subsidiary of each Borrower Party does not infringe, misappropriate, dilute or
violate in any material respect any Intellectual Property owned by any other
Person and (b) no other Person has contested any material right, title or
interest of any Borrower Party or any Subsidiary of any Borrower Party in, or
relating to, any Intellectual Property.

 

67

--------------------------------------------------------------------------------

 

 

(q)     Collateral; Perfection Matters. Subject to Section 6.20, the provisions
of this Agreement, the Security Agreement and the other Loan Documents are and
will be effective to create in favor of the Administrative Agent, for its
benefit and the benefit of the Lender Group, a valid and enforceable security
interest in and Lien upon the Collateral purported to be pledged, charged,
mortgaged or assigned by it thereunder and described therein, subject, in the
case of enforceability, to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and to general principles of equity and
principles of good faith and fair dealing, and upon the making of such filings
and the taking of such other actions required to be taken hereby or by the
applicable Loan Documents (including (a) the filing of appropriate UCC financing
statements and continuations thereof in the jurisdictions specified therein, (b)
with respect to United States copyright registrations, United States patents and
pending patent applications, and United States federal trademark registrations
and trademark applications, in each case, the recordation of the Copyright
Security Agreements, the Patent Security Agreements and the Trademark Security
Agreements, as applicable, in the U.S. Patent and Trademark Office or U.S.
Copyright Office, as applicable, (c) the proper recordation of Mortgages and
fixture filings with respect to owned real property other than property that is
not required to be subject to a Mortgage hereunder and (d) the delivery to the
Administrative Agent of any certificates evidencing the certificated securities
required to be delivered pursuant to the applicable Security Documents, duly
endorsed or accompanied by duly executed stock powers (where applicable)), such
security interest and Lien shall constitute a fully perfected first priority
Lien upon such right, title and interest of the Borrower Parties, in and to such
Collateral (to the extent such Liens are required to be perfected under the
terms of the Loan Documents), to the extent that such security interest and Lien
can be perfected by such filings, actions, giving of notice and possession,
subject only to Permitted Liens.

 

(r)     Obligations Constitute Senior Secured Debt. The Obligations constitute
first-priority senior secured indebtedness of the Borrower Parties and there is
no other Funded Debt that ranks senior in right of payment to the Obligations.

 

(s)     Accuracy and Completeness of Information. All written information,
reports, other papers and data relating to the Borrower Parties and their
Subsidiaries furnished by or at the direction of the Borrower Parties to the
Lender Group, or any of them, in each case as modified or supplemented by other
information so furnished, is complete and correct in all material respects and
does not, when taken as a whole, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not misleading in light of the circumstances under which such statements
were made. No fact is currently known to any Borrower Party which has had, or
could reasonably be expected to have, a Materially Adverse Effect. All financial
projections, estimates and forecasts provided by or at the direction of the
Borrower Parties and their Subsidiaries to the Lender Group (including those
delivered prior to the Agreement Date) represent the Borrower Parties’ good
faith estimates of future financial performance and are based on assumptions
believed by the Borrower Parties to be reasonable and fair as of the date
furnished in light of the market conditions and facts known at the time of
delivery, it being acknowledged and agreed by the Lender Group that projections
as to future events are not to be viewed as fact and are not guarantees of
financial performance and that the actual results during the period or periods
covered by such projections may differ from the projected results and that such
differences may be material.

 

68

--------------------------------------------------------------------------------

 

 

(t)     Compliance with Regulations T, U, and X. No Borrower Party or any
Subsidiary of a Borrower Party is engaged principally in the business of, or has
as one of its important activities, extending credit for the purpose of
purchasing or carrying, and no Borrower Party or any Subsidiary of a Borrower
Party owns or presently intends to acquire, any “margin security” or “margin
stock” as defined in Regulations T, U and X of the Board of Governors of the
Federal Reserve System (herein called “Margin Stock”). None of the proceeds of
the Loan will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock or for the purpose of reducing or retiring any Funded
Debt which was originally incurred to purchase or carry Margin Stock or for any
other purpose which could reasonably be expected to constitute this transaction
a “purpose credit” within the meaning of said Regulations T, U and X. None of
any Borrower Party, any Subsidiary of a Borrower Party nor any bank acting on
its behalf has taken or will take any action which might cause this Agreement or
any other Loan Documents to violate Regulation T, U or X or any other regulation
of the Board of Governors of the Federal Reserve System or to violate the SEA,
in each case as now in effect or as the same may hereafter be in effect. If so
requested by the Administrative Agent, the Borrower Parties and their
Subsidiaries will furnish the Administrative Agent with (i) a statement or
statements in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U of said Board of Governors and (ii) other documents
evidencing its compliance with the margin regulations requested by the
Administrative Agent. Neither the making of the Loan nor the use of proceeds
thereof will violate, or be inconsistent with, the provisions of Regulation T, U
or X of said Board of Governors.

 

(u)     Solvency. After giving effect to the transactions contemplated by the
Loan Documents (including without limitation the Sixth Amendment, the funding of
the Term Loans on the Sixth Amendment Effective Date and the Term Loan
Refinancing as defined therein) and Related Agreements, including any Loans made
hereunder and the application of proceeds thereof, (i) the property of each
Borrower Party, at a fair valuation on a going concern basis, will exceed its
debt; (ii) the capital of each Borrower Party will not be unreasonably small to
conduct its business; (iii) no Borrower Party will have incurred debts, or have
intended to incur debts, beyond its ability to pay such debts as they mature;
(iv) the property of the Borrower Parties, taken as a whole, at a fair valuation
on a going concern basis, will exceed their collective debt; (v) the capital of
the Borrower Parties, taken as a whole, will not be unreasonably small to
conduct their collective business; and (vi) the Borrower Parties, taken as a
whole, shall not have incurred debts, or have intended to incur debts, beyond
their collective ability to pay such debts as they mature. For purposes of this
Section 5.1(u), “debt” shall mean any liability on a claim, and “claim” shall
mean (A) the right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, undisputed,
legal, equitable, secured or unsecured, or (B) the right to an equitable remedy
for breach of performance if such breach gives rise to a right to payment,
whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.

 

(v)     Insurance. The Borrower Parties and their Subsidiaries have insurance
meeting the requirements of Section 6.5, and such insurance policies are in full
force and effect. All insurance maintained by the Borrower Parties and their
Subsidiaries as of the Sixth Amendment Effective Date is fully described on
Schedule 5.1(v).

 

(w)     Broker’s or Finder’s Commissions. Except as set forth on Schedule
5.1(w), no broker’s or finder’s fee or commission will be payable with respect
to the execution and delivery of this Agreement and the other Loan Documents,
and no other similar fees or commissions will be payable by the Borrower Parties
for any other services rendered to the Borrower Parties ancillary to the credit
transactions contemplated herein.

 

69

--------------------------------------------------------------------------------

 

 

(x)     Real Property. All real property leased by each Borrower Party and each
Subsidiary of a Borrower Party as of the Sixth Amendment Effective Date, and the
name of the lessor of such real property, is set forth in Schedule 5.1(x)-1. The
leases of each Borrower Party and each Subsidiary of a Borrower Party material
to the operations of the Borrower Parties and their Subsidiaries are valid,
enforceable and in full force and effect, and have not been modified or amended,
except as otherwise set forth in Schedule 5.1(x)-1. No Borrower Party or any
Subsidiary of a Borrower Party has made any pledge, mortgage, assignment or
sublease of any of its rights under such leases except pursuant to the Loan
Documents and as set forth in Schedule 5.1(x)-1 and, there is no default or
condition in respect of any such leases which, with the passage of time or the
giving of notice, or both, could constitute a default on the part of the
Borrower Parties and their Subsidiaries or, to the knowledge of the Borrower
Parties and their Subsidiaries, the counterparties thereto, except to the extent
such default or condition could not reasonably be expected to result in a
Materially Adverse Effect. The Borrower Parties and their Subsidiaries have paid
all rents and other material charges due and payable under such leases. All real
property owned by each Borrower Party or a Subsidiary of a Borrower Party as of
the Sixth Amendment Effective Date is set forth in Schedule 5.1(x)-2. As of the
Sixth Amendment Effective Date, no Borrower Party or any Subsidiary of a
Borrower Party owns, leases or uses any real property other than as set forth on
Schedules 5.1(x)-1 or 5.1(x)-2. Each Borrower Party and each Subsidiary of a
Borrower Party owns good and valid fee simple title to all of its owned real
property, and none of its respective owned real property is subject to any
Liens, except Permitted Liens. No Borrower Party or any Subsidiary of a Borrower
Party owns or holds, or is obligated under or a party to, any option, right of
first refusal or any other contractual right to purchase, acquire, sell, assign
or dispose of any real property owned or leased by it, except as described on
Schedule 5.1(x)-3 hereof.

 

(y)     Environmental Matters.

 

(i)     Except as specifically disclosed in Schedule 5.1(y), no Borrower Party
or any Subsidiary thereof (A) has failed to comply in any material respect with
any Environmental Law or to obtain, maintain or comply with any material permit,
license or other approval required under any Environmental Law, (B) has received
notice of any material claim with respect to any Environmental Law or (C) knows
of any basis for any material liability under any Environmental Law.

 

(ii)     Except as set forth in Schedule 5.1(y), (A) there are no and, to the
knowledge of any Borrower Party, never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any Property currently owned or, to the knowledge of any Borrower Party,
operated by any Borrower Party that are not in material compliance with
Environmental Laws; (B) there is no asbestos or asbestos-containing material on
any Property currently owned or, to the knowledge of any Borrower Party,
operated by any Borrower Party that is not in material compliance with
Environmental Laws; or; and (C) to the knowledge of the Borrower Parties,
Hazardous Materials have not been released, discharged or disposed of on any
Property currently or formerly owned or operated by any Borrower Party or any
Subsidiary thereof in a manner that could reasonably be expected to result in
any material liability of the Borrower Parties.

 

70

--------------------------------------------------------------------------------

 

 

(iii)     Except as set forth on Schedule 5.1(y), (i) no Borrower Party or any
Subsidiary thereof is undertaking, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
Property currently or formerly owned or operated by any Borrower Party or any
Subsidiary thereof have been disposed of in a manner which could not be expected
to result in any material liability to any Borrower Party or any Subsidiary
thereof.

 

(z)     OSHA. All of the Borrower Parties’ and their Subsidiaries’ operations
are conducted in compliance, in all material respects, with all applicable rules
and regulations promulgated by the Occupational Safety and Health Administration
of the United States Department of Labor.

 

(aa)     Name of Borrower Party. Except as set forth on Schedule 5.1(aa), no
Borrower Party or any Subsidiary of any Borrower Party has changed its name
within the five (5) years prior to the Sixth Amendment Effective Date, nor has
any Borrower Party or any Subsidiary of a Borrower Party transacted business
under any other name or trade name.

 

(bb)     Investment Company Act. No Borrower Party or any Subsidiary of a
Borrower Party is required to register as an “investment company” under the
provisions of the Investment Company Act of 1940, as amended, and the entering
into or performance by the Borrower Parties of this Agreement does not violate
any provision of such Act or require any consent, approval, or authorization of,
or registration with, any governmental or public body or authority pursuant to
any of the provisions of such Act.

 

(cc)     FCPA. No part of the proceeds of the Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA.

 

(dd)     Anti-Terrorism Laws.

 

(i)     None of the Borrower Parties or any Affiliate of any Borrower Party is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

(ii)     None of the Borrower Parties, or any Affiliate of any Borrower Party,
or, to the knowledge of any Borrower Party, their respective agents acting or
benefiting in any capacity in connection with the Loans or the other
transactions hereunder, is any of the following (each a “Blocked Person”): (A) a
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224; (B) a Person owned or controlled by, or
acting for or on behalf of, any Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order No. 13224; (C) a
Person with which the Administrative Agent or any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; (D)
a Person that commits, threatens or conspires to commit or supports “terrorism”
(as defined in the Executive Order No. 13224); (E) a Person that is named as a
“specially designated national” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;
or (F) a Person affiliated or associated with any Person in Section 5.1(dd)(i)
through and including Section 5.1(dd)(ii) above.

 

71

--------------------------------------------------------------------------------

 

 

(iii)     No Borrower Party or to the knowledge of any Borrower Party, any of
its agents acting in any capacity in connection with the Loans or the other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

(ee)     Anti-Corruption Laws and Sanctions.

 

(i)     The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Parent, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrower and its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.

 

(ii)     None of (a) the Borrower Parties or their respective directors,
officers or employees, or (b) to the knowledge of any Borrower Party, any agent
of such Borrower Party that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
borrowing, use of proceeds or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws or applicable Sanctions.

 

Section 5.2     Survival of Representations and Warranties, etc. All
representations and warranties made by the Borrower Parties in the Loan
Documents and in the reports, certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any incorrect representation or warranty at the time
any Loan is made, and shall continue in full force and effect as long as any
Obligation is outstanding and so long as the Commitment has not expired or
terminated.

 

Section 5.3     Parent as Holding Company. Parent is a holding company and does
not have any material liabilities, own any material assets or engage in any
operations or business other than as set forth in Section 8.21.

 

72

--------------------------------------------------------------------------------

 

 

ARTICLE 6

GENERAL COVENANTS

 

Until the Obligations shall have been indefeasibly paid in full in cash and the
Commitments shall have been terminated:

 

Section 6.1     Preservation of Existence and Similar Matters. Each Borrower
Party will, and will cause each of its Subsidiaries to, (i) except as expressly
permitted by Section 8.7, preserve and maintain its due organization, valid
existence and good standing, in each case in its jurisdiction of incorporation
or organization, (ii) qualify and remain qualified and authorized to do business
in each material jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and (iii)
maintain all Necessary Authorizations, except, in the case of clauses (ii) and
(iii), to the extent the failure to be so qualified or maintain such Necessary
Authorizations could not reasonably be expected to result in a Materially
Adverse Effect.

 

Section 6.2     Compliance with Applicable Law. Each Borrower Party will, and
will cause each of its Subsidiaries to, comply, in all material respects, with
the requirements of all Applicable Law.

 

Section 6.3     Maintenance of Properties. Each Borrower Party will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained in the
ordinary course of business in good repair, working order and condition, normal
wear and tear and disposal of obsolete equipment excepted, all properties used
or useful in its business (whether owned or held under lease).

 

Section 6.4     Accounting Methods and Financial Records. Each Borrower Party
will, and will cause each of its Subsidiaries to, maintain, on a consolidated
basis, a system of accounting established and administered in accordance with
GAAP and will keep adequate records and books of account in which complete
entries will be made in accordance with such accounting principles consistently
applied and reflecting all transactions required to be reflected by such
accounting principles.

 

Section 6.5     Insurance. Each Borrower Party will, and will cause each of its
Subsidiaries to, maintain insurance including, but not limited to, property
insurance, public liability, comprehensive general liability, business
interruption, fidelity coverage insurance, wind/hurricane insurance and flood
insurance, in such amounts and against such risks as would be customary for
companies in the same industry and of comparable size as the Parent and its
Subsidiaries from financially sound and reputable insurance companies having and
maintaining an A.M. Best rating of “A minus” or better. In addition to the
foregoing, each Borrower Party further agrees to maintain and pay for insurance
upon all goods constituting Collateral wherever located, in storage or in
transit in vehicles, vessels or aircraft, including goods evidenced by
documents, covering casualty, hazard, public liability and such other risks and
in such amounts as would be customary for companies in the same industry and of
comparable size as the Borrower Parties, from financially sound and reputable
insurance companies having and maintaining an A.M. Best rating of “A minus” or
better to insure the Lender Group’s interest in such Collateral. At all times
after 90 days following the Sixth Amendment Effective Date (or such later date
as the Administrative Agent may approve in its sole discretion), the Borrower
will maintain with a responsible insurance company the Key Man Life Insurance
Policies, each in an amount not less than $15,000,000 and pursuant to policies
in form and substance reasonably satisfactory to Administrative Agent, each of
which policies shall have been assigned to Administrative Agent for the benefit
of Administrative Agent and the Lenders pursuant to a collateral assignment of
life insurance policy in form and substance reasonably satisfactory to
Administrative Agent. All such property insurance policies covering goods that
constitute Collateral, and all property insurance policies covering real
property owned or leased by any Borrower Party, shall name the Administrative
Agent as loss payee and all liability insurance policies shall name the
Administrative Agent as additional insured. Each Borrower Party shall deliver
certificates of insurance evidencing that the required insurance is in force
together with satisfactory lender’s loss payable and additional insured, as
applicable, endorsements. Each policy of insurance or endorsement shall contain
a clause requiring the insurer to give not less than thirty (30) days’ prior
written notice to the Administrative Agent in the event of cancellation of the
policy for any reason whatsoever (other than non-payment of premiums, which
notice may be less than thirty (30) days but shall be at least ten (10) days)
and the Borrower Parties shall use commercially reasonable efforts to deliver
endorsements containing a clause requiring the insurer to give not less than
thirty (30) days’ prior written notice to the Administrative Agent in the event
of modification of the policy for any reason whatsoever. If any Borrower Party
fails to provide and pay for such insurance, the Administrative Agent may, at
the Borrower’s expense, procure the same, but shall not be required to do so.
Each Borrower Party agrees to deliver to the Administrative Agent, promptly as
rendered, true copies of all reports made in any reporting forms to insurance
companies.

 

73

--------------------------------------------------------------------------------

 

 

Section 6.6     Payment of Taxes and Claims. Each Borrower Party will, and will
cause each of its Subsidiaries to, pay and discharge (i) all material taxes,
assessments, and governmental charges or levies imposed upon it or its income or
profit or upon any properties belonging to it prior to the date on which
penalties attach thereto, and (ii) all lawful claims for labor, materials and
supplies which have become due and payable and which by law have or may become a
Lien upon any of its property; except that, no such tax, assessment, charge,
levy, or claim need be paid which is being reasonably and diligently contested
in good faith by appropriate proceedings and for which reserves in conformity
with GAAP have been provided on the books of such Borrower Party, but only so
long as such tax, assessment, charge, levy, or claim does not become a Lien or
charge other than a Permitted Lien and no foreclosure, distraint, sale, or
similar proceedings shall have been commenced and remain unstayed for a period
thirty (30) days after such commencement. Each Borrower Party shall, and shall
cause each of its Subsidiaries to, timely (subject to extension) file all
federal, income, state income and franchise and other material tax and
information returns required by any Governmental Authority.

 

Section 6.7     Visits and Inspections. Upon the request of the Administrative
Agent, each Borrower Party will, and will permit each of its Subsidiaries to,
permit representatives of the Administrative Agent and one additional Lender to
(a) visit and inspect the properties of the Borrower Parties and their
Subsidiaries during normal business hours, (b) inspect and make extracts from
and copies of the Borrower Parties’ and their Subsidiaries’ books and records,
(c) conduct appraisals, field examinations and audits of Inventory and other
personal property of the Borrower Parties and their Subsidiaries for which the
Borrower Parties shall be required to reimburse the Administrative Agent no more
than two times per calendar year (provided that the number of appraisals, field
exams and audits which the Administrative Agent or its representatives may
perform and for which the Borrower Parties shall reimburse the Administrative
Agent shall be unlimited if a Default or Event of Default has occurred and is
continuing), and (d) discuss with the Borrower Parties’ and their Subsidiaries’
respective principal officers the Borrower Parties’ or such Subsidiaries’
businesses, assets, liabilities, financial positions, results of operations, and
business prospects relating to the Borrower Parties or such Subsidiaries. Any
other member of the Lender Group may, at its expense (unless an Event of Default
has occurred and is continuing), accompany the Administrative Agent on any
regularly scheduled visit (or at any time that a Default exists any visit
regardless of whether it is regularly scheduled) to the Borrower Parties and
their Subsidiaries’ properties.

 

74

--------------------------------------------------------------------------------

 

 

Section 6.8     [Reserved.]

 

Section 6.9     ERISA.. Each Borrower Party shall at all times make, or cause to
be made, prompt payment of contributions required to meet the minimum funding
standards set forth in ERISA with respect to each Borrower Party’s and its ERISA
Affiliates’ Title IV Plans that are subject to such funding requirements;
furnish to the Administrative Agent, promptly upon the Administrative Agent’s
written request therefor, copies of any annual report required to be filed
pursuant to ERISA in connection with each such Title IV Plan of each Borrower
Party and its ERISA Affiliates; and notify the Administrative Agent as soon as
practicable of any ERISA Event regarding any Plan, Title IV Plan or
Multiemployer Plan that could reasonably be expected to have a Materially
Adverse Effect or give rise to a Lien on any Borrower Party or on any of the
assets thereof.

 

Section 6.10     Lien Perfection. Each Borrower Party agrees to take such action
as may be requested by the Administrative Agent to perfect or continue the
perfection of the Administrative Agent’s (on behalf of, and for the benefit of,
the Lender Group) security interest in the Collateral. Each Borrower Party
hereby authorizes the Administrative Agent to file or transmit for filing, at
any time, any financing statements and amendments in any jurisdiction and in any
filing office (i) describing the Collateral as “all assets of the debtor” or
“all personal property of the debtor” or words of similar effect, in each case,
at the option of the Administrative Agent, indicating such Collateral includes
such assets or property “whether now owned or hereafter acquired”,
(ii) describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contains any information required by part 5 of Article 9
of the UCC for the sufficiency or filing office acceptance. Each Borrower Party
also hereby ratifies any and all financing statements or amendments previously
filed by or on behalf of the Administrative Agent in any jurisdiction.

 

Section 6.11     Location of Collateral. All tangible property owned by a
Borrower Party constituting Collateral, other than Inventory in transit,
Inventory sold in the ordinary course of business and raw materials and
work-in-process located at manufacturing sites operated by a third party, will
at all times be kept by the Borrower Parties at one or more of the business
locations of the Borrower Parties set forth in Schedule 6.11. The Inventory
shall not, without the prior written approval of the Administrative Agent, which
approval shall not be unreasonably withheld, be moved from the locations set
forth on Schedule 6.11 except as permitted in the immediately preceding sentence
and except for, in the absence of a continuing Event of Default, (a) sales or
other dispositions of assets permitted pursuant to Section 8.7 and (b) the
storage of Inventory at locations within the continental U.S. other than those
specified in the first sentence of this Section 6.11 as updated from time to
time if (i) the Borrower gives the Administrative Agent written notice of the
new storage location at least fifteen (15) Business Days prior to storing
Inventory at such location, (ii) the Administrative Agent’s security interest in
such Inventory is and continues to be a duly perfected, first priority Lien
thereon, (iii) neither any Borrower Party’s nor the Administrative Agent’s right
of entry upon the premises where such Inventory is stored or its right to remove
the Inventory therefrom, is in any way restricted, (iv) if requested by the
Administrative Agent, any owner of such premises, and any bailee, warehouseman
or similar party that will be in possession of such Inventory, shall have
executed and delivered to the Administrative Agent a Collateral Access
Agreement, and (v) all negotiable documents and receipts in respect of any
Collateral maintained at such premises are promptly delivered to the
Administrative Agent and any non-negotiable documents and receipts in respect of
any Collateral maintained at such premises are issued to the Administrative
Agent and promptly delivered to the Administrative Agent.

 

75

--------------------------------------------------------------------------------

 

 

Section 6.12     Protection of Collateral. All insurance expenses and expenses
of protecting, storing, warehousing, insuring, handling, maintaining and
shipping the Collateral (including, without limitation, all rent payable by any
Borrower Party to any landlord of any premises where any of the Collateral may
be located), and any and all excise, property, sales, and use taxes imposed by
any state, federal, or local authority on any of the Collateral or in respect of
the sale thereof, shall be borne and paid by the Borrower Parties. If the
Borrower Parties fail to promptly pay any portion thereof when due, after giving
effect to any applicable grace periods, the Lender Group, or any of them, may,
at its option during the existence of an Event of Default, but shall not be
required to, pay the same directly to the appropriate Person. The Borrower
agrees to reimburse the Lender Group, as applicable, promptly therefor with
interest accruing thereon daily at the Default Rate provided in this Agreement
for Base Rate Advances. All sums so paid or incurred by the Lender Group for any
of the foregoing and all reasonable costs and expenses (including attorneys’
fees, legal expenses, and court costs) which the Lender Group, or any of them,
may incur in enforcing or protecting the Lien on or rights and interest in the
Collateral or any of their rights or remedies under this or any other agreement
between the parties hereto or in respect of any of the transactions to be had
hereunder until paid by the Borrower to the Lender Group, as applicable, with
interest at the Default Rate for Base Rate Advances, shall be considered
Obligations owing by the Borrower to the Lenders hereunder. Such Obligations
shall be secured by all Collateral and by any and all other collateral,
security, assets, reserves, or funds of the Borrower Parties in or coming into
the hands or inuring to the benefit of the Lender Group. The Lender Group shall
not be liable or responsible in any way for the safekeeping of any of the
Collateral or for any loss or damage thereto (and specifically disclaims any
liability or responsibility with respect thereto) or for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency, or other person whomsoever, but the same shall be at the
Borrower Parties’ sole risk.

 

Section 6.13     Intellectual Property Rights. Each Borrower Party shall take
all steps necessary or appropriate in its reasonable business judgment to (i)
preserve and protect its respective rights in Intellectual Property material to
the business of the Borrower Parties or their Subsidiaries or otherwise of
material value and (ii) prevent any lapse, abandonment, cancellation, dedication
to the public, forfeiture, finding of unenforceability or any other impairment
of such Intellectual Property. Each Borrower Party shall take all commercially
reasonable steps necessary to protect the secrecy of all material trade secrets
of such Borrower Party.

 

76

--------------------------------------------------------------------------------

 

 

Section 6.14     Administration of Accounts.

 

(a)     The Administrative Agent retains the right upon the occurrence and
during the continuance of an Event of Default to notify the Account Debtors that
the Accounts have been assigned to the Administrative Agent, for the benefit of
the Lender Group, and to collect the Accounts directly in its own name and to
charge the collection costs and expenses, including attorneys’ fees, to the
Borrower. The Lender Group has no duty to protect, insure, collect or realize
upon the Accounts or preserve rights in them. Each Borrower Party irrevocably
makes, constitutes and appoints the Administrative Agent as such Borrower
Party’s true and lawful attorney and agent-in-fact to endorse such Borrower
Party’s name on any checks, notes, drafts or other payments relating to, the
Accounts which come into the Administrative Agent’s possession or under the
Administrative Agent’s control as a result of its taking any of the foregoing
actions. Additionally, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right to collect and
settle or adjust all disputes and claims directly with the Account Debtors and
to compromise the amount or extend the time for payment of the Accounts upon
such terms and conditions as the Administrative Agent may deem advisable, and to
charge the deficiencies, costs and expenses thereof, including attorneys’ fees,
to the Borrower.

 

(b)     If an Account includes a charge for any tax payable to any governmental
taxing authority, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent is authorized, in its sole discretion, to pay
the amount thereof to the proper taxing authority for the account of the
applicable Borrower Party. The Borrower agrees to reimburse the Administrative
Agent promptly therefor with interest accruing thereon daily at the Default Rate
provided in this Agreement. The Borrower Parties shall notify the Administrative
Agent if any Account includes any tax due to any governmental taxing authority
and, in the absence of such notice, the Administrative Agent shall have the
right to retain the full proceeds of the Account and shall not be liable for any
taxes to any governmental taxing authority that may be due by any Borrower Party
by reason of the sale and delivery creating the Account.

 

(c)     Upon the occurrence and during the continuance of an Event of Default,
any of the Administrative Agent’s officers, employees or agents shall have the
right, at any time or times hereafter, in the name of the Administrative Agent,
or any designee of the Administrative Agent or the Borrower Parties, to verify
the validity, amount or other matter relating to any Accounts by mail,
telephone, telegraph or otherwise. The Borrower Parties shall cooperate fully
with the Administrative Agent in an effort to facilitate and promptly conclude
any such verification process.

 

Section 6.15     The Blocked Accounts. Subject to Section 6.22, on or before the
Sixth Amendment Effective Date, and at all times thereafter:

 

(a)     The Borrower Parties shall establish and maintain one or more deposit
accounts at one or more third-party banking institutions acceptable to the
Administrative Agent (each such bank, a “Cash Management Bank”). Each such Cash
Management Bank at which a Borrower Party maintains a deposit account (other
than an Excluded Account) shall agree, and the Borrower Parties shall cause such
Cash Management Banks to agree, to a Blocked Account Agreement that shall be
mutually satisfactory to the Administrative Agent, such Cash Management Bank and
the Borrower Parties; provided that the Administrative Agent shall not exercise
exclusive control over any deposit account unless an Event of Default shall have
occurred and is continuing.

 

77

--------------------------------------------------------------------------------

 

 

(b)     As of the Sixth Amendment Effective Date, all bank accounts, deposit
accounts, securities accounts and investment accounts of the Borrower Parties
are listed on Schedule 6.15. Except as otherwise expressly agreed by the
Administrative Agent, no Borrower Party shall open or maintain any bank account,
deposit account (other than an Excluded Account), securities account or
investment account, unless the depository bank or financial institution for such
account shall have entered into a Blocked Account Agreement with the
Administrative Agent.

 

Section 6.16     Further Assurances. Upon the request of the Administrative
Agent, each Borrower Party will promptly cure, or cause to be cured, defects in
the execution and delivery of the Loan Documents (including this Agreement)
resulting from any act or failure to act by any Borrower Party or any employee
or officer thereof. Each Borrower Party at its expense will promptly execute and
deliver to the Administrative Agent and the Lenders, or cause to be executed and
delivered to the Administrative Agent and the Lenders, all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower Parties in the
Loan Documents (including this Agreement) or to correct any omissions in the
Loan Documents, or to obtain any consents, all as may be necessary or
appropriate in connection therewith as may be reasonably requested by the
Administrative Agent; provided that Borrower shall not be required to obtain a
Collateral Access Agreement for its location at 33 Whitehall Street, 15th Fl.,
NY, NY 10004 unless Borrower determines to renew its lease at such location.

 

Section 6.17     Broker’s Claims. Each Borrower Party hereby indemnifies and
agrees to hold each member of the Lender Group harmless from and against any and
all losses, liabilities, damages, costs and expenses which may be suffered or
incurred by such member of the Lender Group in respect of any claim, suit,
action or cause of action now or hereafter asserted by a broker or any Person
acting in a similar capacity arising from or in connection with the execution
and delivery of this Agreement or any other Loan Document or the consummation of
the transactions contemplated herein or therein. This Section 6.17 shall survive
termination of this Agreement.

 

Section 6.18     Indemnity. Each Borrower Party, jointly and severally, hereby
indemnifies and agrees to hold harmless each Indemnified Person from and against
any and all claims, liabilities, investigations, losses, damages, actions,
demands, penalties, judgments, suits, investigations and costs, expenses
(including reasonable, documented out-of-pocket fees and expenses of experts,
agents, consultants and counsel) and disbursements, in each case, of any kind or
nature (whether or not the Indemnified Person is a party to any such action,
suit, investigation or proceeding) whatsoever which may be imposed on, incurred
by, or asserted against an Indemnified Person resulting from (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, any breach or alleged breach by the
Borrower Parties of any representation or warranty made hereunder, or otherwise
in any way relating to or arising out of the Commitment, the Loan, the use of
proceeds thereof, this Agreement, the other Loan Documents or any other document
contemplated by this Agreement, the making, administration or enforcement of the
Loan Documents and the Loan, any transaction contemplated hereby or any related
matters, (ii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by a Borrower Party or any of its
Subsidiaries, or any Environmental Liability related in any way to a Borrower
Party or any of its Subsidiaries or (iii) any related matters or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (each, a “Proceeding”),
regardless of whether such Indemnified Person is a party hereto or to any other
Loan Document, whether or not such Proceedings are brought by a Borrower Party,
any of their Affiliates, or any other Person, and will reimburse each
Indemnified Person within 30 days of written demand for any reasonable
documented out of pocket expenses incurred in connection with investigating or
defending any of the foregoing, unless, with respect to any of the above, such
Indemnified Person’s acts or omissions are determined by a final non-appealable
judgment of a court of competent jurisdiction to constitute gross negligence or
willful misconduct of such Indemnified Person. This Section 6.18 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT. This
Section 6.18 shall survive termination of this Agreement.

 

78

--------------------------------------------------------------------------------

 

 

Section 6.19     Environmental Matters. Each Borrower Party shall (a) conduct
its operations and keep and maintain its Properties in compliance with all
Environmental Laws, except to the extent the failure to do so could not
reasonably be expected to result in a Materially Adverse Effect; (b) obtain and
renew all material environmental permits necessary for its operations and
Properties, except to the extent the failure to do so could not reasonably be
expected to result in a Materially Adverse Effect and (c) implement any and all
investigation, remediation, removal and response actions that are necessary to
maintain the value and marketability of its Properties or to otherwise comply
with Environmental Laws pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or release of any Hazardous Materials on,
at, in, under, above, to, from or about any of its Properties, provided,
however, that no Borrower Party shall be required to undertake any such
investigation, remediation, removal or response action to the extent that its
obligation to do so is being reasonably and diligently contested in good faith
and by proper proceedings and adequate reserves have been set aside and are
being maintained by the Borrower Parties with respect to such circumstances in
accordance with GAAP.

 

Section 6.20     Additional Collateral; Additional Guarantors and Formation of
Subsidiaries.

 

(a)     Subject to this Section 6.20 and in addition to Section 6.16, with
respect to any property acquired after the Sixth Amendment Effective Date by any
Borrower Party that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject, at the time of the acquisition
thereof, such Borrower Party shall promptly (i) execute and deliver to the
Administrative Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative Agent shall deem
necessary to grant to the Administrative Agent, for the benefit of the Lender
Group, a Lien on such property subject only to Permitted Liens, and (ii) take
all actions necessary to cause such Liens to be duly perfected to the extent
required by such Security Document in accordance with all requirements of
Applicable Law, including the filing of UCC financing statements in such
jurisdictions as may be requested by the Administrative Agent, the making of
filings with respect to Intellectual Property, and other filings and in such
jurisdictions as may be required by the Security Documents, by Applicable Law or
as may be requested by the Administrative Agent. The Borrower Parties shall
otherwise take such actions and execute and deliver to the Administrative Agent
such documents as the Administrative Agent shall require to confirm the
validity, perfection and priority of the Liens created under the Security
Documents against such after-acquired property.

 

79

--------------------------------------------------------------------------------

 

 

(b)     At the time of the formation of any direct or indirect Subsidiary of any
Borrower Party after the Agreement Date or the acquisition of any direct or
indirect Subsidiary of any Borrower Party after the Agreement Date, the Borrower
Parties, as appropriate, shall concurrently therewith (i) to the extent such
Subsidiary is a Domestic Subsidiary (other than an Excluded Subsidiary or an
Unrestricted Subsidiary, designated as such by the Borrower), cause such
Domestic Subsidiary to provide to the Administrative Agent, for the benefit of
the Lender Group, a joinder and supplement to this Agreement substantially in
the form of Exhibit B (each, a “Guaranty Supplement”), pursuant to which such
Domestic Subsidiary shall agree to join as a Guarantor of the Obligations under
Article 3 and as a Borrower Party under this Agreement, a supplement to the
Security Agreement and any other Security Document, as applicable, and such
other security documents as the Administrative Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Administrative
Agent, (ii) to the extent such Subsidiary is a Domestic Subsidiary other than an
Excluded Subsidiary, take all such actions necessary or advisable to grant to
the Administrative Agent for the benefit of the Lender Group a perfected
security interest in the Collateral, including the filing of UCC financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent, the making of filings with respect to Intellectual
Property, and other filings and in such jurisdictions as may be required by the
Security Documents, by Applicable Law or as may be reasonably requested by the
Administrative Agent, (iii) provide to the Administrative Agent, for the benefit
of the Lender Group, a pledge agreement and appropriate certificates and powers
or UCC financing statements, pledging all direct or beneficial ownership
interest in any such Subsidiary, in form and substance satisfactory to the
Administrative Agent, provided, however, that with respect to any Excluded
Subsidiary, such pledge shall be limited to sixty-five percent (65%) of the
outstanding voting Equity Interests and one hundred percent (100%) of
outstanding non-voting Equity Interests of any such Subsidiary that is a Foreign
Subsidiary if such Foreign Subsidiary is a First-Tier Foreign Subsidiary and
that no pledge shall be made if such Subsidiary is a Lower-Tier Excluded
Subsidiary, (iv) cause such subsidiary to execute a joinder to the Master
Intercompany Subordinated Note and (v) provide to the Administrative Agent, for
the benefit of the Lender Group, all other documentation, including one or more
opinions of counsel reasonably satisfactory to the Administrative Agent, which
in its opinion is appropriate with respect to such formation and the execution
and delivery of the applicable documentation referred to above. Nothing in this
Section 6.20 shall authorize any Borrower Party or any Subsidiary of a Borrower
Party to form or acquire any Subsidiary absent express authorization to so form
or acquire such Subsidiary pursuant to Article 8. Any document, agreement or
instrument executed or issued pursuant to this Section 6.20 shall be a “Loan
Document” for purposes of this Agreement.

 

80

--------------------------------------------------------------------------------

 

 

(c)     Within sixty (60) days (or such later date as the Administrative Agent
may agree in its sole discretion) of the acquisition of any fee interest in real
property having a value of $1,000,000 or more, and of any leasehold interest in
real property with an annual rent of $500,000 or more, in each case by any
Borrower Party after the Agreement Date, such Borrower Party shall grant to the
Administrative Agent, for the benefit of the Lender Group, a first priority
security interest in such real property (subject only to Permitted Liens) and
execute and deliver a Mortgage for each such item of real property encumbering
the fee interest (or if such lease or a memorandum thereof is recorded, the
leasehold interest) of the applicable Borrower Party in such real property,
together with (i) a title insurance commitment issued by a title company
acceptable to the Administrative Agent in such amount not to exceed one hundred
and five percent (105%) of the fair market value of the property and insuring
that each such Mortgage is a valid first priority Lien on such Borrower Party’s
interest in the real property described in each such Mortgage (subject only to
Permitted Liens) and containing such endorsements and affirmative insurance as
the Administrative Agent may require, and true copies of each document,
instrument or certificate required by the terms of each such policy and/or
Mortgage to be filed, recorded, executed or delivered in connection therewith;
(ii) a flood certification or evidence of flood insurance, as applicable; (iii)
duly authorized UCC fixture financing statements to be filed in connection with
each such Mortgage; (iv) with respect to any fee interest, either (A) a current
survey of the real property encumbered by each Mortgage, certified to the title
company, the Administrative Agent and each of their successors and assigns,
prepared by a professional and properly licensed land surveyor reasonably
satisfactory to the Administrative Agent, or (B) an existing survey of the real
property encumbered by each Mortgage, in form satisfactory to the Administrative
Agent, in each case sufficient to allow the title insurance company to provide
coverage with respect to survey matters as the Administrative Agent may
reasonably require; (v) a legal opinion of local counsel to the Borrower Parties
with respect to the Mortgage, addressed to the Lender Group; and (vi) an
environmental indemnity agreement in favor of the Administrative Agent, for the
benefit of the Lender Group, in form and substance reasonably satisfactory to
the Administrative Agent, and, if requested by the Administrative Agent, a phase
I environmental assessment prepared by a professional and properly licensed
environmental assessor reasonably satisfactory to the Administrative Agent,
which assessment shall not disclose any basis for any material liability under
any Environmental Law, except as specifically disclosed in Schedule 5.1(y);
provided, that the Administrative Agent may elect to waive the requirements of
this Section 6.20(c) with respect to any particular property or lease.

 

(d)     At the time of the acquisition of any leasehold interests in any real
property by any Borrower Party after the Agreement Date where such leasehold
property contains personal property valued at seven hundred and fifty thousand
Dollars ($750,000) or more, such Borrower Party shall obtain a Collateral Access
Agreement for each such location.

 

Section 6.21     Use of Proceeds. Each Borrower Party shall, and shall cause
each of its Subsidiaries to, use the proceeds of the Loan only for the purposes
set forth in Section 2.11. The Borrower shall not request any borrowing, and
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

81

--------------------------------------------------------------------------------

 

 

Section 6.22     Post-Closing Matters. Each Borrower Party shall, or shall cause
the applicable Person to, execute and deliver the documents and complete the
tasks set forth on Schedule 6.22, in each case (i) in form and substance
reasonably satisfactory to the Administrative Agent and (ii) within the time
limits specified on such schedule (or such later time limits as the
Administrative Agent shall agree to).

 

Section 6.23     Compensation to Officers and Employees. Parent shall cause the
compensation committee of the board of directors of Parent to review and approve
the compensation for actual services rendered of all officers and other members
of senior management of each Borrower Party and each Subsidiary thereof.

 

ARTICLE 7

REPORTING COVENANTS

 

Until the Obligations shall have been indefeasibly paid in full in cash and the
Commitments shall have been terminated, the Borrower Parties will furnish or
cause to be furnished to each member of the Lender Group:

 

Section 7.1     Monthly and Quarterly Financial Statements and Information.

 

(a)     Within thirty (30) days (or forty-five (45) days with respect to the
last month of any fiscal quarter) after the last day of each fiscal month in
each fiscal year of Parent, a completed report substantially in the form of
Exhibit G (the “Monthly Report”), which shall be certified by an Authorized
Signatory of the Borrower to be, in his or her opinion, complete and correct and
to present fairly in accordance with GAAP, which shall be consistently applied
and consistent with past practices, the financial position of the relevant
Borrower Parties, as at the end of such period and the results of operations for
such period, and for the elapsed portion of the year ended with the last day of
such period, subject only to normal year-end adjustments and lack of footnotes.

 

(b)     Within forty-five (45) days after the last day of each fiscal quarter in
each fiscal year of Parent, the reviewed balance sheet of Parent and its
Subsidiaries, in each case as at the end of such fiscal quarter, and the related
reviewed statement of income and retained earnings and related reviewed
statement of cash flows for such fiscal quarter which financial statements shall
set forth in comparative form (i) such figures as at the end of such quarter
during the previous fiscal year and for such quarter during the previous fiscal
year and (ii) as contained in the relevant Borrower Parties’ budget most
recently delivered to the Administrative Agent for such periods, all of which
shall be on a consolidated and consolidating basis, and shall be certified by an
Authorized Signatory of the Borrower to be, in his or her opinion, complete and
correct in all material respects and to present fairly in accordance with GAAP,
which shall be consistently applied and consistent with past practices, the
financial position of the relevant Borrower Parties, as at the end of such
period and the results of operations for such period, subject only to normal
year-end adjustments and lack of footnotes, and which shall be accompanied by a
report, in form and substance satisfactory to the Administrative Agent, setting
forth management’s discussion and analysis of the business of the relevant
Borrower Parties and their Subsidiaries during such period and comparing such
period against the corresponding period during the prior year, and shall be
accompanied by the certifications required by the rules and regulations of the
Securities and Exchange Commission.

 

82

--------------------------------------------------------------------------------

 

 

Section 7.2     Annual Financial Statements and Information; Certificate of No
Default. Within one hundred five (105) days after the end of each fiscal year of
Parent, the audited balance sheets of Parent and its Subsidiaries as at the end
of such year and the related audited statements of income and retained earnings
and related audited statements of cash flows for such year, all of which shall
be on a consolidated basis, together with consolidating schedules for the
Borrower and its Subsidiaries, which financial statements shall, in each case,
set forth in comparative form such figures as at the end of and for the previous
year, and shall be accompanied by an unqualified opinion of independent
certified public accountants of recognized national standing satisfactory to the
Administrative Agent, stating that such financial statements (including the
consolidating schedules) have been prepared in all respects in accordance with
GAAP, which shall be consistently applied and consistent with past practices,
and fairly present the financial condition and results of operations and cash
flows of Parent and its Subsidiaries in all respects, without any explanatory
paragraphs, scope limitations or “going concern” or like qualifications or
exceptions, and which shall be accompanied by a report, in form and substance
satisfactory to the Administrative Agent, setting forth management’s discussion
and analysis of the business of the relevant Borrower Parties and their
Subsidiaries during such period and comparing such period against the
corresponding period during the prior year.

 

Section 7.3     Compliance Certificates. At the time the financial statements
are furnished pursuant to Section 7.1(b) and Section 7.2, a Compliance
Certificate:

 

(a)     Setting forth as at the end of the relevant period, the arithmetical
calculations (i) required to establish whether or not the Borrower Parties were
in compliance with the requirements of the Financial Covenants as of the last
day of such period, (ii) the calculation of Excess Cash Flow, and (iii) setting
forth the aggregate Capital Expenditures made during such period;

 

(b)     Stating whether any material change in GAAP or the application thereof
has occurred since the date of the Borrower’s audited financial statements
delivered on the Agreement Date, and, if any change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
and

 

(c)     Stating that, to the best of his or her knowledge, no Default or Event
of Default has occurred as at the end of such period, or, if a Default or Event
of Default has occurred, disclosing each such Default and/or Event of Default,
as applicable, its nature, when it occurred, whether it is continuing and what
actions the Borrower has taken or propose to take with respect thereto.

 

Section 7.4     Access to Accountants. Each Borrower Party hereby authorizes the
Administrative Agent to communicate directly with the Borrower Parties’ and
their Subsidiaries’ independent public accountants and authorizes these
accountants to disclose to the Administrative Agent any and all financial
statements and other supporting financial data, including matters relating to
the annual audit and copies of any management letter with respect to its
business, financial condition and other affairs. The Administrative Agent will
give the Borrower Parties the opportunity to participate in any discussions with
the Borrower Parties’ accountants.

 

83

--------------------------------------------------------------------------------

 

 

Section 7.5     Additional Reports.

 

(a)     Within thirty (30) days after the end of each fiscal month, copies of
all material correspondence delivered in such month to any of the Borrower
Parties’ board of directors or board of managers, as applicable, in anticipation
of a meeting of such board, including any internal financial reports (excluding
daily financial reports) distributed thereto.

 

(b)     Promptly upon (and in any event within five (5) Business Days of)
receipt thereof, copies of all final reports, statements and other material
correspondence, if any, submitted to any Borrower Party or any Subsidiary of a
Borrower Party by such Borrower Party’s or Subsidiary’s independent public
accountants in connection with any annual or interim audit of the Borrower
Parties and their Subsidiaries, including, without limitation, any final
management report prepared in connection with the annual audit referred to in
Section 7.2.

 

(c)     No later than the last day of each fiscal year, an annual budget of
Parent and its Subsidiaries approved by the board of directors (or equivalent
governing body) of Parent, including, without limitation, a 12 month income
statement, balance sheet, statement of cash flows and availability forecast and
projections for the immediately succeeding fiscal year on a month-by-month
basis.

 

(d)     At dates and times to be mutually agreed, (i) Borrower shall participate
in a telephonic meeting with the Administrative Agent and the Lender Group on a
monthly basis and (ii) Borrower shall participate in an in-person meeting with
the Administrative Agent and members of the Lender Group, to be held at the
offices of the Borrower, on a semi-annual basis.

 

(e)     To the extent not covered elsewhere in this Article 7, promptly after
(and in any event within three (3) Business Days of) the sending thereof, copies
of all financial statements, reports and other information which any Borrower
Party or any such Subsidiary sends to any holder of its Funded Debt permitted
under any of Section 8.1(d), (f) (in respect of Guaranties of Funded Debt) or
(i) (to the extent reasonably requested by the Administrative Agent) or its
securities or which any Borrower Party or any such Subsidiary files with the
Securities and Exchange Commission or any national securities exchange or filed
pursuant to the SEA or the Securities Act.

 

(f)     If there is a material change in GAAP after the Agreement Date that
affects the presentation of the financial statements referred to in Section 7.1
or 7.2, then, in addition to delivery of such financial statements, and on the
date such financial statements are required to be delivered, the Borrower
Parties shall furnish the adjustments and reconciliations necessary to enable
the Borrower and each Lender to determine compliance with the Financial
Covenants, all of which shall be determined in accordance with GAAP consistently
applied and consistent with past practices, as provided in Section 1.2.

 

(g)     From time to time at the request of the Administrative Agent, and
promptly upon (and in any event within ten (10) Business Days of) each request,
such data, certificates, reports, statements, documents, or further information
regarding the business, assets, liabilities, financial position, projections,
results of operations, or business prospects of the Borrower Parties, such
Subsidiaries, or any of them, as the Administrative Agent may reasonably
request.

 

84

--------------------------------------------------------------------------------

 

 

(h)     Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s or any Subsidiary’s receipt thereof, copies of all notices
received from any Governmental Authority or other third party regarding the
termination, cancellation, revocation or taking of action with respect to any
material Necessary Authorization.

 

(i)     Promptly after the furnishing thereof, copies of any notice or other
correspondence furnished to the agent or lenders under the ABL Facility pursuant
to the terms of the ABL Loan Documents.

 

(j)     Promptly upon (and in any event within five (5) Business Days after) the
delivery of any documents, summaries or other materials (other than, in each
case, immaterial items) to the board of directors of Holdings, the Borrower
Parties shall deliver to the Administrative Agent a copy of any such materials.

 

Section 7.6     Notice of Litigation and Other Matters.

 

(a)     Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s obtaining knowledge of the institution of, or a written threat
of, any action, suit, governmental investigation or arbitration proceeding
against any Borrower Party, any Subsidiary of a Borrower Party or any Property,
which action, suit, governmental investigation or arbitration proceeding, if
adversely determined, could expose, in such Borrower Party’s reasonable
judgment, any Borrower Party or any Subsidiary of a Borrower Party to liability
in an aggregate amount in excess of $750,000, such Borrower Party shall notify
the Lender Group in writing of the occurrence thereof, and the Borrower Parties
shall provide such additional information with respect to such matters as the
Lender Group, or any of them, may request.

 

(b)     Promptly upon (and in any event within three (3) Business Days of) any
Borrower Party’s obtaining knowledge of the occurrence of any default (whether
or not any Borrower Party has received notice thereof from any other Person) on
Funded Debt of any Borrower Party or any Subsidiary of a Borrower Party which
singly, or in the aggregate, exceeds $750,000, such Borrower Party shall notify
the Lender Group in writing of the occurrence thereof.

 

(c)     Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s receipt of notice of the pendency of any proceeding for the
condemnation or other taking of any Property (excluding any condemnation or
other taking that does not have an impact on the use or value of such Property)
of any Borrower Party or any Subsidiary of a Borrower Party, such Borrower Party
shall notify the Lender Group in writing of the occurrence thereof.

 

(d)     Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s receipt of notice of any event that could reasonably be
expected to result in a Materially Adverse Effect, such Borrower Party shall
notify the Lender Group in writing of the occurrence thereof.

 

(e)     With the submission of any monthly financial statements pursuant to
Section 7.1(a) hereof, the Borrower Parties shall provide the Administrative
Agent with a copy of any amendment or change approved by the board of directors
(or equivalent governing body) of the Borrower to the budget submitted to the
Lender Group pursuant to Section 7.5(c).

 

85

--------------------------------------------------------------------------------

 

 

(f)     Promptly upon (and in any event within three (3) Business Days of) any
Borrower Party becoming aware of any (i) Default under any Loan Document, (ii)
breach under any lease under which any Borrower Party makes rental payments in
excess of $750,000 in any year, or (iii) default under any other agreement
(other than those referenced in clause (i) of this Section 7.6(f) or in Section
7.6(b)) to which any Borrower Party or any Subsidiary of a Borrower Party is a
party or by which any Borrower Party’s or any such Subsidiary’s properties is
bound which could reasonably be expected to have a Materially Adverse Effect,
then the Borrower Parties shall notify the Lender Group in writing of the
occurrence thereof giving in each case the details thereof and specifying the
action proposed to be taken with respect thereto.

 

(g)     Promptly (but in any event within three (3) Business Days) following the
occurrence of any ERISA Event, the Borrower Parties shall notify the Lender
Group in writing of the occurrence thereof, provided such occurrence,
proceeding, or failure exposes such Borrower Party or ERISA Affiliate to
liability in an aggregate amount in excess of $750,000.

 

(h)     Promptly after (and in any event within three (3) Business Days of) the
occurrence of any Governmental Authority having regulatory authority over Parent
or any of its Subsidiaries imposing upon any Borrower Party or Subsidiary
thereof (i) restriction on the payment of dividends or other payments by Parent
or any such Subsidiary to a Borrower Party or (ii) any required capital or
equity contribution to such Subsidiary by a Borrower Party, the Borrower Parties
shall, and shall cause their Subsidiaries to, deliver to the Lender Group copies
of all such notices, reports and other information received or submitted with
respect to such action.

 

(i)     [Reserved.]

 

(j)     Promptly after (and in any event within three (3) Business Days of)
receipt of notice by any of the Borrower Parties that any warehouseman, bailee
or similar person which has executed a Collateral Access Agreement in favor of
the Administrative Agent, for the benefit of the Lender Group, will move or has
moved Inventory of the Borrower Parties to a location no longer subject to a
Collateral Access Agreement in favor of the Administrative Agent, the Borrower
Parties shall (a) notify the Lender Group in writing of such fact and (b) use
commercially reasonable efforts to execute and deliver to the Administrative
Agent a new Collateral Access Agreement in respect of such new location and in
favor of the Administrative Agent, for the benefit of the Lender Group, within
thirty (30) Business Days of such relocation.

 

(k)     Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party obtaining knowledge of (i) any Lien in respect of Taxes having
been filed against any assets of the Borrower Parties, (ii) any tax audit (other
than the tax audits disclosed on Schedule 5.1(j)) involving any Borrower Party
or any of their Subsidiaries, or any of their respective businesses or
operations, and (iii) any determination (whether preliminary, final or
otherwise) of the Internal Revenue Service or any other Governmental Authority
in respect of any tax audit of any Borrower Party or any of their Subsidiaries,
or any of their respective businesses or operations (including the tax audits
disclosed on Schedule 5.1(j)), the Borrower shall notify the Lender Group in
writing of the occurrence thereof, and the Borrower Parties shall provide such
additional information with respect to such matter as the Lender Group or any of
them may request.

 

86

--------------------------------------------------------------------------------

 

 

(l)     No later than five (5) Business Days thereafter (or such later time as
agreed to by the Administrative Agent in its sole discretion), the Borrower
shall notify the Lender Group in writing of (i) any material license of
Intellectual Property owned by the Borrower Parties or any of their Subsidiaries
made to any Affiliate or outside the ordinary course of business and (ii) any
default or breach asserted by any Person to have occurred under any material
Intellectual Property License.

 

(m)     Promptly upon (and in any event within three (3) Business Days of)
receipt by any Borrower Party or any Subsidiary of a Borrower Party of notice
from its insurance carrier of any material change in insurance coverage of any
Borrower Party or any Subsidiary of a Borrower Party, the Borrower shall notify
the Lender Group in writing of any such change.

 

ARTICLE 8

NEGATIVE COVENANTS

 

Until the Obligations shall have been indefeasibly paid in full in cash and the
Commitments shall have been terminated:

 

Section 8.1     Funded Debt. No Borrower Party will, or will permit any of its
Subsidiaries to, create, assume, incur, or otherwise become or remain obligated
in respect of, or permit to be outstanding, any Funded Debt except:

 

(a)     Funded Debt under this Agreement and the other Loan Documents;

 

(b)     Funded Debt existing on the Sixth Amendment Effective Date and described
on Schedule 8.1 and any extensions, renewal or refinancing thereof so long as
the principal amount thereof is not increased by more than any accrued and
unpaid interest refinanced and any fees and expenses incurred and financed in
connection therewith;

 

(c)     contingent obligations arising with respect to indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 8.7;

 

(d)     unsecured Funded Debt of a Borrower Party or any Subsidiary of a
Borrower Party owing to a seller in respect of a Permitted Acquisition in an
amount not to exceed $25,000,000 in the aggregate, so long as (i) such Funded
Debt is subordinated in all respects to the Obligations on terms and subject to
a subordination agreement acceptable to the Administrative Agent and (ii) the
terms of such Funded Debt are otherwise acceptable to the Administrative Agent;

 

(e)     Funded Debt of a Borrower Party or any Subsidiary of a Borrower Party
that is secured by Permitted Liens described in clause (d) of the definition of
Permitted Liens (including, without limitation, Capitalized Lease Obligations),
not to exceed the aggregate principal amount of $1,500,000 at any time;

 

(f)     Guaranties permitted by Section 8.2;

 

87

--------------------------------------------------------------------------------

 

 

(g)     unsecured Funded Debt of (i) any Borrower Party owed to Parent or any of
its Subsidiaries and (ii) any Borrower Party owed to any other Borrower Party,
in each case so long as (x) any such Funded Debt owing to a Borrower Party is
subordinated in all respects to the Obligations in a manner reasonably
satisfactory to the Administrative Agent, evidenced by the Master Intercompany
Subordinated Note and pledged to the Administrative Agent for the benefit of the
Lender Group and (y) the Borrower Party which owes such Funded Debt is a Person
organized and existing under the laws of the U.S. or any state or commonwealth
thereof or under the laws of the District of Columbia;

 

(h)     obligations under Hedge Agreements entered into in the ordinary course
of business but not for speculative purposes and approved by the Administrative
Agent, provided that such obligations may only be secured by Liens described in
clause (o) of the definition of “Permitted Liens”;

 

(i)     other unsecured Funded Debt not in excess of $500,000 in the aggregate
at any time, which Funded Debt shall be subordinated to the Obligations in all
respects in a manner satisfactory to the Administrative Agent;

 

(j)     Funded Debt arising in connection with endorsements for deposit in the
ordinary course of business, and in connection with netting services, overdraft
protections and other like services, in each case incurred in the ordinary
course of business;

 

(k)     Funded Debt constituting obligations in respect of working capital
adjustment requirements under any purchase agreement entered into in connection
with a Permitted Acquisition;

 

(l)     Funded Debt assumed in connection with a Permitted Acquisition in an
aggregate principal amount not to exceed $2,500,000; provided that (x) such
Funded Debt shall constitute Capitalized Lease Obligations or purchase money
debt, (y) such Funded Debt was not incurred in anticipation of or in connection
with such Permitted Acquisition and (z) no further borrowing may be made in
respect of such Funded Debt;

 

(m)     any Funded Debt created under the Wells Fargo Cash Management Documents;
and

 

(n)     so long as subject to the Intercreditor Agreement and true, correct and
complete copies of the ABL Loan Documents have been delivered to the
Administrative Agent, Funded Debt having commitments not to exceed $10,000,000
under the ABL Facility.;

 

(o)     the Winopoly Earn-Outs; provided that (x) no payment in respect of any
Winopoly Earn-Out shall be made unless (I) no Default or Event of Default has
occurred and is continuing hereunder at the time of such payment or would result
therefrom, (II) the Borrower Parties are in compliance on a Pro Forma Basis with
the Financial Covenants as of the last day of the fiscal quarter most recently
ended for which financial statements have been delivered pursuant to Section
7.1(b) or 7.2 both before and after giving effect to such payment and (III) the
Liquidity of the Borrower Parties as of the Business Day immediately prior to
such payment (but after giving pro forma effect to such payment) shall not be
less than $5,000,000 and (y) the Borrower shall have delivered to the
Administrative Agent a certificate certifying that the applicable payment meets
the requirements of clause (x) at least one Business Day prior to making any
such payment; and

 

88

--------------------------------------------------------------------------------

 

 

(p)     obligations arising due to the occurrence of the Winopoly Voluntary
Withdrawal in accordance with the terms of the Winopoly Purchase Agreement.

 

Section 8.2     Guaranties. Other than Guaranties of the Obligations, no
Borrower Party will, or will permit any Subsidiary of a Borrower Party to, at
any time Guaranty or enter into or assume any Guaranty, or be obligated with
respect to, or permit to be outstanding, any Guaranty, other than, so long as
done in the ordinary course of business, (a) Guaranties by any Borrower Party of
obligations of any other Borrower Party entered into in connection with the
acquisition of services, supplies, and equipment or in connection with leases,
(b) endorsements of instruments, (c) Guaranties of any Funded Debt permitted by
Section 8.1 and (d) Guaranties of obligations of Parent under the Wells Fargo
Cash Management Documents pursuant to the terms thereof.

 

Section 8.3     Liens. No Borrower Party will, or will permit any Subsidiary of
a Borrower Party to, create, assume, incur, or permit or suffer to exist or to
be created, assumed, or permitted or suffered to exist, directly or indirectly,
any Lien on any of its property, real or personal, now owned or hereafter
acquired, except for Permitted Liens.

 

Section 8.4     Restricted Payments and Purchases. No Borrower Party shall, or
shall permit any Subsidiary of a Borrower Party to, directly or indirectly
declare or make any Restricted Payment or Restricted Purchase, or set aside any
funds for any such purpose, other than Dividends on common stock which accrue
(but are not paid in cash) or are paid in kind or Dividends on preferred stock
which accrue (but are not paid in cash) or are paid in kind; provided, however,
that, so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, (a) the Borrower’s Subsidiaries may make Restricted
Payments to the Borrower or a wholly owned Domestic Subsidiary of the Borrower
that is a Borrower Party, (b) [reserved], (c) any Subsidiary of Parent may make
Restricted Payments to Parent up to the amount necessary for Parent to make
payments pursuant to clause (d) below, (d) the Borrower may make Restricted
Payments to Parent for Parent to pay (x) any Taxes (“Tax Distributions”)
(including estimated payments) owing with respect to any consolidated, combined,
unitary or affiliated group tax return filed by Parent that includes the
Borrower and the Borrower’s applicable Subsidiaries to the extent such Taxes do
not exceed the Taxes (including estimated payments) that would have been payable
by the Borrower and its applicable Subsidiaries as a stand-alone consolidated,
combined, unitary or affiliated group with the Borrower as the parent
corporation and taking into account any net operating loss, tax credit or other
tax attribute of or allocable to Parent, (y) [reserved], and (z) and any
Restricted Payment made pursuant to clause (c), (e) cashless exercises of
options, warrants and other equity-like securities shall be permitted, (f) so
long as no Event of Default exists or would result therefrom, Borrower Parties
may make distributions to redeem securities of the Borrower or any Guarantor
held by employees of the Borrower Parties or any of their Subsidiaries either
(x) upon the death or separation from employment thereof following the Sixth
Amendment Effective Date, or (y) to fund payroll and withholding taxes incurred
in respect of the grant of the securities as to which such redeemed securities
were a part in an aggregate amount not to exceed $1,750,000 in any fiscal year
of the Parent, and $6,000,000 in the aggregate during the term of the Loan, in
each case, after the date hereof and (g) the Borrower may repurchase up to
$5,000,000 of its Equity Interests in 2019 or 2020 pursuant to the share buyback
program disclosed to the Agent prior to the Tenth Amendment Effective Date.

 

89

--------------------------------------------------------------------------------

 

 

Section 8.5     Investments. No Borrower Party will, or will permit any
Subsidiary of a Borrower Party to, make Investments, except that (a) Parent may
purchase or otherwise acquire and own and may permit any of its Subsidiaries to
purchase or otherwise acquire and own Cash Equivalents; (b) the Borrower Parties
may hold the Investments in existence on the Sixth Amendment Effective Date and
described on Schedule 5.1(c)-2; (c) the Borrower Parties may hold the
Investments in existence on the Sixth Amendment Effective Date and described on
Schedule 8.5; (d) so long as no Event of Default exists, the Borrower may
convert any of its Accounts that are in excess of ninety (90) days past due into
notes or Equity Interests from the applicable Account Debtor so long as the
Administrative Agent, for the benefit of the Lender Group, is granted a first
priority security interest in such Equity Interests or notes, which Lien is
perfected contemporaneously with the conversion of such Account to Equity
Interests or notes; (e) the Borrower Parties and their Subsidiaries may hold the
Equity Interests of their respective Subsidiaries in existence as of the Sixth
Amendment Effective Date or acquired in a Permitted Acquisition; provided that,
prior to the satisfaction of the requirements set forth in Section 6.20(b) of
the Credit Agreement with respect to any New Guarantor, (i) the Borrower Parties
shall not permit any such New Guarantor to carry on material business
operations, incur material liabilities or own material assets and (ii) the
Borrower Parties shall not make any Investments in any such New Guarantor; (f)
without limiting Section 8.2, any Borrower Party may make Investments in any
other Borrower Party that is organized and existing under the laws of the U.S.
or any state or commonwealth thereof or under the laws of the District of
Columbia; (g) the Borrower Parties may hold Investments arising out of Hedge
Agreements entered into in the ordinary course of business but not for
speculative purposes and approved by the Administrative Agent; (h) the Borrower
Parties may license Intellectual Property in accordance with Section 8.7(b)(v);
(i) the Borrower Parties may make Investments consisting of loans or advances to
employees not in excess of $750,000 in the aggregate at any time; (j) the
Borrower Parties may make Permitted Acquisitions,; (k) the Borrower Parties may
make Investments (including in joint ventures or in non-wholly-owned
Subsidiaries that are not Guarantors (collectively, “Unrestricted
Subsidiaries”)) in an aggregate amount at any time outstanding not to exceed
$1,000,000, plus the amount of Net Cash Proceeds from the issuance of Equity
Interests not otherwise required to be applied to prepay the Loans (to the
extent not previously applied to fund Permitted Acquisitions, other Investments
or other purposes), provided that (i) no Default or Event of Default shall have
occurred or be continuing at the time of such Investment, (ii) after giving
effect to any such Investment, the Borrower Parties shall be in compliance, on a
Pro Forma Basis, with the Financial Covenants and (iii) the Equity Interests in
such Unrestricted Subsidiaries shall be pledged to the Administrative Agent as
collateral security for the Obligations to the extent required under, and in
accordance with, Section 6.20,; (l) [reserved]the Borrower Parties may make
available to Winopoly the Winopoly WC Line in an aggregate principal amount not
to exceed $1,250,000 at any time outstanding; and (m) the Specified Permitted
Payments to the extent accounted for as loans, as set forth on Schedule I to the
First Amendment.

 

Section 8.6     Affiliate Transactions. No Borrower Party shall, or shall permit
any Subsidiary of a Borrower Party to, enter into or be a party to any agreement
or transaction with any Affiliate (other than, in the case of a Borrower Party,
another Borrower Party) except to the extent such agreement or transaction (a)
if entered into on or prior to the Sixth Amendment Effective Date, is described
on Schedule 8.6, (b) if entered into after the Sixth Amendment Effective Date,
is fully disclosed in writing to the Administrative Agent, to the satisfaction
thereof, and is expressly approved by the Administrative Agent in writing, prior
to the entry of the Borrower Party or the applicable Subsidiary thereof into
such agreement or transaction, or (c) occurs upon fair and reasonable terms that
are no less favorable to such Borrower Party or such Subsidiary than it would
obtain in a comparable arm’s length transaction with a Person not an Affiliate
of such Borrower Party or such Subsidiary.

 

90

--------------------------------------------------------------------------------

 

 

Section 8.7     Liquidation; Change in Ownership, Name, or Year; Disposition or
Acquisition of Assets; Etc. No Borrower Party shall, or shall permit any
Subsidiary to, at any time:

 

(a)     Liquidate or dissolve itself (or suffer any liquidation or dissolution)
or otherwise wind up its business, except that any Subsidiary may liquidate or
dissolve into another Subsidiary or the Borrower so long as, if a Borrower Party
is involved in such transaction, a Borrower Party survives such transaction, if
the Borrower is involved in such transaction, the Borrower survives such
transaction, and if Parent is involved in such transaction, Parent survives such
transaction;

 

(b)     Sell, lease, abandon, transfer or otherwise dispose of, in a single
transaction or a series of related transactions, any assets, property or
business (including any Equity Interests), except for (i) the sale of Inventory
in the ordinary course of business at the fair market value thereof and for cash
or Cash Equivalents, (ii) the physical assets used or consumed in the ordinary
course of business, (iii) the sale of used, obsolete or worn out property, (iv)
the abandonment, cancellation or other disposition of any Intellectual Property
in the ordinary course of business or that, in the good faith determination of
the Borrower, are uneconomical, negligible, obsolete or otherwise not material
to the conduct of its business, (v) the licensing of Intellectual Property in
the ordinary course of business upon fair and reasonable terms that are no less
favorable to such Borrower Party or Subsidiary thereof than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate of
such Borrower Party or Subsidiary thereof, (vi) so long as the purchase price
therefor is paid solely in cash and the seller thereof receives not less than
fair market value for such assets, the sale of other assets with a sale value
not greater than $750,000 in the aggregate for all such assets sold during any
fiscal year or, (vii) the disposition of assets acquired in a Permitted
Acquisition, so long as (A) the cash consideration (x) received for the assets
to be so disposed is at least equal to the fair market value thereof and (y)
shall not exceed $4,500,000 in any fiscal year for all such dispositions, (B)
the assets to be so disposed are not used, useful or economically desirable in
connection with the business of the Borrower Parties and the fair market value
of the assets to be so disposed does not exceed 50% of the fair market value of
the total assets acquired from such Permitted Acquisition, (C) the assets to be
so disposed are readily identifiable as assets acquired pursuant to such
Permitted Acquisition and (D) the proceeds from such disposition are applied as
a mandatory prepayment of the Loans to the extent required by, and pursuant to
the terms of, Section 2.6(c)(iii) and (viii) dispositions of the Equity
Interests of Winopoly in connection with the Winopoly Involuntary Withdrawal or
the Winopoly Voluntary Withdrawal, in each case in accordance with the terms of
the Winopoly Purchase Agreement.

 

(c)     Acquire (i) any Person, (ii) all or any substantial part of the assets,
property or business of a Person, or (iii) any assets that constitute a division
or operating unit of the business of any Person, except for Permitted
Acquisitions and Investments permitted pursuant to Section 8.5;

 

91

--------------------------------------------------------------------------------

 

 

(d)     Merge or consolidate with any other Person, except upon not less than
five (5) Business Days’ prior written notice to the Administrative Agent, (i)
any Subsidiary of a Borrower Party may merge or consolidate with a Borrower
Party or any other wholly-owned Subsidiary of a Borrower Party, provided that a
Borrower Party or such wholly-owned Subsidiary shall be the continuing or
surviving entity (and, if (A) the Borrower is involved in such transaction, the
Borrower shall be the continuing or surviving entity and (B) Parent is involved
in such transaction, Parent shall be the continuing or surviving entity) and all
actions reasonably required by the Administrative Agent, including actions
required to maintain perfected Liens on the Equity Interests of the surviving
entity and other Collateral in favor of the Administrative Agent, shall have
been completed or (ii) to complete a Permitted Acquisition; provided, that, each
of the Merger and Subsequent Merger shall be permitted hereunder;

 

(e)     Change its legal name, state of incorporation or formation or structure
without giving the Administrative Agent at least fifteen (15) Business Days’
prior written notice of its intention to do so and complying with all
requirements of the Administrative Agent in regard thereto;

 

(f)     Change its year-end for accounting purposes from the fiscal year ending
December 31; or

 

(g)     Create any Subsidiary, unless such Subsidiary is a Domestic Subsidiary
and the requirements set forth in Section 6.20(b) shall have been satisfied
substantially concurrently therewith.

 

Section 8.8     Minimum EBITDA. The Borrower Parties shall not permit EBITDA of
Parent and its Subsidiaries to be less than the amount specified below for the
immediately preceding twelve (12) month period ended as of the date specified
below. Notwithstanding anything contained herein to the contrary, (i) the
Borrower Parties shall not be required to comply with the minimum EBITDA level
set forth in this Section 8.8 (as in effect immediately prior to the Ninth
Amendment Effective Date) for the fiscal quarter ending September 30, 2019 and
(ii) following the consummation of any Permitted Acquisition, the minimum EBITDA
levels required pursuant to this Section 8.8 shall be calculated on a Pro Forma
Basis.

 

Date

Minimum EBITDA

October 31, 2019

$24,700,000

November 30, 2019

$22,200,000

December 31, 2019

$21,400,000

January 31, 2020

$20,500,000

February 29, 2020

$20,100,000

March 31, 2020

$19,200,000

April 30, 2020

$18,800,000

May 31, 2020

$18,200,000

June 30, 2020

$16,500,000

July 31, 2020

$16,400,000

August 31, 2020

$17,300,000

September 30, 2020

$18,700,000

October 31, 2020

$19,700,000

November 30, 2020

$20,500,000

December 31, 2020

$20,900,000

March 31, 2021 and each fiscal quarter thereafter

$20,800,000

 

92

--------------------------------------------------------------------------------

 

 

Section 8.9     Total Leverage Ratio. The Borrower Parties shall not permit the
Total Leverage Ratio to be greater than the ratio specified below for the
immediately preceding twelve (12) month period ended as of the last day of each
fiscal quarter specified below. Notwithstanding anything contained herein to the
contrary, the Borrower Parties shall not be required to comply with the Total
Leverage Ratio level set forth in this Section 8.9 (as in effect immediately
prior to the Ninth Amendment Effective Date) for the fiscal quarter ending
September 30, 2019.

 

Quarter Ending

Total Leverage Ratio

December 31, 2019

2.75 to 1.00

March 31, 2020

2.75 to 1.00

June 30, 2020

3.00 to 1.00

September 30, 2020

2.75 to 1.00

December 31, 2020

2.25 to 1.00

March 31, 2021 and each fiscal quarter thereafter

2.25 o 1.00

 

Section 8.10     Fixed Charge Coverage Ratio. The Borrower Parties shall not
permit the Fixed Charge Coverage Ratio to be less than the ratio specified below
for the immediately preceding twelve (12) month period ended as of the last day
of each fiscal quarter specified below. Notwithstanding anything contained
herein to the contrary, following the consummation of any Permitted Acquisition,
the components of the Fixed Charge Coverage Ratio shall be calculated on a Pro
Forma Basis.

 

Quarter Ending

Fixed Charge Coverage Ratio

September 30, 2019

2.06 to 1.00

December 31, 2019

1.96 to 1.00

March 31, 2020

1.79 to 1.00

June 30, 2020

1.57 to 1.00

September 30, 2020

1.82 to 1.00

December 31, 2020

2.08 to 1.00

March 31, 2021 and each fiscal quarter thereafter

2.10 to 1.00

 

Section 8.11     [Reserved.]

 

Section 8.12     [Reserved.]

 

Section 8.13     Conduct of Business. The Borrower Parties shall not engage in
any line of business other than as conducted by the Borrower Parties and their
Subsidiaries on the Sixth Amendment Effective Date except for lines of business
reasonably related, ancillary or incidental thereto.

 

93

--------------------------------------------------------------------------------

 

 

Section 8.14     Sales and Leasebacks; Operating Leases. No Borrower Party
shall, or shall permit any Subsidiary of a Borrower Party to, (a) enter into any
arrangement, directly or indirectly, with any third party whereby such Borrower
Party or such Subsidiary, as applicable, shall sell or transfer any property,
real or personal, whether now owned or hereafter acquired, and whereby such
Borrower Party or such Subsidiary, as applicable, shall then or thereafter rent
or lease as lessee such property or any part thereof or other property which
such Borrower Party or such Subsidiary intends to use for substantially the same
purpose or purposes as the property sold or transferred or (b) create, incur or
suffer to exist, any obligations as lessee for the payment of rent for any real
or personal property under leases or agreements to lease other than (A)
Capitalized Lease Obligations permitted under Section 8.1 and (B) operating
lease obligations incurred in the ordinary course of business.

 

Section 8.15     Amendment and Waiver. Except as permitted hereunder, no
Borrower Party shall, or shall permit any Subsidiary of a Borrower Party to, (a)
enter into any amendment of, or agree to or accept any waiver of, its articles
or certificate of incorporation or formation and by-laws, partnership agreement
or other governing documents in each case which could reasonably be expected to
materially adversely affect the rights of such Borrower Party or such
Subsidiary, as applicable, or any member of the Administrative AgentLender
Group, (b) permit any Material Contract to be amended, cancelled or terminated
prior to its stated maturity if such amendment, cancellation or termination
could reasonably be expected to have a Materially Adverse Effect, (c) except as
permitted by the Intercreditor Agreement, amend, modify, waive or otherwise
change, consent or agree to any amendment, supplement, modification, waiver or
other change to, any of the terms of the ABL Loan Documents or, (d) without
prior written consent of the Administrative Agent, amend, modify, waive or
otherwise change, consent or agree to any amendment, supplement, modification,
waiver or other change to, any of the terms of the Separation Documents which
could reasonably be expected to adversely affect the rights of such Borrower
Party or such Subsidiary, as applicable, or any member of the Lender Group or
(e) without prior written consent of the Administrative Agent., amend, modify,
waive or otherwise change, consent or agree to any amendment, supplement,
modification, waiver or other change to, any of the terms of the Winopoly
Purchase Documents which could reasonably be expected to adversely affect the
rights of such Borrower Party or such Subsidiary, as applicable, or any member
of the Lender Group.

 

Section 8.16     ERISA Liability. No Borrower Party shall, or shall cause or
permit any ERISA Affiliate to, (a) cause or permit to occur any event that could
result in the imposition of a Lien on any Borrower Party under Section 430 of
the Code or Section 303 or 4068 of ERISA, or (b) cause or permit to occur an
ERISA Event, that could reasonably be expected to result in a Lien on any
Borrower Party or to have a Materially Adverse Effect.

 

Section 8.17     Prepayments. No Borrower Party shall, or shall permit any
Subsidiary of a Borrower Party to, prepay, redeem, defease or purchase in any
manner, or deposit or set aside funds for the purpose of any of the foregoing,
make any payment in respect of principal of, or make any payment in respect of
interest on, any Funded Debt (other than to prepay Capitalized Lease Obligations
or purchase money debt or make payments in connection with the termination of
any Hedge Agreement), except (i) the Borrower may (A) make regularly scheduled
payments of principal or interest required in accordance with the terms of the
instruments governing any Funded Debt permitted under Section 8.1, to the extent
permitted under the Intercreditor Agreement (if applicable to such Funded Debt),
provided that any payment in respect of Funded Debt contemplated by Section
8.1(o) or (p) shall only be permitted to be paid hereunder if expressly
permitted to be paid under Section 8.1(o) or (p), as applicable, and (B) make
payments, including prepayments permitted or required hereunder, with respect to
the Obligations and (ii) the Borrower Parties may make payments in respect of
Funded Debt permitted under Section 8.1(d), 8.1(g), or 8.1(i) in each case to
the extent such payments are permitted under the subordination agreement (if
any) applicable to such Funded Debt.

 

94

--------------------------------------------------------------------------------

 

 

Section 8.18     Negative Pledge. No Borrower Party shall, or shall permit any
Subsidiary of any Borrower Party to, directly or indirectly, enter into any
agreement (other than the Loan Documents) with any Person that prohibits or
restricts or limits the ability of any Borrower Party or any such Subsidiary to
create, incur, pledge, or suffer to exist any Lien upon any of its respective
assets (other than agreements in respect of Funded Debt permitted under clauses
(e) or (l) of Section 8.1) or restricts the ability of any Subsidiary of the
Borrower to pay Dividends to the Borrower.

 

Section 8.19     Inconsistent Agreements. No Borrower Party shall, or shall
permit any Subsidiary of any Borrower Party to, enter into any contract or
agreement which would violate the terms hereof or any other Loan Document.

 

Section 8.20     Regulations T, U and X. No Borrower Party and no Subsidiary of
a Borrower Party shall engage principally in the business, or have as one of its
important activities the business of extending credit for the purpose, of
purchasing or carrying and acquisition of Margin Stock. No part of the proceeds
of the Loan shall be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of Regulation T, U or
X or any other regulation of the Board of Governors of the Federal Reserve
System.

 

Section 8.21     Holding Company Status. Parent shall not own or lease, directly
or indirectly, any real property or any personal property, whether intangible or
tangible, of any nature, other than, in any event, (w) leases of real property,
(x) Equity Interests consisting of Investments permitted hereunder, (y) any cash
and/or Cash Equivalents (and investments relating to the same) received in
connection with the purchase of common shares of Equity Interests in Parent by
officers, directors and employees of the other Borrower Parties and (z) other
cash and/or Cash Equivalents (and investments relating to the same) in an
aggregate amount at any one time not in excess of the amount necessary to pay
the taxes and expenses of Parent, including without limitation, employee
salaries and director compensation for employees and directors of Parent, and to
provide administrative services to its Subsidiaries of the type customarily
provided by a non-operating holding company to its Subsidiaries, provided that,
in each case with respect to the exceptions listed in clauses (x), (y) and (z)
above, Administrative Agent, for the benefit of the Lender Group, shall have a
perfected Lien in such property, subject only to Permitted Liens, in accordance
with the terms and conditions contained in the Loan Documents. Parent shall not
conduct, transact or otherwise engage in any material business or operations
other than, in any event, (a) the issuance of Equity Interests, (b) actions
required by Applicable Law, (c) the payment of taxes and expenses of Parent,
including without limitation, employee salaries and director compensation for
employees and directors of Parent, (d) the provision of administrative services
to its Subsidiaries of the type customarily provided by a non-operating holding
company to its Subsidiaries, including, but not limited to executive services,
payroll accounting and other human resources services and programs, information
technology services and support, and payment or advancement to third party
vendors of direct costs and expenses attributable to such Subsidiaries'
operations, (e) the making of Restricted Payments, Restricted Purchases,
Permitted Acquisitions, Investments and Guarantees expressly permitted to be
made by Parent under this Agreement, (f) the performance of its obligations
under the Loan Documents and (g) activities incidental to its existence and any
of the foregoing. Parent shall not have any obligations or liabilities and shall
incur no Funded Debt other than (i) under the Loan Documents and Guarantees of
real property leases and (ii) in connection with the provision of administrative
services as otherwise permitted under this Section 8.21.

 

95

--------------------------------------------------------------------------------

 

 

Section 8.22     Transactions with Red Violet. Following the Sixth Amendment
Effective Date, all transactions entered into between a Borrower Party or a
Subsidiary of a Borrower Party, on the one hand, and a Red Violet Entity, on the
other hand (including without limitation any agreements for additional services
made pursuant to or in lieu of Section 4.3(b) of the Separation Agreement or
Section 1.4 of the Transition Services Agreement), will be upon fair and
reasonable terms that are no less favorable to such Borrower Party or such
Subsidiary than it would obtain in a comparable arm’s length transaction.

 

ARTICLE 9

DEFAULT

 

Section 9.1     Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule, or regulation of any
governmental or non-governmental body:

 

(a)     Any representation, warranty or certification made under this Agreement
or any other Loan Document shall be incorrect or misleading (including by
omission) in any material respect (without duplication of any materiality
qualifier contained herein or therein, as applicable) when made or deemed to
have been made;

 

(b)     Any payment of principal payable hereunder or under the other Loan
Documents shall not be paid on the date such payment is due, or any other amount
payable hereunder or under any other Loan Document shall not be paid within 3
(three) Business Days from the date such payment is due (including, in each
case, any prepayments required under the Loan Documents);

 

(c)     Any Borrower Party shall default in the performance or observance of any
agreement or covenant contained in Sections 2.11, 6.1(i), 6.1(iii), 6.5, 6.7,
6.10, 6.12, 6.15, 6.16, 6.20, 6.21,6.22, Article 7 or Article 8 of this
Agreement or Section 7 of the Eleventh Amendment;

 

(d)     Any Borrower Party shall default in the performance or observance of any
other agreement or covenant contained in this Agreement or any other Loan
Document not specifically referred to elsewhere in this Section 9.1 and such
default shall continue for 30 days after the earlier of (i) the date any officer
of any Borrower Party obtains actual knowledge thereof or (ii) the date notice
of such default is given to the Borrower by any member of the Lender Group or
any Borrower Party fails to perform or observe any agreement contained in any
other Loan Document and such failure shall not be remedied within the grace
period, if any, provided therefor in such Loan Document (or, if no grace period
is provided therefor in such Loan Document, within 30 days after the earlier of
(a) the date any responsible officer of any Borrower Party obtains actual
knowledge thereof or (b) the date notice of such failure is given to the
Borrower by any member of the Lender Group);

 

96

--------------------------------------------------------------------------------

 

 

(e)     There shall occur any Change In Control;

 

(f)     (i) There shall be entered a decree or order for relief in respect of
any Borrower Party or any Subsidiary of a Borrower Party under the Bankruptcy
Code, or any other applicable federal or state bankruptcy law or other similar
law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or similar official of any Borrower Party or any Subsidiary of a
Borrower Party or of any substantial part of its properties, or ordering the
winding-up or liquidation of the affairs of any Borrower Party or any Subsidiary
of a Borrower Party, or (ii) an involuntary petition shall be filed against any
Borrower Party or any Subsidiary of a Borrower Party and a temporary stay
entered and (A) such petition and stay shall not be diligently contested, or (B)
any such petition and stay shall continue undismissed for a period of sixty (60)
consecutive days;

 

(g)     Any Borrower Party or any Subsidiary of a Borrower Party shall commence
an Insolvency Proceeding or any Borrower Party or any Subsidiary of a Borrower
Party shall consent to the institution of an Insolvency Proceeding or to the
appointment or taking of possession of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of such Borrower
Party or any Subsidiary of a Borrower Party or of any substantial part of its
properties, or any Borrower Party or any Subsidiary of a Borrower Party shall
fail generally to pay its debts as they become due, or any Borrower Party or any
Subsidiary of a Borrower Party shall take any action in furtherance of any such
action;

 

(h)     (i) A judgment or order shall be entered by any court against any
Borrower Party or any Subsidiary of any Borrower Party for the payment of money
not covered by insurance which exceeds, together with all such other judgments
of the Borrower Parties and their Subsidiaries not covered by insurance,
$750,000 in the aggregate, or (ii) a warrant of attachment or execution or
similar process shall be issued or levied against property of any Borrower Party
or any Subsidiary of a Borrower Party pursuant to a final judgment which,
together with all other such property of the Borrower Parties and their
Subsidiaries subject to other such process, exceeds in value $750,000 in the
aggregate, and, in the case of each of clauses (i) and (ii), if, within thirty
(30) days after the entry, issue, or levy thereof, such judgment, warrant, or
process shall not have been paid or discharged or stayed pending appeal, or if,
after the expiration of any such stay, such judgment, warrant, or process shall
not have been paid or discharged, or (iii) a final judgment or order shall be
entered by any court against any Borrower Party or any Subsidiary of any
Borrower Party for the payment of money not covered by insurance which exceeds,
together with all such other judgments of the Borrower Parties and their
Subsidiaries not covered by insurance, $750,000 in the aggregate;

 

(i)     There shall occur at any time an ERISA Event that either could
reasonably be expected to result in a Lien on any Borrower Party or, either
individually or in the aggregate with other events described therein, could
reasonably be expected to result in a Materially Adverse Effect;

 

97

--------------------------------------------------------------------------------

 

 

(j)     There shall occur any default (after the expiration of any applicable
grace or cure period) under (i) the ABL Loan Documents, (ii) any indenture,
agreement, or instrument evidencing Funded Debt of any Borrower Party or any
Subsidiary of a Borrower Party in an aggregate principal amount exceeding
$750,000 (determined singly or in the aggregate with other Funded Debt) or (iii)
any Hedge Agreement which would permit the counterparty under such Hedge
Agreement to terminate the Hedge Agreement resulting in any Borrower Party being
required to make a termination payment exceeding $750,000;

 

(k)     All or any portion of any Loan Document shall at any time and for any
reason be declared to be null and void, the effect of which is to render any
such Loan Document inadequate for the practical realization of the rights and
benefits afforded thereby, or a proceeding shall be commenced by any Borrower
Party, any Subsidiary of a Borrower Party or any member of the Sponsor Group
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or any Borrower Party,
any Subsidiary of a Borrower Party or any member of the Sponsor Group shall deny
that it has any liability or obligation for the payment of any Obligation
provided under any Loan Document;

 

(l)     Any provisions of the Intercreditor Agreement or any other intercreditor
agreement entered into by the Administrative Agent with the agent or other
authorized representative (i) under the ABL Facility or (ii) under any agreement
or instrument governing any Funded Debt thereunder, shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect, or
any Person shall contest in any manner the validity or enforceability of such
intercreditor agreement or deny that it has any further liability or obligation
thereunder, or the Obligations or the Liens securing the Obligations for any
reason shall not have the priority contemplated by this Agreement or such
Intercreditor Agreement;

 

(m)     The Guaranty of any Guarantor, for any reason other than the
satisfaction in full of all Obligations or otherwise in accordance with the
terms thereof, shall cease to be in full force and effect or shall be declared
to be null and void, or any Guarantor shall contest or deny the validity or
enforceability of, deny that it has any liability under, or repudiate, revoke or
attempt to revoke its obligations under, any Guaranty;

 

(n)     Any Lien purported to be created by any Security Document shall cease to
be in full force and effect, or shall cease to give the Administrative Agent,
for the benefit of the Lender Group, the Liens, rights, powers and privileges
purported to be created and granted under such Security Documents (including a
perfected first priority security interest in and Lien on, any portion of the
Collateral thereunder (except as otherwise expressly provided in this Agreement
or such Security Document)) in favor of the Administrative Agent, for the
benefit of the Lender Group, or shall be asserted by any Borrower Party not to
be valid, perfected, first priority (except as expressly provided in this
Agreement or such Security Document) security interest in or Lien on any portion
of the Collateral covered thereby;

 

(o)     Any subordinated Funded Debt permitted hereunder or the guarantees
thereof shall cease, for any reason, to be validly subordinated to the
Obligations of the Borrower Parties hereunder, or the holders of such
subordinated Funded Debt shall so assert; or

 

98

--------------------------------------------------------------------------------

 

 

(p)     There shall occur any event which has resulted in a Materially Adverse
Effect for a period of 30 days.

 

Section 9.2     Remedies. If an Event of Default shall have occurred and shall
be continuing, in addition to the rights and remedies set forth elsewhere in
this Agreement and the other Loan Documents and as otherwise available to the
Lender Group, or any of them, by any Applicable Laws:

 

(a)     With the exception of an Event of Default specified in Section 9.1(g) or
(h), the Administrative Agent may in its discretion (unless otherwise instructed
by the Majority Lenders), (i) declare the principal of and interest on the Loan
and all other Obligations to be forthwith due and payable without presentment,
demand, protest, or notice of any kind, all of which are hereby expressly
waived, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

(b)     Upon the occurrence and continuance of an Event of Default specified in
Section 9.1(g) or (h), such principal, interest, and other Obligations shall
thereupon and concurrently therewith become due and payable, all without any
action by the Lender Group, or any of them, and without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

(c)     The Administrative Agent may in its discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders exercise any or all of the post-default rights granted to the Lender
Group, or any of them, under the Loan Documents or under Applicable Law. The
Administrative Agent, for the benefit of the Lender Group, shall have the right
to the appointment of a receiver for the Property of the Borrower Parties, and
the Borrower Parties hereby consent to such rights and such appointment and
hereby waive any objection the Borrower Parties may have thereto or the right to
have a bond or other security posted by the Lender Group, or any of them, in
connection therewith.

 

(d)     The Administrative Agent may in its discretion require the Borrower
Parties (i) to engage a consulting firm or chief restructuring officer chosen by
the Borrower that is reasonably acceptable to the Administrative Agent and (ii)
deliver to the Administrative Agent a copy of the fully-executed engagement
letter with such consulting firm or chief restructuring officer, which
engagement letter shall be in form and substance reasonably acceptable to the
Administrative Agent, and, among other things, (A) require such consulting firm
or chief restructuring officer to cooperate with any financial advisor to the
Administrative Agent in regard to the monthly reporting of covenants and (B)
provide for such engagement to have a term ending on or after the Maturity Date
(or a shorter term if agreed to in writing by the Administrative Agent).

 

(e)     The Administrative Agent may in its discretion require each Borrower
Party to use its commercially reasonable efforts to assist the Administrative
Agent in the sale of Collateral, and each Borrower Party further agrees to use
its best efforts to cause such employees or agents of such Borrower Party, which
Persons shall be licensed to dispose of such Collateral, as are reasonably
necessary to accomplish the disposition of such Collateral to Administrative
Agent’s satisfaction to assist in such disposition. In connection with the sale
of such Collateral, each Borrower Party agrees to use its best efforts to obtain
sales of such Collateral at commercially reasonable prices and terms.

 

99

--------------------------------------------------------------------------------

 

 

(f)     The rights and remedies of the Lender Group hereunder shall be
cumulative, and not exclusive.

 

ARTICLE 10

MISCELLANEOUS

 

Section 10.1     Notices.

 

(a)     All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out (with receipt confirmed) by telex or telecopy addressed to the party to
which such notice is directed at its address determined as in this Section 10.1.
All notices sent by electronic mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent by 5 p.m. (New York time) on a Business Day for the recipient, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient. Notices delivered through
electronic communications (other than electronic mail) to the extent provided in
paragraph (c) below, shall be effective as provided in said paragraph (c). All
notices and other communications under this Agreement shall be given to the
parties hereto at the following addresses:

 

(i)     If to any Borrower Party, to such Borrower Party in care of the Borrower
at:

 

Fluent, LLC

33 Whitehall Street, 15th Floor

New York, NY 10004

Attn: Ryan Schulke

 

with a copy to:

 

Akerman LLP

One Southeast Third Avenue, Suite 2500

Miami, FL 33131

Attn: Teddy Klinghoffer, Esq.

 

(ii)     If to the Administrative Agent, to it at:

 

155 N Wacker Drive

151 North Franklin Street

Suite 41802175

Chicago, IL 60606

Attn: John Yeager

Email: jyeager@higwhitehorse.com

 

100

--------------------------------------------------------------------------------

 

 

with a copy to:

 

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, IL 60611

Attn: Noah Weiss

Email: noah.weiss@lw.com

 

(iii)     If to any Lender, to them at the address set forth on the signature
pages of this Agreement.

 

(b)     Any party hereto may change the address to which notices shall be
directed under this Section 10.1 by giving ten (10) days’ written notice of such
change to the other parties.

 

(c)     All notices and other items to be, or which may be from time to time,
delivered by and among the Borrower Parties and the Administrative Agent
(including the delivery of the items required by Sections 7.1, 7.2, and 7.3),
may be made via Electronic Transmission. The Administrative Agent shall so post
such items within a reasonable period of time after delivery thereof by
Borrower. Such posting or sending via Electronic Transmission to the Lender
Group shall constitute delivery of such items to the Lender Group. If any item
required to be delivered under Sections 7.1, 7.2 and 7.3, shall be specified to
be delivered on a day which is not a Business Day, it shall be delivered on the
next succeeding day which is a Business Day.

 

Section 10.2     Expenses. The Borrower agrees to promptly pay or promptly
reimburse (other than to the extent they constitute Excluded Taxes):

 

(a)     All reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates in connection with the preparation,
negotiation, execution, delivery and syndication of this Agreement and the other
Loan Documents, the transactions contemplated hereunder and thereunder, and the
making of the Term Loan hereunder, including, but not limited to, the reasonable
fees, charges and disbursements of outside counsel for the Administrative Agent
and its Affiliates and costs incurred in connection with travel and due
diligence;

 

(b)     All reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates in connection with the administration of
the transactions contemplated in this Agreement and the other Loan Documents and
the preparation, negotiation, execution, and delivery of any waiver, amendment,
or consent by the Lenders relating to this Agreement or the other Loan
Documents, including, but not limited to, all reasonable costs and expenses of
the Administrative Agent and one additional Lender in connection with periodic
field audits, appraisals and examinations, and the internal per diem audit
charge as established by the Administrative Agent from time to time (which
charge shall be reasonable and customary), per auditor, plus costs and expenses
for each field audit or examination of a Borrower Party performed by personnel
employed by the Administrative Agent, and the reasonable fees and disbursements
of counsel for the Administrative Agent;

 

101

--------------------------------------------------------------------------------

 

 

(c)     All costs and expenses of the Administrative Agent and any Lender in
connection with any restructuring, refinancing, or “work out” of the
transactions contemplated by this Agreement, and of obtaining performance under
this Agreement and the other Loan Documents (including in connection with the
enforcement of its rights in connection with this Agreement and the other Loan
Documents), and all costs and expenses of collection if default is made in the
payment of the Obligations, which in each case shall include fees, charges and
expenses of outside counsel for the Administrative Agent and any Lender, and the
fees and expenses of any experts of the Administrative Agent, or consultants of
the Administrative Agent; and

 

(d)     All taxes, assessments, general or special, and other charges levied on,
or assessed, placed or made against any of the Collateral, any Term Loan Notes
or the Obligations.

 

Section 10.3     Waivers. The rights and remedies of the Lender Group under this
Agreement and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies which they would otherwise have. No failure or delay by
the Lender Group, or any of them, or the Majority Lenders in exercising any
right shall operate as a waiver of such right. The Lender Group expressly
reserves the right to require strict compliance with the terms of this Agreement
in connection with any funding of the Term Loan. In the event the Lenders decide
to fund a request for the Term Loan at a time when the Borrower is not in strict
compliance with the terms of this Agreement, such decision by the Lenders shall
not be deemed to constitute an undertaking by the Lenders to fund any further
requests for Advances or preclude the Lenders from exercising any rights
available to the Lenders under the Loan Documents or at law or equity. Any
waiver or indulgence granted by the Lenders or by the Majority Lenders shall not
constitute a modification of this Agreement, except to the extent expressly
provided in such waiver or indulgence, or constitute a course of dealing by the
Lenders at variance with the terms of the Agreement such as to require further
notice by the Lenders of the Lenders’ intent to require strict adherence to the
terms of the Agreement in the future. Any such actions shall not in any way
affect the ability of the Lenders, in their discretion, to exercise any rights
available to them under this Agreement or under any other agreement, whether or
not the Lenders are party, relating to the Borrower.

 

Section 10.4     Set-Off. In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, except to
the extent limited by Applicable Law, at any time that an Event of Default
exists, each member of the Lender Group and each subsequent holder of the
Obligations is hereby authorized by the Borrower Parties at any time or from
time to time, without notice to the Borrower Parties or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and
apply any and all deposits (general or special, time or demand, including, but
not limited to, Funded Debt evidenced by certificates of deposit, in each case
whether matured or unmatured, but not including any amounts held by any member
of the Lender Group or any of its Affiliates in any escrow account) and any
other Funded Debt at any time held or owing by any member of the Lender Group or
any such holder to or for the credit or the account of any Borrower Party,
against and on account of the obligations and liabilities of the Borrower
Parties, to any member of the Lender Group or any such holder under this
Agreement, any Term Loan Notes and any other Loan Document, including, but not
limited to, all claims of any nature or description arising out of or connected
with this Agreement or any other Loan Document, irrespective of whether or not
(a) the Lender Group shall have made any demand hereunder or (b) the Lender
Group shall have declared the principal of and interest on the Loan, any Term
Loan Notes and other amounts due hereunder to be due and payable as permitted by
Section 9.2 and although said obligations and liabilities, or any of them, shall
be contingent or unmatured. Any sums obtained by any member of the Lender Group
or by any subsequent holder of the Obligations shall be applied to the
Obligations in accordance with Section 2.10(b).

 

102

--------------------------------------------------------------------------------

 

 

Section 10.5     Assignment.

 

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates of the
Administrative Agent) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)     Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loan at the time owing to it); provided that the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund), and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to Section
10.5(c), from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.8(b), 2.9, 6.18, 11.3 and 11.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.5.

 

(c)     The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loan owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. Information contained
in the Register with respect to any Lender shall be available for inspection by
such Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.  In establishing and maintaining the Register, the
Administrative Agent shall serve as the Borrower’s agent solely for tax purposes
and solely with respect to the actions described in this Section, and the
Borrower hereby agrees that, to the extent WhiteHorse Finance, Inc. serves in
such capacity, WhiteHorse Finance, Inc. and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees”.

 

103

--------------------------------------------------------------------------------

 

 

(d)     Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities which are not Disqualified Institutions (a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its portion of the Commitment and/or the Loan
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the Borrower
and the Lender Group shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement,
(iv) any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
Loan Documents provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 10.12(a)(i) that affects such
Participant. Subject to paragraph (e) of this Section 10.5, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.8(b), 2.9,
6.18 and 11.3 as if it were the Lender, to the extent of its participation, and
had acquired its interest by assignment pursuant to Section 10.5(b), provided
that such Participant agrees to be subject to the provisions of Section 2.8(b),
as though it were an assignee under paragraph (b) (it being understood that the
documentation required under Section 2.8(b)(v)-(vii) shall be delivered to the
participating Lender). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 10.4 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

104

--------------------------------------------------------------------------------

 

 

(e)     A Participant shall not be entitled to receive any greater payment under
Section 2.8(b) or Section 11.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a change in Applicable Law that occurs after the Participant acquired the
applicable participation.

 

(f)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 10.6     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same agreement.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures hereto delivered by Electronic Transmission shall be deemed an
original signature hereto. The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

Section 10.7     Governing Law. All matters arising out of, in connection with
or relating to this Agreement and the other Loan Documents, including, without
limitation, their validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof or thereof and any
determinations with respect to post-judgment interest), shall be construed in
accordance with and governed by the laws of the State of New York.

 

Section 10.8     Severability. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Section 10.9     Headings. Headings used in this Agreement are for convenience
only and shall not affect the interpretation of any provision hereof.

 

Section 10.10     Source of Funds. Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loan, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrower at
interest rates tied to such reference rates.

 

Section 10.11     Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Borrower Party represents and warrants to the Lender Group that it
has read the provisions of this Section 10.11 and discussed the provisions of
this Section 10.11 and the rest of this Agreement with counsel for such Borrower
Party, and such Borrower Party acknowledges and agrees that the Lender Group is
expressly relying upon such representations and warranties of such Borrower
Party (as well as the other representations and warranties of such Borrower
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.

 

105

--------------------------------------------------------------------------------

 

 

Section 10.12     Amendments and Waivers.

 

(a)     No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by any Borrower
Party therefrom, shall be effective unless the same is in writing and signed by
the Administrative Agent, Majority Lenders and the Borrower, and then any such
waiver shall be effective only in the specific instance and for the specific
purpose for which given, except that:

 

(i)     each of the following also shall require the consent of all Lenders (or,
in the case of clauses (C) and (E), only those Lenders affected thereby:

 

(A)     except as otherwise permitted under this Agreement, any release of, or
the subordination of, the Administrative Agent’s security interest in all or
substantially all of the Collateral,

 

(B)     except in connection with transactions permitted under this Agreement,
any release or discharge of any Borrower Party from its Obligations under the
Loan Documents,

 

(C)     (x) any extensions, postponements or delays of the Maturity Date or the
scheduled date of payment of interest, principal (other than payments of
principal required to be made pursuant to Section 2.6(c)) or fees or other
amounts due to the Lenders under any of the Loan Documents, or (y) any reduction
of principal (without a corresponding payment with respect thereto) or reduction
in the rate of interest, fees or other amounts due to the Lenders under any of
the Loan Documents,

 

(D)     any amendment of this Section 10.12 or of the definition of “Majority
Lenders” or any other provision of the Loan Documents specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder,

 

(E)     any amendment increasing or extending the Commitment of any Lender (it
being understood and agreed that a waiver of any Default or Event of Default or
modification of any of the defined terms contained herein (other than those
defined terms specifically addressed in this Section 10.12) shall not constitute
a change in the terms of any portion of the Commitment held by any Lender), and

 

(F)     any amendment to Section 2.10;

 

(ii)     the written consent of the Administrative Agent, the Majority Lenders
and the Borrower shall be required for any amendment to Article 13;

 

106

--------------------------------------------------------------------------------

 

 

(iii)     only the consent of the Administrative Agent shall be required to
amend Schedule 2.1(a) to reflect assignments of any portion of the Loan in
accordance with this Agreement;

 

(iv)     any amendment, waiver or other modification of any term or condition of
the Fee Letter shall require only the consent of the Administrative Agent and
the Borrower; and

 

(v)     any change or waiver of any provision of this Agreement or any other
Loan Document as the same applies to the rights, duties or obligations of any
Agent shall not be effective without the written consent of such Agent.

 

(b)     (i) Each Lender grants to the Administrative Agent the right to purchase
all (but not less than all) of such Lender’s Loan and all of its rights and
obligations hereunder and under the other Loan Documents at a price equal to the
outstanding principal amount of such Loan payable to such Lender plus any
accrued but unpaid interest on such Loan, which right may be exercised by the
Administrative Agent within 90 days of the date on which such Lender refuses (or
fails) to execute any amendment, waiver or consent which requires the written
consent of all of the Lenders and to which the Majority Lenders, the
Administrative Agent and the Borrower have agreed (such Lender, a
“Non-Consenting Lender”). Each Lender and the Borrower agree that, if the
Administrative Agent exercises its option hereunder, (i) the Borrower shall pay
the Non-Consenting Lender all outstanding fees, expenses, and other amounts then
owing to such Non-Consenting Lender under this Agreement (excluding principal
and interest that has been paid by the Administrative Agent), and (ii)
Administrative Agent shall promptly execute and deliver an Assignment and
Acceptance and other agreements and documentation necessary to effectuate such
assignment. The Administrative Agent may assign its purchase rights hereunder to
any assignee if such assignment complies with the requirements of Section
10.5(b).

 

(ii)     Within 45 days of the date on which any Non-Consenting Lender has
refused or failed to execute any amendment, waiver or consent which requires the
written consent of all of the Lenders and to which the Majority Lenders, the
Administrative Agent and the Borrower have agreed, the Borrower may, at its
option, notify the Administrative Agent and such Non-Consenting Lender of the
Borrower’s intention to obtain, at the Borrower’s expense, an Eligible Assignee
to serve as a replacement Lender for such Non-Consenting Lender (a “Replacement
Lender”), which Replacement Lender shall be reasonably satisfactory to the
Administrative Agent. In the event the Borrower obtains a Replacement Lender
within 45 days following notice of its intention to do so, the Non-Consenting
Lender shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrower has reimbursed such Non-Consenting
Lender for its increased costs for which it is entitled to reimbursement under
this Agreement through the date of such sale and assignment. In the event that a
Non-Consenting Lender does not execute an Assignment and Acceptance pursuant to
Section 10.5 within five (5) Business Days after receipt by such Non-Consenting
Lender of notice of replacement pursuant to this Section 10.12(b) and
presentation to such Non-Consenting Lender of an Assignment and Acceptance
evidencing an assignment pursuant to this Section 10.12(b), the Borrower shall
be entitled (but not obligated) to execute such an Assignment and Acceptance on
behalf of such Non-Consenting Lender, and any such Assignment and Acceptance so
executed by the Borrower, the Replacement Lender and the Administrative Agent
shall be effective for purposes of this Section 10.12(b) and Section 10.5. Upon
any such assignment and payment and compliance with the other provisions of
Section 10.5, such replaced Non-Consenting Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.

 

107

--------------------------------------------------------------------------------

 

 

(c)     If any fees are paid to the Lenders as consideration for amendments,
waivers or consents with respect to this Agreement, at Administrative Agent’s
election, such fees may be paid only to those Lenders that agree to such
amendments, waivers or consents within the time specified for submission
thereof, so long as all Lenders are given the opportunity to so agree and such
fees are provided on a pro-rata basis to such Lenders that so agree to such
amendments, waivers or consents.

 

Section 10.13     Other Relationships. No relationship created hereunder or
under any other Loan Document shall in any way affect the ability of any member
of the Lender Group to enter into or maintain business relationships with the
Borrower, or any of its Affiliates, beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents.

 

Section 10.14     Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

 

Section 10.15     Disclosure. The Borrower Parties consent to any member of the
Lender Group’s issuance of press releases and preparation and distribution of
other marketing materials regarding the Commitment hereunder and the making of
the Loan pursuant to the terms of this Agreement and the disclosure of such
information in such member’s sole discretion, subject to Section 10.16.

 

Section 10.16     Confidentiality. No member of the Lender Group shall disclose
any material non-public confidential information regarding the Borrower Parties
(“Confidential Information”) to any other Person without the consent of the
Borrower, other than (i) to such member of the Lender Group’s Affiliates and
their officers, directors, employees, agents and advisors (including, for the
avoidance of doubt, accountants, auditors and attorneys), to other members of
the Lender Group and to actual or prospective assignees, participants, in each
case, who shall have been informed of the confidential nature of the
Confidential Information and agreed to keep such information confidential, and
counterparties to Hedge Agreements, and then only on a confidential basis, (ii)
as required by any Applicable Law or upon the request of any Governmental
Authority or otherwise as a result of judicial process, including pursuant to
the order of any court or administrative agency in any pending legal, judicial
or administrative proceeding, (iii) to any rating agency when required by it,
provided that, prior to any such disclosure, such rating agency shall undertake
to preserve the confidentiality of any Confidential Information relating to the
Borrower Parties received by it from such member of the Lender Group, (iv) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking, (v) to the extent such information presently is or
hereafter becomes (A) publicly available other than as a result of a breach of
this Section 10.16 or (B) available to such member of the Lender Group on a
non-confidential basis from a source other than a Borrower Party not known by it
to be subject to disclosure restrictions and (vi) in connection with the
exercise of any remedy hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder. The term “Confidential Information” shall be deemed to exclude
information customarily placed on ‘tombstones’ or similar marketing materials.

 

108

--------------------------------------------------------------------------------

 

 

Section 10.17     Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by the Borrower or any Guarantor, or the transfer to
the Lender Group of any property, should for any reason subsequently be declared
to be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group, or any of them, is required to repay or restore, in whole or in part, any
such Voidable Transfer, or elects to do so upon the advice of its counsel, then,
as to any such Voidable Transfer, or the amount thereof that the Lender Group,
or any of them, is required or elects to repay or restore, and as to all costs,
expenses and attorneys’ fees of the Lender Group related thereto, the liability
of the Borrower or such Guarantor, as applicable, automatically shall be
revived, reinstated and restored and shall exist as though such Voidable
Transfer had never been made.

 

Section 10.18     Electronic Transmission.

 

(a)     Authorization. Subject to the provisions of this Section 10.18(a), each
of the Administrative Agent, the Lenders, the Borrower Parties and each of their
Affiliates is authorized (but not required) to transmit, post or otherwise make
or communicate, in its sole discretion, Electronic Transmissions in connection
with any Loan Document and the transactions contemplated therein. The Borrower
and the other Borrower Parties hereby acknowledges and agrees, and the Borrower
and the other Borrower Parties shall cause each of their Subsidiaries to
acknowledge and agree, that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

 

(b)     Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to the terms and conditions of this Agreement, separate
terms and conditions posted or referenced in such E-System and related
contractual obligations executed by the Borrower Parties or the members of the
Lender Group in connection with the use of such E-System.

 

(c)     Limitation of Liability. All E-Systems and Electronic Transmissions
shall be provided “as is” and “as available”. None of the Administrative Agent
or any of its Affiliates warrants the accuracy, adequacy or completeness of any
E-Systems or Electronic Transmission, and each disclaims all liability for
errors or omissions therein. No warranty of any kind is made by the
Administrative Agent or any of its Affiliates in connection with any E-Systems
or Electronic Transmission, including any warranty of merchantability, fitness
for a particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Each Borrower Party agrees that neither the
Administrative Agent nor any of its Affiliates has any responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

 

109

--------------------------------------------------------------------------------

 

 

Section 10.19     USA Patriot Act. The Administrative Agent and Lenders hereby
notify each Borrower Party that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies
such Borrower Party, which information includes the name and address of such
Borrower Party and other information that will allow such Lender to identify
such Borrower Party in accordance with the USA Patriot Act. Each Borrower Party
shall, promptly following a request by any Agent or Lender, provide all
documentation and other information that such Person requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

 

ARTICLE 11

YIELD PROTECTION

 

Section 11.1     Eurodollar Rate Basis Determination. Notwithstanding anything
contained in this Agreement which may be construed to the contrary, if with
respect to any proposed Eurodollar Advance for any Eurodollar Advance Period,
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that (a) adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Eurodollar Advance Period or (b) is
advised in writing by the Majority Lenders that the Eurodollar Basis for such
Eurodollar Advance Period will not adequately and fairly reflect the cost to the
Lenders of making or maintaining the Loan for such Eurodollar Advance Period,
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such situation no longer exist, the obligations
of the Lenders to make Eurodollar Advances shall be suspended.

 

Section 11.2     Illegality. If any change in Applicable Law, any change in the
interpretation or administration of any Applicable Law by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or any change in compliance with Applicable Law as a
result of any request or directive (whether or not having the force of law) of
any such authority, central bank, or comparable agency after the Agreement Date,
shall make it unlawful for any Lender to make, maintain, or fund its Eurodollar
Advances, such Lender shall so notify the Administrative Agent in writing, and
the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower. Before giving any notice to the Administrative Agent
pursuant to this Section 11.2, such Lender shall designate a different lending
office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. Upon receipt of such notice, notwithstanding anything contained in
Article 2, the Borrower shall repay in full (without prepayment premium) the
then outstanding principal amount of each affected Eurodollar Advance of such
Lender, together with accrued interest thereon, either (a) on the last day of
the then current Eurodollar Advance Period applicable to such Eurodollar Advance
if such Lender may lawfully continue to maintain and fund such Eurodollar
Advance to such day or (b) immediately if such Lender may not lawfully continue
to fund and maintain such Eurodollar Advance to such day. Concurrently with
repaying each affected Eurodollar Advance of such Lender, notwithstanding
anything contained in Article 2, the Borrower shall borrow a Base Rate Advance
from such Lender, and such Lender shall make such Advance in an amount such that
the outstanding principal amount of the Loan held by such Lender shall equal the
outstanding principal amount of such Loan immediately prior to such repayment.

 

110

--------------------------------------------------------------------------------

 

 

Section 11.3     Increased Costs.

 

(a)     If any change in Applicable Law, any change in the interpretation or
administration of any Applicable Law by any Governmental Authority, central
bank, or comparable agency charged with the interpretation or administration
thereof or any change in compliance with Applicable Law as a result of any
request or directive (whether or not having the force of law) of such
Governmental Authority, central bank, or comparable agency after the Agreement
Date (and, for purposes of this Section 11.3, each of (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act (including regulations promulgated
with respect thereto) and all requests, guidelines or directives in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case in respect of this clause (ii),
pursuant to Basel III, are, in the case of each of clauses (i) and (ii), deemed
to have gone into effect and been adopted after the Agreement Date):

 

(i)     Shall subject any Lender to any Taxes (other than Excluded Taxes,
Indemnified Taxes and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

(ii)     Shall impose, modify, or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System, but excluding any included in an applicable Eurodollar Reserve
Percentage), special deposit, assessment, or other requirement or condition
against assets of, deposits (other than as described in Section 11.5) with or
for the account of, or commitments or credit extended by any Lender, or shall
impose on any Lender or the eurodollar interbank borrowing market any other
condition affecting its obligation to make such Eurodollar Advances or its
Eurodollar Advances; and the result of any of the foregoing is to increase the
cost to such Lender of making or maintaining any such Eurodollar Advances, or to
reduce the amount of any sum received or receivable by such Lender under this
Agreement with respect thereto, and such increase is not given effect in the
determination of the Eurodollar Rate; or

 

(iii)     Shall impose, modify, or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, assessment, or other requirement or condition against
assets of, deposits (other than as described in Section 11.5) with or for the
account of, or commitments or credit extended by any Lender,

 

then promptly upon demand by such Lender, the Borrower agrees to pay, without
duplication of amounts due under Section 2.8(b), to such Lender such Additional
Amount or amounts as will compensate such Lender for such increased costs. Such
Lender will promptly notify the Borrower and the Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section 11.3 and will
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender, be otherwise disadvantageous to such Lender. Failure or
delay on the part of such Lender to demand compensation pursuant to this Section
11.3 shall not constitute a waiver of such Lender’s right to demand such
compensation

 

111

--------------------------------------------------------------------------------

 

 

(b)     A certificate of any Lender (with a copy to the Administrative Agent)
claiming compensation under this Section 11.3 and setting forth the Additional
Amount or amounts to be paid to it hereunder and calculations therefor shall be
conclusive in the absence of manifest error. In determining such amount, such
Lender may use any averaging and attribution methods. If such Lender demands
compensation under this Section 11.3, the Borrower may at any time, upon at
least five (5) Business Days’ prior notice to such Lender, prepay in full the
then outstanding affected Eurodollar Advances, together with accrued interest
thereon to the date of prepayment, along with any reimbursement required under
Section 2.9. Concurrently with prepaying such Eurodollar Advances, the Borrower
shall borrow a Base Rate Advance, or a Eurodollar Advance not so affected, from
such Lender, and such Lender shall make such Advance in an amount such that the
outstanding principal amount of the Loan held by such Lender shall equal the
outstanding principal amount of the Loan held by such Lender immediately prior
to such prepayment.

 

Section 11.4     Effect On Other Advances. If notice has been given pursuant to
Sections 11.1, 11.2 or 11.3 suspending the obligation of any Lender to make any,
or requiring Eurodollar Advances of such Lender to be repaid or prepaid, then,
unless and until such Lender notifies the Borrower and the Administrative Agent
in writing that the circumstances giving rise to such repayment no longer apply,
all Advances which would otherwise be made by such Lender as to the Eurodollar
Advances affected shall, at the option of the Borrower, be made instead as Base
Rate Advances.

 

Section 11.5     Capital Adequacy. If after the Agreement Date, any Lender (or
any Affiliate of any Lender) shall have determined that the adoption of any
Applicable Law, governmental rule, regulation or order regarding the capital
adequacy of banks or bank holding companies, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender (or any Affiliate of such
Lender) with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency (but only if such adoption, change, request or directive
occurs after the Agreement Date), has or would have the effect of reducing the
rate of return on such Lender’s (or any Affiliate of such Lender) capital as a
consequence of the Commitment or obligations hereunder to a level below that
which it could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s (or any Affiliate of such Lender) policies with
respect to capital adequacy immediately before such adoption, change or
compliance and assuming that such Lender’s (or any Affiliate of such Lender)
capital was fully utilized prior to such adoption, change or compliance), then,
promptly upon demand by such Lender, the Borrower shall promptly pay to such
Lender such Additional Amount or amounts as shall be sufficient to compensate
such Lender for any such reduction actually suffered; provided, however, that
there shall be no duplication of amounts paid to any Lender pursuant to this
sentence and Section 11.3. A certificate of any Lender setting forth the amount
to be paid to such Lender by the Borrower (with a copy to the Administrative
Agent) as a result of any event referred to in this paragraph shall, absent
manifest error, be conclusive. For purposes of this Section 11.5, each of (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act (including
regulations promulgated with respect thereto) and all requests, guidelines or
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case in respect of this
clause (ii), pursuant to Basel III, are, in the case of each of clauses (i) and
(ii), deemed to have gone into effect and been adopted after the Agreement Date.

 

112

--------------------------------------------------------------------------------

 

 

ARTICLE 12

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

 

Section 12.1     Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EACH BORROWER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE
STATE OF NEW YORK, THE BORROWER, OR SUCH OTHER PERSON AS SUCH BORROWER PARTY
SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT.
THE CONSENT TO JURISDICTION HEREIN SHALL BE EXCLUSIVE; PROVIDED THAT THE LENDER
GROUP, OR ANY OF THEM, RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY
BORROWER PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT. THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT ANY
ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH BORROWER PARTY AS
THE AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH BORROWER PARTY SERVICE
OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF NEW YORK, WHICH
SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED
WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH BORROWER PARTY;
AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE
WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH BORROWER PARTY
FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO
SUCH BORROWER PARTY AT THE ADDRESS SET FORTH ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY
REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH
BORROWER PARTY TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, EACH
BORROWER PARTY SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT
AT ALL TIMES EACH BORROWER PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF
PROCESS IN THE STATE OF NEW YORK ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT
TO THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS. IN THE EVENT THAT, FOR ANY
REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE,
SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

 

113

--------------------------------------------------------------------------------

 

 

Section 12.2     Consent to Venue. EACH BORROWER PARTY HEREBY IRREVOCABLY WAIVES
ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY
SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES SITTING
IN NEW YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 12.3     Waiver of Jury Trial. EACH BORROWER PARTY AND EACH MEMBER OF
THE LENDER GROUP, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WAIVES, AND
OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER PARTY, ANY MEMBER
OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY,
AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, AND THE RELATIONS AMONG THE PARTIES LISTED
IN THIS ARTICLE 12.

 

ARTICLE 13 

THE ADMINISTRATIVE AGENT

 

Section 13.1     Appointment and Authorization. Each member of the Lender Group
hereby irrevocably appoints and authorizes, and hereby agrees that it will
require any transferee of any of its interest in this Agreement and the other
Loan Documents and its Loan and its portion of the Commitment irrevocably to
appoint and authorize, the Administrative Agent to take such actions as its
agent on its behalf and to exercise such powers hereunder and under the other
Loan Documents as are delegated by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. Without limiting the
foregoing, each member of the Lender Group hereby authorizes the Administrative
Agent to execute and deliver each Loan Document to which the Administrative
Agent is, or is required to be, a party. Neither the Administrative Agent nor
any of its directors, officers, employees, or agents shall be liable for any
action taken or omitted to be taken by it hereunder or in connection herewith,
except for its own gross negligence or willful misconduct as determined by a
final non-appealable order of a court of competent jurisdiction. Without
limiting the foregoing, each member of the Lender Group hereby authorizes the
Administrative Agent to execute and deliver, and consents to and authorizes
Agent’s execution and delivery of, the Intercreditor Agreement and any
additional intercreditor or subordination agreements from time to time as
contemplated by the terms hereof on behalf of such member of the Lender Group
and agrees to be bound by the terms and provisions thereof, including any
purchase option contained therein.

 

114

--------------------------------------------------------------------------------

 

 

Section 13.2     Interest Holders. The Administrative Agent may treat each
Lender, or the Person designated in the last notice filed with the
Administrative Agent under this Section 13.2, as the holder of all of the
interests of such Lender in this Agreement and the other Loan Documents, its
Loan and its portion of the Commitment until written notice of transfer, signed
by such Lender (or the Person designated in the last notice filed with the
Administrative Agent) and by the Person designated in such written notice of
transfer, in form and substance satisfactory to the Administrative Agent, shall
have been filed with the Administrative Agent.

 

Section 13.3     Consultation with Counsel. The Administrative Agent may consult
with legal counsel selected by it and shall not be liable to any Lender for any
action taken or suffered by it in good faith in reliance on the advice of such
counsel.

 

Section 13.4     Documents. The Administrative Agent shall not be under any duty
to examine, inquire into, or pass upon the validity, effectiveness, or
genuineness of this Agreement, any other Loan Document, or any instrument,
document, or communication furnished pursuant hereto or in connection herewith,
and the Administrative Agent shall be entitled to assume that they are valid,
effective, and genuine, have been signed or sent by the proper parties, and are
what they purport to be.

 

Section 13.5     Administrative Agent and Affiliates. With respect to the
Commitment and Loan, the Administrative Agent shall have the same rights and
powers hereunder as any other Lender, and the Administrative Agent and its
Affiliates, as the case may be, may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrower Parties or any
Affiliates of, or Persons doing business with, the Borrower Parties, as if it
were not the Administrative Agent or affiliated with the Administrative Agent
and without any obligation to account therefor. The Lenders acknowledge that the
Administrative Agent and its Affiliates have other lending and investment
relationships with the Borrower Parties and their Affiliates and in the future
may enter into additional such relationships.

 

Section 13.6     Responsibility of the Administrative Agent. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any other member of the Lender Group, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Administrative Agent shall be entitled to assume that
no Default exists unless it has actual knowledge, or has been notified by any
Borrower Party, of such fact, or has been notified by a Lender that such Lender
considers that a Default exists, and such Lender shall specify in detail the
nature thereof in writing. The Administrative Agent shall provide each Lender
with copies of such documents received from any Borrower Party as such Lender
may reasonably request.

 

115

--------------------------------------------------------------------------------

 

 

Section 13.7     Action by Administrative Agent; Delegation of Duties.

 

(a)     The Administrative Agent shall be entitled to use its discretion with
respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement,
unless the Administrative Agent shall have been instructed by the Majority
Lenders to exercise or refrain from exercising such rights or to take or refrain
from taking such action. The Administrative Agent shall incur no liability under
or in respect of this Agreement with respect to anything which it may do or
refrain from doing in the reasonable exercise of its judgment or which may seem
to it to be necessary or desirable in the circumstances.

 

(b)     The Administrative Agent shall not be liable to the Lenders, or any of
them, in acting or refraining from acting under this Agreement or any other Loan
Document in accordance with the instructions of the Majority Lenders (or all
Lenders if expressly required by Section 10.12), and any action taken or failure
to act pursuant to such instructions shall be binding on all Lenders.

 

(c)     The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

Section 13.8     Notice of Default. In the event that any member of the Lender
Group shall acquire actual knowledge, or shall have been notified in writing, of
any Default, such member of the Lender Group shall promptly notify the other
members of the Lender Group, and the Administrative Agent shall take such action
and assert such rights under this Agreement as the Majority Lenders shall
request in writing, and the Administrative Agent shall not be subject to any
liability by reason of its acting pursuant to any such request. If the Majority
Lenders shall fail to request the Administrative Agent to take action or to
assert rights under this Agreement in respect of any Default after their receipt
of the notice of any Default from a member of the Lender Group, or shall request
inconsistent action with respect to such Default, the Administrative Agent may,
but shall not be required to, take such action and assert such rights (other
than rights under Article 9) as it deems in its discretion to be advisable for
the protection of the Lender Group, except that, if the Majority Lenders have
instructed the Administrative Agent not to take such action or assert such
right, in no event shall the Administrative Agent act contrary to such
instructions.

 

116

--------------------------------------------------------------------------------

 

 

Section 13.9     Responsibility Disclaimed. The Administrative Agent shall not
be under any liability or responsibility whatsoever as Administrative Agent:

 

(a)     To any Borrower Party or any other Person or entity as a consequence of
any failure or delay in performance by or any breach by, any member of the
Lender Group of any of its obligations under this Agreement;

 

(b)     To any member of the Lender Group, or any of them, as a consequence of
any failure or delay in performance by, or any breach by, any Borrower Party or
any other obligor of any of its obligations under this Agreement or any other
Loan Document; or

 

(c)     To any member of the Lender Group, or any of them, for any statements,
representations, or warranties in this Agreement, or any other document
contemplated by this Agreement or any information provided pursuant to this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement, or for the validity, effectiveness, enforceability, or sufficiency of
this Agreement, any other Loan Document, or any other document contemplated by
this Agreement.

 

Section 13.10     Indemnification. The Lenders agree to indemnify (to the extent
not reimbursed by the Borrower) and hold harmless the Administrative Agent and
each of its Affiliates, employees, representatives, officers and directors (each
an “Administrative Agent Indemnified Person”) pro rata in accordance with their
Commitment Ratios or Incremental Commitment Ratios from and against any and all
claims, liabilities, investigations, losses, damages, actions, demands,
penalties, judgments, suits, investigations, costs, expenses (including fees and
expenses of experts, agents, consultants and counsel) and disbursements, in each
case, of any kind or nature (whether or not an Administrative Agent Indemnified
Person is a party to any such action, suit or investigation) whatsoever which
may be imposed on, incurred by, or asserted against an Administrative Agent
Indemnified Person resulting from any breach or alleged breach by the Borrower
Parties, or any of them, of any representation or warranty made hereunder, or
otherwise in any way relating to or arising out of the Commitment, the Loan,
this Agreement, the other Loan Documents or any other document contemplated by
this Agreement or any action taken or omitted by the Administrative Agent under
this Agreement, any other Loan Document, or any other document contemplated by
this Agreement, the making, administration or enforcement of the Loan Documents
and the Loan or any transaction contemplated hereby or any related matters
unless, with respect to any of the above, such Administrative Agent Indemnified
Person is determined by a final non-appealable judgment of a court of competent
jurisdiction to have acted or failed to act with gross negligence or willful
misconduct. To the extent required by Applicable Law, the Administrative Agent
may withhold from any payment to any Lender under a Loan Document an amount
equal to any applicable withholding Tax (including withholding Taxes imposed
under Chapters 3 and 4 of Subtitle A of the Code). If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
(because the appropriate certification form was not delivered, was not properly
executed, or fails to establish an exemption from, or reduction of, withholding
Tax with respect to a particular type of payment, or because such Lender failed
to notify the Administrative Agent or any other Person of a change in
circumstances which rendered the exemption from, or reduction of, withholding
Tax ineffective, failed to maintain a Participant Register or for any other
reason), or the Administrative Agent reasonably determines that it was required
to withhold Taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify the Administrative Agent fully for all amounts paid, directly
or indirectly, by the Administrative Agent as Tax or otherwise, including
penalties and interest, and together with all expenses incurred by Agent,
including legal expenses, allocated internal costs and out-of-pocket expenses.
The Administrative Agent may offset against any payment to any Lender under a
Loan Document, any applicable withholding Tax that was required to be withheld
from any prior payment to such Lender but which was not so withheld, as well as
any other amounts for which the Administrative Agent is entitled to
indemnification from such Lender under this Section 13.10. This Section 13.10 is
for the benefit of each Administrative Agent Indemnified Person and shall not in
any way limit the obligations of the Borrower Parties under Section 6.18. The
provisions of this Section 13.10 shall survive the termination of this
Agreement.

 

117

--------------------------------------------------------------------------------

 

 

Section 13.11     Credit Decision. Each member of the Lender Group represents
and warrants to each other member of the Lender Group that:

 

(a)     In making its decision to enter into this Agreement and to make its
Advances it has independently taken whatever steps it considers necessary to
evaluate the financial condition and affairs of the Borrower Parties and that it
has made an independent credit judgment, and that it has not relied upon
information provided by the Administrative Agent or any of its Affiliates;

 

(b)     So long as any portion of the Obligations remains outstanding, it will
continue to make its own independent evaluation of the financial condition and
affairs of the Borrower Parties; and

 

(c)     Except for notices, reports and other documents expressly herein
required to be furnished to the Lenders by the Administrative Agent, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrower Parties which may come into the possession of any of the Administrative
Agent or any Affiliates of the Administrative Agent.

 

Section 13.12     Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Majority Lenders
shall have the right to appoint a successor Administrative Agent (with the
consent of the Borrower if no Event of Default then exists). If no successor
Administrative Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be any Lender or a Person organized under the
laws of the U.S., a State or any political subdivision thereof which has
combined capital and reserves in excess of $250,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties, and obligations of the
retiring Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the effective date
of its resignation), and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article 13 and Sections 2.8(c), 6.18 and 10.2 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by it while any of them was acting as the Administrative Agent.

 

118

--------------------------------------------------------------------------------

 

 

Section 13.13     Administrative Agent May File Proofs of Claim. The
Administrative Agent may file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent, its agents,
financial advisors and counsel), and the Lenders allowed in any judicial
proceedings relative to any Borrower Party, or any of their respective creditors
or property, and shall be entitled and empowered to collect, receive and
distribute any monies, securities or other property payable or deliverable on
any such claims and any custodian in any such judicial proceedings is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due to the Administrative Agent for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent, its agents, financial
advisors and counsel, and any other amounts due the Administrative Agent under
Section 10.2. Nothing contained in this Agreement or the Loan Documents shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting this Agreement, the Term Loan Notes or the
rights of any holder thereof, or to authorize the Administrative Agent to vote
in respect of the claim of any Lender in any such proceeding.

 

Section 13.14     Collateral. The Administrative Agent is hereby authorized by
each Lender to hold all Collateral pledged pursuant to any Loan Document and to
act on behalf of the Lender Group, in its own capacity and through other agents
appointed by it, under the Security Documents; provided, that the Administrative
Agent shall not agree to the release of any Collateral except in accordance with
the terms of this Agreement. The Lender Group acknowledges that the Loan and all
interest, fees and expenses hereunder constitute one Funded Debt, secured by all
of the Collateral. The Administrative Agent hereby appoints each Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Administrative Agent’s Liens in assets which, in accordance with
the UCC, can be perfected by possession. Should any Lender obtain possession of
any such Collateral, subject to the limitations set forth in the Blocked Account
Agreements, such Lender shall, promptly upon the Administrative Agent’s request
therefore, deliver such Collateral to the Administrative Agent or in accordance
with the Administrative Agent’s instructions. The Administrative Agent may
purchase, in any public or private sale conducted under the provisions of the
UCC (including pursuant to sections 9-610 and 9-620 of the UCC), the provisions
of the Bankruptcy Code (including pursuant to section 363 of the Bankruptcy
Code) or at any sale or foreclosure conducted by the Administrative Agent
(whether by judicial action or otherwise) in accordance with Applicable Law, all
or any portion of the Collateral. Each member of the Lender Group hereby
irrevocably authorizes the Administrative Agent to Credit Bid (in an amount and
on such terms as the Administrative Agent may determine) and purchase at any
such sale (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral on behalf of and for the benefit of the Lender
Group (but not as agent for any individual Lender or Lenders, unless the
Majority Lenders shall otherwise agree in writing). Each Lender hereby agrees
that, except with the prior written consent of the Administrative Agent, it will
not exercise any right that it might otherwise have to Credit Bid at any sales
of all or any portion of the Collateral conducted under the provisions of the
UCC or the Bankruptcy Code, foreclosure sales or other similar dispositions of
Collateral.

 

119

--------------------------------------------------------------------------------

 

 

Section 13.15     Release of Collateral.

 

(a)     Each Lender hereby directs, in accordance with the terms of this
Agreement, the Administrative Agent to release any Lien held by the
Administrative Agent for the benefit of the Lender Group:

 

(i)     against all of the Collateral, upon final and indefeasible payment in
full in cash of the Obligations and termination of the Commitment; or

 

(ii)     against any part of the Collateral sold, transferred or disposed of by
the Borrower Parties to Persons that are not Parent or any of its Subsidiaries
if such sale, transfer or other disposition is permitted by Section 8.7 or is
otherwise consented to by the requisite Lenders for such release as set forth in
Section 10.12, as certified to the Administrative Agent by the Borrower in a
certificate of an Authorized Signatory of the Borrower.

 

(b)     Each Lender hereby directs the Administrative Agent to execute and
deliver or file or authorize the filing of such termination and partial release
statements and do such other things as are necessary to release Liens to be
released pursuant to this Section 13.15 promptly upon the effectiveness of any
such release. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 13.15.

 

(c)     Each Lender hereby directs, in accordance with the terms of this
Agreement, the Administrative Agent to release any Subsidiary of the Borrower
from its guaranty of any Obligation if all of the Equity Interests of such
Subsidiary owned by a Borrower Party are sold or transferred in a transaction
permitted under the Loan Documents (including pursuant to a waiver or consent),
to the extent that, after giving effect to such transaction, such Subsidiary
would not be required to guaranty the Obligations pursuant to Section 6.20.

 

Section 13.16     Additional Agents. None of the Lenders or other entities
identified on the facing page of this Agreement as a “Lead Arranger”,
“Co-Syndication Agents”, or “Documentation Agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document other than those applicable to all Lenders as such if such entity
is also a Lender. Without limiting the foregoing, none of the Lenders or other
entities so identified shall have or be deemed to have any fiduciary
relationship with any other Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other entities so identified
in deciding to enter into this Agreement or any other Loan Document or in taking
or not taking action hereunder or thereunder.

 

 

[Signature pages omitted]

 

[Remainder of page intentionally blank.]

 

120